Exhibit 10.2
EXECUTION VERSION


        


SECOND AMENDED AND RESTATED CREDIT AGREEMENT




dated as of June 30, 2016




among




NRG ENERGY, INC.,
as Borrower,




THE LENDERS PARTY HERETO,




CITIGROUP GLOBAL MARKETS INC., MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS
BANK PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., ROYAL BANK OF
CANADA, SUMITOMO MITSUI BANKING CORPORATION, BNP PARIBAS, DNB CAPITAL ASA, ING
CAPITAL LLC and NATIXIS, NEW YORK BRANCH
as Joint Lead Arrangers and Joint Lead Bookrunners,






CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Collateral Agent,


and


COMMERZBANK AG, NEW YORK BRANCH, KEYBANK CAPITAL MARKETS INC. and
CIT BANK, N.A.
as Co-Managers





















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


 
ARTICLE I.
 
 
 
 
 
Definitions
 
Section 1.01.
Defined Terms
2
Section 1.02.
Terms Generally
57
Section 1.03.
Classification of Loans and Borrowings
57
Section 1.04.
Exchange Rates
57
Section 1.05.
Limited Condition Transactions
58
 
 
 
 
ARTICLE II.
 
 
 
 
 
The Credits
 
Section 2.01.
Commitments
59
Section 2.02.
Loans
60
Section 2.03.
Borrowing Procedure
61
Section 2.04.
Repayment of Loans; Evidence of Debt
62
Section 2.05.
Fees
63
Section 2.06.
Interest on Loans
64
Section 2.07.
Default Interest
65
Section 2.08.
Alternate Rate of Interest
65
Section 2.09.
Termination and Reduction of Commitments
65
Section 2.10.
Conversion and Continuation of Borrowings
66
Section 2.11.
Repayment of Term Loans, New Term Loans and Refinancing Term Loans
67
Section 2.12.
Prepayment
68
Section 2.13.
Mandatory Prepayments
73
Section 2.14.
Reserve Requirements; Change in Circumstances
74
Section 2.15.
Change in Legality
76
Section 2.16.
Indemnity
76
Section 2.17.
Pro Rata Treatment
77
Section 2.18.
Sharing of Setoffs
77
Section 2.19.
Payments
78
Section 2.20.
Taxes
78
Section 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
81
Section 2.22.
Swingline Loans
82
Section 2.23.
Letters of Credit
84
Section 2.24.
Incremental Facilities
89
Section 2.25.
Incremental Refinancing Facilities
91
Section 2.26.
Defaulting Lenders
93
 
 
 



i



--------------------------------------------------------------------------------





 
ARTICLE III.
 
 
 
 
 
Representations and Warranties
 
Section 3.01.
Organization; Powers
95
Section 3.02.
Authorization; No Conflicts
96
Section 3.03.
Enforceability
96
Section 3.04.
Governmental Approvals
96
Section 3.05.
Financial Statements
96
Section 3.06.
No Material Adverse Effect
97
Section 3.07.
Title to Properties; Possession Under Leases
97
Section 3.08.
Subsidiaries
97
Section 3.09.
Litigation; Compliance with Laws
97
Section 3.10.
Agreements
98
Section 3.11.
Federal Reserve Regulations
98
Section 3.12.
Investment Company Act
98
Section 3.13.
Use of Proceeds
98
Section 3.14.
Tax Returns
99
Section 3.15.
No Material Misstatements
99
Section 3.16.
Employee Benefit Plans
100
Section 3.17.
Environmental Matters
100
Section 3.18.
Insurance
101
Section 3.19.
Security Documents
101
Section 3.20.
Location of Real Property
102
Section 3.21.
Labor Matters
102
Section 3.22.
Intellectual Property
102
Section 3.23.
Energy Regulation
103
Section 3.24.
Solvency
104
Section 3.25.
Liabilities and Obligations of Funded L/C SPV
104
Section 3.26.
Anti-Terrorism Laws
104
Section 3.27.
Anti-Corruption Laws and Sanctions
105
 
 
 
 
ARTICLE IV.
 
 
 
 
 
Conditions of Lending
 
Section 4.01.
All Credit Events
105
Section 4.02.
Conditions Precedent to the Closing Date
106
 
 
 
 
ARTICLE V.
 
 
 
 
 
Affirmative Covenants
 
Section 5.01.
Corporate Existence
106



ii



--------------------------------------------------------------------------------





Section 5.02.
Insurance
106
Section 5.03.
Taxes
107
Section 5.04.
Financial Statements, Reports, etc
107
Section 5.05.
Litigation and Other Notices
108
Section 5.06.
Information Regarding Collateral
108
Section 5.07.
Maintaining Records; Access to Properties and Inspections; Environmental
Assessments
109
Section 5.08.
Use of Proceeds
110
Section 5.09.
Additional Collateral, etc.
110
Section 5.10.
Further Assurances
113
Section 5.11.
Ownership of Funded L/C SPV
113
Section 5.12.
Maintenance of Energy Regulatory Authorizations and Status
113
 
 
 
 
ARTICLE VI.
 
 
 
 
 
Negative Covenants


 
Section 6.01.
Incurrence of Indebtedness and Issuance of Preferred Stock
114
Section 6.02.
Liens
119
Section 6.03.
Limitation on Sale and Leaseback Transactions
119
Section 6.04.
Asset Sales
119
Section 6.05.
Dividend and Other Payment Restrictions Affecting Subsidiaries
121
Section 6.06.
Restricted Payments
123
Section 6.07.
Transactions with Affiliates
127
Section 6.08.
Merger, Consolidation or Sale of Assets
129
Section 6.09.
Limitations on Funded L/C SPV
130
Section 6.10.
Designation of Restricted, Unrestricted and Excluded Project Subsidiaries
131
Section 6.11.
Consolidated Interest Coverage Ratio
132
Section 6.12.
Consolidated First Lien Leverage Ratio
132
Section 6.13.
Fiscal Year
132
Section 6.14.
Use of Proceeds
132
 
 
 
 
ARTICLE VII.
 
 
 
 
 
Events of Default
 
 
 
 
 
ARTICLE VIII.
 
 
 
 



iii



--------------------------------------------------------------------------------





 
The Agents, the Arrangers and the Lenders


 
 
 
 
 
ARTICLE IX.
 
 
 
 
 
Miscellaneous
 
Section 9.01.
Notices
140
Section 9.02.
Survival of Agreement
142
Section 9.03.
Binding Effect
142
Section 9.04.
Successors and Assigns
142
Section 9.05.
Expenses; Indemnity
147
Section 9.06.
Right of Setoff
149
Section 9.07.
Applicable Law
149
Section 9.08.
Waivers; Amendment; Replacement of Non-Consenting Lenders
149
Section 9.09.
Interest Rate Limitation
152
Section 9.10.
Entire Agreement
152
Section 9.11.
WAIVER OF JURY TRIAL
152
Section 9.12.
Severability
152
Section 9.13.
Counterparts
152
Section 9.14.
Headings
153
Section 9.15.
Jurisdiction; Consent to Service of Process
153
Section 9.16.
Confidentiality
153
Section 9.17.
Mortgage Modifications
154
Section 9.18.
Effect of Amendment and Restatement
155
Section 9.19.
Permitted Amendments
155
Section 9.20.
Certain Undertakings with Respect to Securitization Vehicles
156
Section 9.21.
Undertaking Regarding Bankruptcy or Similar Proceeding against Funded L/C SPV
157
Section 9.22.
PATRIOT Act
157
Section 9.23.
No Fiduciary Duty
157
Section 9.24.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
158
 
 
 
 
 
 
Exhibits and Schedules
 
 
 
 
 
Exhibit A
Form of Administrative Questionnaire
 
Exhibit B
Form of Assignment and Assumption
 
Exhibit C
Form of Borrowing Request
 
Exhibit D
Form of Joinder Agreement
 
Exhibit E
Form of Mortgage
 



iv



--------------------------------------------------------------------------------





Exhibit F
Form of Revolving Note
 
Exhibit G
Form of Term Note
 
Exhibit H
Form of Prepayment Notice
 
Exhibit I
Form of Discounted Purchase Option Notice
 
Exhibit J
Form of Lender Participation Notice
 
Exhibit K
Form of Discounted Voluntary Purchase Notice
 
Exhibit L
Form of Asset Sale Offer Notice
 
Exhibit M
Form of Non-Bank Certificate
 
 
 
 
 
 
 
 
 
 
Schedule 1.01(a)
Excluded Foreign Subsidiaries
 
Schedule 1.01(b)
Excluded Project Subsidiaries
 
Schedule 1.01(c)
Existing Commodity Hedging Agreements
 
Schedule 1.01(d)
Mortgaged Properties
 
Schedule 1.01(e)
Revolving Commitments
 
Schedule 1.01(f)
Subsidiary Guarantors
 
Schedule 1.01(g)
Term Commitments
 
Schedule 1.01(h)
Unrestricted Subsidiaries
 
Schedule 2.23(a)
Existing Letters of Credit
 
Schedule 2.23(b)
Letter of Credit Commitments
 
Schedule 3.07
Properties
 
Schedule 3.08
Subsidiaries
 
Schedule 3.09
Litigation
 
Schedule 3.17
Environmental Matters
 
Schedule 3.18
Insurance
 
Schedule 3.19(a)
UCC Filing Offices
 
Schedule 3.19(c)
Mortgage Filing Offices
 
Schedule 3.20
Owned and Leased Real Property
 
Schedule 3.23(b)
Rate Proceedings
 
Schedule 3.23(d)
FERC Matters
 
Schedule 3.23(g)
Regulatory Status
 
Schedule 5.09(b)
Title Insurance and Survey Requirements
 
Schedule 6.01
Existing Indebtedness
 
Schedule 6.02
Existing Liens
 
Schedule 6.03
Sale and Leaseback Transactions
 
Schedule 9.18(c)
Priority Lien Debt
 







v



--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2016, among
NRG ENERGY, INC., a Delaware corporation (the “Borrower”), the LENDERS from time
to time party hereto (the “Lenders”), CITICORP NORTH AMERICA, INC. (together
with its Affiliates, “CNA”), as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”), collateral agent (in
such capacity and together with its successors, the “Collateral Agent”), an
Issuing Bank and Swingline Lender, BANK OF AMERICA, N.A. (together with its
Affiliates, “BANA”), as an Issuing Bank, BARCLAYS BANK PLC (together with its
Affiliates, “Barclays”), as an Issuing Bank, BNP PARIBAS (together with its
Affiliates, “BNPP”), as an Issuing Bank, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(together with its Affiliates, “CS”), as an Issuing Bank, DEUTSCHE BANK AG NEW
YORK BRANCH (together with its Affiliates, “DB”), as an Issuing Bank, JPMORGAN
CHASE BANK, N.A. (together with its Affiliates, “JPM”), as an Issuing Bank,
MORGAN STANLEY BANK, N.A. (together with its Affiliates, “MSB”), as an Issuing
Bank and NATIXIS, NEW YORK BRANCH (together with its Affiliates, “Natixis”), as
an Issuing Bank.
A.    Immediately prior to the Closing Date, the Borrower, the lenders party
thereto (including certain of the Lenders), Citicorp North America, Inc., as
administrative agent, collateral agent and swingline lender thereunder, and the
other financial institutions party thereto are party to the Amended and Restated
Credit Agreement, dated as of July 1, 2011 (as further amended, restated,
amended and restated, supplemented or otherwise modified prior to the Closing
Date, the “Existing Credit Agreement”), pursuant to which the lenders party
thereto (including certain of the Lenders) agreed, subject to the terms and
conditions thereof, to continue to extend credit to the Borrower thereunder in
the form of (i) Term Loans (as defined in the Existing Credit Agreement) and
(ii) a revolving credit facility (including a letter of credit facility and a
swingline loan facility thereunder).
B.    It is understood and agreed that, immediately prior to the Closing Date,
the Guaranteed Obligations (as defined in the Existing Credit Agreement) are
guaranteed pursuant to the Existing Guarantee and Collateral Agreement and
secured pursuant to the Security Documents by a legal, valid, binding and
enforceable security interest and a fully perfected Lien in favor of the
Collateral Trustee (as defined in the Collateral Trust Agreement), for the
ratable benefit of the Secured Parties (as defined in the Existing Credit
Agreement), in the Collateral and the proceeds thereof.
C.    The Borrower has requested that certain of the Lenders (as defined in the
Existing Credit Agreement) and the other parties hereto (including all Lenders)
agree, and such Lenders (as defined in the Existing Credit Agreement) and other
parties (including all Lenders) have agreed, subject to the terms and conditions
hereof, to continue to extend credit to the Borrower hereunder in the form of
(i) Term Loans re-evidenced on the Closing Date in an aggregate principal amount
on the Closing Date equal to $1,900,000,000 and (ii) a replacement revolving
credit facility (including a letter of credit facility and a swingline loan
facility thereunder) in an aggregate principal amount at any time outstanding on
the Closing Date not to exceed $2,536,000,000, subject to the limitations set
forth herein.
D.    The Borrower will use the proceeds of the Term Loans on the Closing Date,
together with other funds available to it, to (i) re-evidence in full all Term
Loans (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement, on the terms and subject to the conditions set forth
herein, including via the assignment by certain of the Lenders under and as
defined in the Existing Credit Agreement who do not remain Lenders hereunder on
the Closing Date to certain of the Lenders hereunder as of the Closing Date of
certain of the Term Loans under and as defined in the Existing Credit Agreement,
which shall thereafter be continued as and be deemed to be a portion of the Term
Loans hereunder, and (ii) pay or cause to be paid fees, costs and expenses
incurred in connection with the Transactions in accordance with the terms and
conditions of this Agreement. The revolving credit facility (including the
letter of credit facility and the swingline loan facility thereunder) under the
Existing Credit Agreement will, on the terms and subject to the conditions set
forth herein, be replaced on the Closing Date with the revolving credit facility
(including the letter of credit facility and swingline loan facility thereunder)
under this Agreement in an aggregate principal amount at any time outstanding on
the Closing Date not to exceed $2,536,000,000, subject to the limitations set
forth herein.
  
E.    It is the intent of the parties hereto that (i) this Agreement shall be
deemed to be the Credit Agreement (as defined in the Collateral Trust Agreement)
for all purposes under the Collateral Trust Agreement and the other Security
Documents and, pursuant and in accordance with Section 3.8(b) of the Collateral
Trust


1



--------------------------------------------------------------------------------





Agreement, all extensions of credit under this Agreement (including issuances of
Letters of Credit) shall constitute extensions of credit under the Credit
Agreement (as defined in the Collateral Trust Agreement) for all purposes under
the Collateral Trust Agreement and the other Security Documents and shall be
deemed to be incurred (solely for purposes of Section 3.8(b) of the Collateral
Trust Agreement) on February 2, 2006 and no further designation shall be
required to be made so that (a) all extensions of credit under this Agreement
(regardless when made or incurred) will be deemed Priority Lien Debt (as defined
in the Collateral Trust Agreement) pursuant to clause (i) of the definition
thereof and the Guaranteed Obligations will be deemed Priority Lien DFBM
Obligations (as defined in the Collateral Trust Agreement) and (b) this
Agreement and the other Loan Documents will at all times constitute Priority
Lien Documents (as defined in the Collateral Trust Agreement) and (ii) the
Guaranteed Obligations under this Agreement will henceforth be guaranteed
pursuant to the Existing Guarantee and Collateral Agreement and the Guarantee
and Collateral Agreement and secured pursuant to the Security Documents by a
legal, valid, binding and enforceable security interest and a fully perfected
Lien in favor of the Collateral Trustee (as defined in the Collateral Trust
Agreement), for the ratable benefit of the Secured Parties, in the Collateral
and the proceeds thereof.
F.    In addition, the Borrower has requested that, on the Closing Date, (i) the
Collateral Trust Agreement be amended to make certain changes as more fully set
forth in the Restatement Agreement and (ii) the Existing Guarantee and
Collateral Agreement be amended and restated in its entirety to make certain
changes as more fully set forth in the Guarantee and Collateral Agreement.
G.    Accordingly, in consideration of the mutual agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I.

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
“Acceptable Price” shall have the meaning assigned to such term in Section
2.12(e)(iii).
“Acceptance Date” shall have the meaning assigned to such term in Section
2.12(e)(ii).
“Accepting Lenders” shall have the meaning assigned to such term in Section
9.19.
“Account” shall have the meaning assigned to such term in the UCC.
“Acquired Debt” shall mean, with respect to any specified Person, (a)
Indebtedness of any other Person or asset existing at the time such other Person
or asset is merged with or into, is acquired by, or became a Subsidiary of such
specified Person, as the case may be, whether or not such Indebtedness is
incurred in connection with, or in contemplation of, such other Person merging
with or into, or becoming a Restricted Subsidiary of, such specified Person and
(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Senior Notes” shall mean senior notes issued by the Borrower after
the Closing Date in compliance with this Agreement having substantially the same
terms in all material respects (other than pricing and maturity) as the Senior
Notes or terms more favorable to the Borrower.
“Additional Senior Notes Documents” shall mean the indentures under which the
Additional Senior Notes are issued and all other instruments, agreements and
other documents evidencing or governing the


2



--------------------------------------------------------------------------------





Additional Senior Notes or providing for any Guarantee or other right in respect
thereof, in each case as the same may be amended or supplemented from time to
time in accordance with the terms hereof and thereof.
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided that (i) at no time shall the Adjusted LIBO Rate with respect to Term
Loans be less than 0.75% per annum and (ii) subject to the foregoing clause (i),
at no time shall the Adjusted LIBO Rate be less than zero for purposes of this
Agreement.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other similar form as may be
supplied from time to time by the Administrative Agent.
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.07.
“Agents” shall have the meaning assigned to such term in Article VIII.
“Aggregate Revolving Exposure” shall mean the aggregate amount of the Lenders’
Revolving Exposures.
“Agreement” shall mean this Second Amended and Restated Credit Agreement, as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time.
“AHYDO Catch-Up Payment” shall mean any payment with respect to any obligations
of the Borrower or any Restricted Subsidiary, including subordinated debt
obligations, in each case to the extent such payment is necessary to avoid the
application of Section 163(e)(5) of the Tax Code.
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate for an interest
period of one month beginning on such day (determined as if the relevant ABR
Borrowing were a Eurodollar Borrowing) plus 1.00%; provided that (i) at no time
shall the Alternate Base Rate with respect to Term Loans be less than 1.75% per
annum and (ii) subject to the foregoing clause (i), at no time shall the
Alternate Base Rate determined pursuant to clause (c) above be less than 1.00%
for purposes of this Agreement.
“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act 2010 and, to the extent applicable,
other similar legislation in any other jurisdictions.
“Anti-Terrorism Laws” shall mean (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the PATRIOT Act.
“Applicable Discount” shall have the meaning assigned to such term in Section
2.12(e)(iii).


3



--------------------------------------------------------------------------------





“Applicable Laws” shall mean, as to any Person, any ordinance, law, treaty, rule
or regulation, or any determination, ruling or other directive by or from an
arbitrator or a court or other Governmental Authority, including ERCOT, in each
case, applicable to or binding on such Person or any of its property or assets
or to which such Person or any of its property or assets is subject.
“Applicable Margin” shall mean, for any day, a rate per annum equal to (a)(i)
with respect to ABR Term Loans, 1.75% and (ii) with respect to Eurodollar Term
Loans, 2.75% and (b)(i) with respect to ABR Revolving Loans, 1.25% and (ii) with
respect to Eurodollar Revolving Loans, 2.25%.
“Approved Electronic Communications” shall mean each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any Borrowing Request,
Letter of Credit notice (other than as expressly set forth in Section 2.23(b)),
Swingline Loan notice, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Sections 2.12 and 2.13 and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article IV or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.
“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.01(d).
“Arrangers” shall mean Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC, Credit Agricole Corporate and Investment Bank,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Royal Bank of Canada, Sumitomo Mitsui Banking Corporation, BNP Paribas, DNB
Capital ASA, ING Capital LLC and Natixis, New York Branch.
“Asset Sale” shall mean (a) the sale, lease (other than an operating lease),
conveyance or other disposition of any assets or rights; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, shall be governed by
the provisions of this Agreement described under Section 6.08 and not by the
provisions of Section 6.04 and (b) the issuance of Equity Interests in any of
the Borrower’s Restricted Subsidiaries or the sale of Equity Interests in any of
its Subsidiaries.
Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale: (i) any single transaction or series of related transactions for
which the Borrower or its Restricted Subsidiaries receive aggregate
consideration of less than $100,000,000; (ii) a transfer of assets or Equity
Interests between or among the Borrower and its Restricted Subsidiaries and/or
between Restricted Subsidiaries; (iii) an issuance of Equity Interests by a
Restricted Subsidiary to the Borrower or to a Restricted Subsidiary; (iv) the
sale or lease of products or services (including power, capacity, energy,
ancillary services, and other products or services, or the sale of any other
inventory or contracts related to any of the foregoing (in each case, whether in
physical, financial or any other form), or fuel or emission credits) and any
sale or other disposition of damaged, worn-out or obsolete assets; (v) the sale
or discount, in each case without recourse, of accounts receivable, but only in
connection with the compromise or collection thereof; (vi) the licensing of
intellectual property; (vii) the sale, lease, conveyance or other disposition
for value of energy, fuel or emission credits or contracts for any of the
foregoing; (viii) the sale or other disposition of cash or Cash Equivalents;
(ix) a Restricted Payment that does not violate Section 6.06 or a Permitted
Investment; (x) to the extent allowable under Section 1031 of the Tax Code, any
exchange of like property (excluding any “boot” thereon) for use in a Permitted
Business; (xi) a disposition of assets in connection with a foreclosure,
transfer or deed in lieu of


4



--------------------------------------------------------------------------------





foreclosure or other exercise of remedial action; and (xii) any sale and
leaseback transaction that is a Permitted Tax Lease.
“Asset Sale Offer” shall have the meaning assigned to such term in Section
6.04(e).
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit B or such other
similar form as shall be approved by the Administrative Agent.
“Attributable Debt” in respect of a sale and leaseback transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction, including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”
“BANA” shall have the meaning assigned to such term in the preamble.
“Barclays” shall have the meaning assigned to such term in the preamble.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Law” shall mean Title 11 of the United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time, or any similar federal or state or
other law for the relief of debtors.
“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA, and which is maintained,
sponsored or contributed to by the Borrower or any ERISA Affiliate or with
respect to which the Borrower otherwise has any liability.
“BNPP” shall have the meaning assigned to such term in the preamble.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the board of directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.
“Borrower” shall have the meaning assigned to such term in the preamble.


5



--------------------------------------------------------------------------------





“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that, when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.
“Capital Stock” shall mean (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Cash Collateralized Letter of Credit Facilities” shall mean one or more cash
collateralized letter of credit facilities provided by one or more LC Issuers to
the Funded L/C SPV after the Closing Date.
“Cash Equivalents” shall mean:
(a)    United States dollars, Euros, any other currency of countries members of
the Organization for Economic Co-operation and Development or, in the case of
any Foreign Subsidiary, any local currencies held by it from time to time;
(b)    (i) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) and (ii) debt obligations issued by the
Government National Mortgage Association, Farm Credit System, Federal Home Loan
Banks, Federal Home Loan Mortgage Corporation, Financing Corporation and
Resolution Funding Corporation, in each case, having maturities of not more than
12 months from the date of acquisition;
(c)    certificates of deposit and eurodollar time deposits with maturities of
12 months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 12 months and overnight bank deposits, in each case,
with any commercial bank having capital and surplus in excess of $500,000,000;
(d)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;
(e)    commercial paper and auction rate securities having one of the two
highest ratings obtainable from Moody’s or S&P and in each case maturing within
12 months after the date of acquisition;


6



--------------------------------------------------------------------------------





(f)    readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof, in either case having one of the
two highest rating categories obtainable from either Moody’s or S&P; and
(g)    money market funds that invest primarily in securities described in
clauses (a) through (f) of this definition.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date adopted, issued, promulgated, implemented or
enacted.
“Change of Control” shall mean the occurrence of any of the following: (a) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in Section
13(d) of the Exchange Act, but excluding any employee benefit plan of the
Borrower or any of its Restricted Subsidiaries, and any Person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of such
plan); (b) the adoption of a plan relating to the liquidation or dissolution of
the Borrower; (c) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as defined above),
other than a corporation owned directly or indirectly by the stockholders of the
Borrower in substantially the same proportion as their ownership of stock of the
Borrower prior to such transaction, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; or (d) the first day on which a
majority of the members of the Board of Directors of the Borrower are not
Continuing Directors.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Revolving
Loans, Tranche B Revolving Loans, New Revolving Loans, Refinancing Revolving
Loans, Term Loans, New Term Loans, Refinancing Term Loans or Swingline Loans,
and, when used in reference to any Commitment, shall refer to whether such
Commitment is a Tranche A Revolving Commitment, Tranche B Revolving Commitment,
New Revolving Commitment, Refinancing Revolving Commitment, Term Commitment, New
Term Commitment, Refinancing Term Commitment or Swingline Commitment. For the
avoidance of doubt, any Loans or Commitments created pursuant to a Permitted
Amendment shall constitute a separate Class.
“Class A Membership Units” shall mean the class of membership interests of the
Funded L/C SPV consisting of Class A membership interests pursuant to and in
accordance with the operating agreement of the Funded L/C SPV, which shall be
substantially the same as that certain Operating Agreement of NRG LC Facility
Company LLC, dated as of June 30, 2010.
“Closing Date” shall mean June 30, 2016.
“CNA” shall have the meaning assigned to such term in the preamble.
"Co-Managers" shall mean Commerzbank AG New York Branch, KeyBank Capital Markets
Inc. and CIT Bank, N.A.,


7



--------------------------------------------------------------------------------





“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, other than the Excluded Assets. “Collateral” shall
include all Core Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the preamble.
“Collateral Trust Agreement” shall mean the Second Amended and Restated
Collateral Trust Agreement, dated as of the July 1, 2011, among the Borrower,
each Subsidiary Guarantor, the Collateral Trustee and the other parties thereto,
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
“Collateral Trustee” shall mean Deutsche Bank Trust Company Americas, acting as
collateral trustee under the Collateral Trust Agreement, or its successors
appointed in accordance with the terms thereof.
“Commitment” shall mean, with respect to any Lender and as of any date of
determination, such Lender’s Revolving Commitment, New Revolving Commitment,
Refinancing Revolving Commitment, Term Commitment, New Term Commitment,
Refinancing Term Commitment or Swingline Commitment as of such date.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Commodity Hedging Agreements” shall mean the Existing Commodity Hedging
Agreements and any other agreement (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements,
weather derivatives agreements, each with respect to, or involving the purchase,
transmission, distribution, sale, lease or hedge of, any energy, generation
capacity or fuel, or any other energy or weather related commodity, service or
risk, price or price indices for any such commodities, services or risks or any
other similar derivative agreements, any renewable energy credits, carbon
emission credits and any other “cap and trade” related credits, assets or
attributes with an economic value and any other similar agreements, entered into
by the Borrower or any Restricted Subsidiary, in each case under this
definition, in the ordinary course of business, or otherwise consistent with
Prudent Industry Practice in order to manage fluctuations in the price or
availability to the Borrower or any Restricted Subsidiary of any commodity
and/or manage the risk of adverse or unexpected weather conditions.
“Commodity Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under a Commodity Hedging Agreement.
“Communications” shall mean each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including all Approved Electronic Communications.
“Concurrent Cash Distributions” shall have the meaning assigned to such term in
the definition of “Investments.”
“Consolidated Cash Flow” shall mean, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication:
(a)    an amount equal to any extraordinary loss (including any loss on the
extinguishment or conversion of Indebtedness); plus
(b)    any net loss realized by such Person or any of its Restricted
Subsidiaries in connection with an Asset Sale (without giving effect of the
threshold provided in the definition thereof), to the extent such losses were
deducted in computing such Consolidated Net Income; plus


8



--------------------------------------------------------------------------------





(c)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(d)    the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus
(e)    any expenses or charges related to any equity offering, Permitted
Investment, acquisition, disposition, recapitalization or Indebtedness permitted
to be incurred under this Agreement including a refinancing thereof (whether or
not successful), including such fees, expenses or charges related to the
offering of the Senior Notes and this Agreement, and deducted in computing
Consolidated Net Income; plus
(f)    any professional and underwriting fees related to any equity offering,
Permitted Investment, acquisition, recapitalization or Indebtedness permitted to
be incurred under this Agreement and, in each case, deducted in such period in
computing Consolidated Net Income; plus
(g)    the amount of any minority interest expense deducted in calculating
Consolidated Net Income (less the amount of any cash dividends paid to the
holders of such minority interests); plus
(h)    any non cash gain or loss attributable to Mark-to-Market Adjustments in
connection with Hedging Obligations; plus
(i)    without duplication, any writeoffs, writedowns or other non-cash charges
reducing Consolidated Net Income for such period, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
plus
(j)    all items classified as infrequent, unusual or nonrecurring non-cash
losses or charges (including severance, relocation and other restructuring
costs), and related tax effects according to GAAP to the extent such non-cash
charges or losses were deducted in computing such Consolidated Net Income; plus
(k)    depreciation, depletion, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash charges and expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, depletion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; minus
(l)    non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business; in each
case, on a consolidated basis and determined in accordance with GAAP; minus
(m)    interest income for such period;
provided, however, that Consolidated Cash Flow of the Borrower will exclude the
Consolidated Cash Flow attributable to (i) Excluded Subsidiaries to the extent
that the declaration or payment of dividends or similar distributions by the
Excluded Subsidiary of that Consolidated Cash Flow is not, as a result of an
Excluded Subsidiary Debt Default, then permitted by operation of the terms of
the relevant Excluded Subsidiary Debt Agreement (provided that the Consolidated
Cash Flow of the Excluded Subsidiary will only be so excluded for that portion
of the period during which the condition described in the preceding proviso has
occurred and is continuing), (ii) for purposes of Section 6.06 only, Excluded
Project Subsidiaries, except to the extent of any dividends, distributions or
other returns in respect of any Investments in any Excluded Project Subsidiary,
in each case, paid in cash to the Borrower or a Restricted Subsidiary that is
not an Excluded Project Subsidiary and (iii) for purposes of Sections 6.11 and
6.12 only, Excluded Subsidiaries and Unrestricted Subsidiaries, except to the
extent (and solely to the extent) actually distributed in cash to the Borrower
or any Subsidiary Guarantor.


9



--------------------------------------------------------------------------------





“Consolidated First Lien Leverage Ratio” shall mean, on any date (for purposes
of this definition, the “Calculation Date”), the ratio of (a) Total First Lien
Debt on such date to (b) Consolidated Cash Flow of the Borrower for the period
of four consecutive fiscal quarters most recently ended on or prior to such
date. For purposes of making the computation referred to above:
(i)    Investments and acquisitions that have been made by the Borrower or any
of its Restricted Subsidiaries, including through mergers or consolidations, or
any Person or any of its Restricted Subsidiaries acquired by the Borrower or any
of its Restricted Subsidiaries, and including any related financing transactions
and including increases in ownership of Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date will be given pro forma effect (in accordance with
Regulation S-X, but including all Pro Forma Cost Savings) as if they had
occurred on the first day of the four-quarter reference period;
(ii)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;
(iii)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four‑quarter reference period; and
(iv)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four‑quarter reference period.
“Consolidated Interest Coverage Ratio” shall mean, on any date (for purposes of
this definition, the “Calculation Date”), the ratio of (a) Consolidated Cash
Flow of the Borrower for the period of four consecutive fiscal quarters most
recently ended on or prior to such date to (b) Consolidated Interest Expense for
the period of four consecutive fiscal quarters most recently ended on or prior
to such date. For purposes of making the computation referred to above:
(i)    Investments and acquisitions that have been made by the Borrower or any
of its Restricted Subsidiaries, including through mergers or consolidations, or
any Person or any of its Restricted Subsidiaries acquired by the Borrower or any
of its Restricted Subsidiaries, and including any related financing transactions
and including increases in ownership of Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date will be given pro forma effect (in accordance with
Regulation S-X, but including all Pro Forma Cost Savings) as if they had
occurred on the first day of the four-quarter reference period;
(ii)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;
(iii)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four‑quarter reference period; and
any Person that is not a Restricted Subsidiary on the Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such
four‑quarter reference period.
“Consolidated Interest Expense” shall mean, for any period, the consolidated
cash interest expense of the Borrower and its Restricted Subsidiaries (other
than Excluded Project Subsidiaries) for such period, whether paid or accrued
(including the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to interest rate
Hedging Obligations, but not including amortization of original issue discount
and other non-cash interest payments), net of cash interest


10



--------------------------------------------------------------------------------





income; provided, however, that Consolidated Interest Expense of the Borrower
and its Restricted Subsidiaries will, for purposes of Section 6.11 only,
exclude, in the case of the Funded L/C SPV only, (a) cash interest expense
(including all commissions, discounts and other fees and charges owed by the
Funded L/C SPV with respect to letters of credit and bankers’ acceptance
financing) attributable to Cash Collateralized Letter of Credit Facilities and
(b) cash interest expense attributable to the aggregate amount on deposit at any
time in the Funded L/C Collateral Accounts. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Restricted Subsidiary (other than an
Excluded Project Subsidiary and, for purposes of Section 6.11 only, the Funded
L/C SPV) with respect to any interest rate hedging agreements.
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:
(a)    the Net Income of any Person that is not a Restricted Subsidiary or that
is accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or similar distributions (including pursuant
to other intercompany payments but excluding Concurrent Cash Distributions) paid
in cash to the specified Person or a Restricted Subsidiary of the specified
Person;
(b)    for purposes of Sections 6.06, 6.11 and 6.12 only, the Net Income of any
Restricted Subsidiary will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that Net Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders;
(c)    the cumulative effect of a change in accounting principles will be
excluded;
(d)    any net after-tax non-recurring or unusual gains, losses (less all fees
and expenses relating thereto) or other charges or revenue or expenses
(including relating to severance, relocation and one-time compensation charges)
shall be excluded;
(e)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors or employees shall be excluded, whether under Financial
Accounting Standards Board Statement No. 123R, “Accounting for Stock-Based
Compensation” or otherwise;
(f)    any net after-tax income (loss) from disposed or discontinued operations
and any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;
(g)    any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions (other than asset dispositions in the
ordinary course of business) shall be excluded; and
(h)    any impairment charge or asset write-off pursuant to Financial Accounting
Statement No. 142 and No. 144 or any successor pronouncement shall be excluded.
“Continuing Director” shall mean, as of any date of determination, any member of
the Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.
“Contribution Indebtedness” shall mean Indebtedness of the Borrower in an
aggregate principal amount not to exceed two times the aggregate amount of cash
received by the Borrower after the Issue Date from the sale of its Equity
Interests (other than Disqualified Stock) or as a contribution to its common
equity capital (in each case, other than to or from a Subsidiary); provided that
such Indebtedness (a) is incurred within 180 days after the sale of such Equity
Interests or the making of such capital contribution and (b) is designated as
“Contribution Indebtedness” pursuant to an Officers’ Certificate on the date of
its incurrence. Any sale of


11



--------------------------------------------------------------------------------





Equity Interests or capital contribution that forms the basis for an incurrence
of Contribution Indebtedness will not be considered to be a sale of Qualifying
Equity Interests and will be disregarded for purposes of Section 6.06.
“Control Agreement” shall mean each Control Agreement to be executed and
delivered by each Loan Party and the other parties thereto, as required by the
applicable Loan Documents as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.
“Core Collateral” shall mean all Equity Interests in, and property and assets
of, any Core Collateral Subsidiary, in each case whether now owned or hereafter
acquired; provided, however, that in the case of NRG Texas Power LLC and NRG
South Texas LP only the following property and assets of such Subsidiaries shall
be considered Core Collateral hereunder: (a) NRG Texas Power LLC Project
Interest in the Parish and Limestone Facilities, (b) NRG South Texas LP’s 44%
Project Interest in the South Texas Project Facility and (c) in each case any
assets related primarily to any of the Facilities described in clause (a) or
(b); and provided, further, however, that (i) all Equity Interests or property
or assets excluded from the Core Collateral immediately prior to the Closing
Date under and pursuant to this proviso to this definition as it existed in the
Existing Credit Agreement shall continue not to be considered Core Collateral
under this Agreement for any purpose hereunder and (ii) at any time and from
time to time on or after the Closing Date, the Borrower may deliver to the
Administrative Agent an Officers’ Certificate designating Core Collateral (in
addition to that described in clause (i)) having an aggregate Fair Market Value
not in excess of $750,000,000 in the aggregate at any time outstanding, valued
at the Fair Market Value of such Core Collateral at the time such designation is
made, as no longer being Core Collateral, and thereafter, such Equity Interests
or property or assets shall no longer be considered Core Collateral for any
purpose hereunder (the Equity Interests, property and assets excluded pursuant
to clauses (i) and (ii) collectively, the “Excluded Core Collateral”).
“Core Collateral Subsidiary” shall mean each of NRG Texas Power LLC, NRG South
Texas LP and NRG Power Marketing.
“Counterparty Account” shall mean any Deposit Account, Securities Account or
Commodities Account (and all cash, Cash Equivalents and other securities or
investments substantially comparable to Cash Equivalents therein) pledged to or
deposited with the Borrower or any Restricted Subsidiary as cash collateral
posted or deposited by a contract counterparty (including a counterparty in
respect of Commodity Hedging Obligations) to or for the benefit of the Borrower
or any Restricted Subsidiary, in each case, only for so long as such account
(and amounts therein) represents a security interest (including as a result of
an escrow arrangement) in favor (and not an ownership interest in the amounts
therein) of the Borrower or the applicable Restricted Subsidiary.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Credit Facilities” shall mean (a) one or more debt facilities (including the
debt facilities provided under this Agreement) or commercial paper facilities,
in each case with banks or other institutional lenders providing for revolving
credit loans, term loans, credit-linked deposits (or similar deposits)
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit and (b) debt securities sold to institutional
investors, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.
“CS” shall have the meaning assigned to such term in the preamble.
“Cure Amount” shall have the meaning provided in Article VII.
“Cure Right” shall have the meaning provided in Article VII.
“DB” shall have the meaning assigned to such term in the preamble.


12



--------------------------------------------------------------------------------





“Debt to Cash Flow Ratio” shall mean, as of any date of determination (for
purposes of this definition, the “Calculation Date”), the ratio of (a) the
Indenture Total Debt of the Borrower as of such date to (b) the Consolidated
Cash Flow of the Borrower for the four most recent full fiscal quarters ending
immediately prior to such date for which financial statements are publicly
available. For purposes of making the computation referred to above:
(i)    Investments and acquisitions that have been made by the Borrower or any
of its Restricted Subsidiaries, including through mergers or consolidations, or
any Person or any of its Restricted Subsidiaries acquired by the Borrower or any
of its Restricted Subsidiaries, and including any related financing transactions
and including increases in ownership of Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date will be given pro forma effect (in accordance with
Regulation S-X, but including all Pro Forma Cost Savings) as if they had
occurred on the first day of the four-quarter reference period;
(ii)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;
(iii)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four‑quarter reference period;
(iv)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four‑quarter reference period; and
(v)    the Consolidated Cash Flow attributable to Excluded Project Subsidiaries
will be excluded for purposes of all calculations required by this definition.
“Default” shall mean any event or condition which upon notice, lapse of time
(pursuant to Article VII) or both would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, subject to the last paragraph of
Section 2.26, any Lender that, at such time, has (a) failed to (i) pay any
amount required to be paid by such Lender to any Issuing Bank under this
Agreement (beyond any applicable cure period), (ii) fund any portion of its
Loans (unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and, if available to such Lender,
supported by reasonable background information provided by such Lender) has not
been satisfied), its participations in Letters of Credit or Swingline Loans or
(iii) pay over to the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender any other amount required to be paid by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender, in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified
and, if available to such Lender, supported by reasonable background information
provided by such Lender) a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, any Issuing Bank or the
Swingline Lender, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swingline Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent, such Issuing Bank or the Swingline Lender of such written
certification, or (d) (i) taken any action or become the subject of a Lender
Insolvency Event with respect to such Lender or its Parent Company or (ii) has,
or has a Parent Company that has, become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender pursuant to this clause
(d) solely by virtue of the ownership or acquisition of any Equity Interest in
such Lender or its Parent Company by a Governmental Authority or agency thereof;
provided, further, that none of the reallocation of funding obligations provided
for in Section 2.26 as a result of a Lender’s being a Defaulting Lender, the
performance


13



--------------------------------------------------------------------------------





by the other Lenders of such reallocated funding obligations or the cash
collateralization of a Defaulting Lender’s Revolving L/C Exposure provided for
in Section 2.26 will by itself cause the relevant Defaulting Lender to cease to
be a Defaulting Lender. A determination, if any, by the Administrative Agent (it
being understood and agreed that (A) the Administrative Agent may, but shall be
under no obligation to, make any such determination and (B) a determination by
the Administrative Agent shall not be required for a Lender to become a
Defaulting Lender if the requirements of this definition are otherwise
satisfied) that a Lender is a Defaulting Lender under any of clauses (a) through
and including (d) above will be conclusive and binding absent manifest error,
and, if any such a determination is made, such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.26) upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Bank, the Swingline Lender and the Lenders.
“Deposit Account” shall have the meaning assigned to such term in the UCC.
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any Person who is an Affiliate of the
Borrower as a result of the Borrower’s ownership of Equity Interests in such
Person in connection with an Asset Sale that is so designated as Designated
Non-Cash Consideration pursuant to an Officers’ Certificate, setting forth the
basis of such valuation, executed by a Financial Officer of the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of such Designated Non-Cash Consideration.
“Designated Non-Recourse Indebtedness” shall mean the Non-Recourse Debt and any
Hedging Obligations of NRG Peaker Finance Company LLC, as amended from time to
time.
“Discount Range” shall have the meaning assigned to such term in Section
2.12(e)(ii).
“Discounted Purchase Option Notice” shall have the meaning assigned to such term
in Section 2.12(e)(ii).
“Discounted Voluntary Purchase” shall have the meaning assigned to such term in
Section 2.12(e)(i).
“Discounted Voluntary Purchase Notice” shall have the meaning assigned to such
term in Section 2.12(e)(v).
“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Latest Maturity Date of all Classes of Loans or
Commitments. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require the Borrower to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.06. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Borrower and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.
“dollars” or “$” shall mean lawful money of the United States of America, except
when expressly used in reference to the lawful money of another country.
“Domestic Subsidiary” shall mean any Restricted Subsidiary that was formed under
the laws of the United States of America or any state of the United States of
America or the District of Columbia or that guarantees or otherwise provides
direct credit support for any Indebtedness of the Borrower.
“Easement” shall have the meaning assigned to such term in Section 3.07.


14



--------------------------------------------------------------------------------





“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“El Segundo” shall mean the Mortgaged Property located in El Segundo,
California.
“Environmental CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.
“Environmental Capital Expenditures” shall mean capital expenditures deemed
necessary by the Borrower or its Restricted Subsidiaries to comply with
Environmental Laws.
“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances and codes, and legally binding decrees, judgments, directives and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, occupational health and safety, climate change
or the presence, Release of, or exposure to, hazardous materials, substances or
wastes, or the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, recycling or handling of, or the
arrangement for such activities with respect to, hazardous materials, substances
or wastes.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) non‑compliance with any Environmental Law, (b) the
generation, manufacture, processing, distribution, recycling, use, handling,
transportation, storage, treatment or disposal of, or the arrangement of such
activities with respect to, any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials at or from any
location or (e) any contract or agreement pursuant to which liability is
assumed, imposed or covered by an indemnity with respect to any of the
foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice


15



--------------------------------------------------------------------------------





period is waived); (b) the existence with respect to any Benefit Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Tax Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Tax Code or Section 303(d) of ERISA of an application for
a waiver of the minimum funding standard with respect to any Benefit Plan; (d)
the incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Benefit Plan or the
withdrawal or partial withdrawal of the Borrower or any ERISA Affiliate from any
Benefit Plan or Multiemployer Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Benefit Plan or to appoint a trustee to administer
any Benefit Plan; (f) the adoption of any amendment to a Benefit Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Tax Code
or Section 307 of ERISA; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Excess Proceeds” shall have the meaning assigned to such term in Section
6.04(e).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Assets” shall mean:
(i)    (a) any lease, license, contract, property right or agreement to which
any Loan Party is a party or any of such Loan Party’s rights or interests
thereunder if and only for so long as the grant of a security interest therein
under the Security Documents shall constitute or result in a breach, termination
or default or invalidity under any such lease, license, contract, property right
or agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law or principles of equity);
provided that such lease, license, contract, property right or agreement shall
be an Excluded Asset only to the extent and for so long as the consequences
specified above shall exist and shall cease to be an Excluded Asset and shall
become subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such consequences shall no longer
exist and/or (b) any property if and only for so long as the grant of a security
interest therein under the Security Documents shall be prohibited or rendered
ineffective under any Applicable Law adopted, issued, promulgated, implemented
or enacted, in each case, after the Closing Date (other than to the extent any
such Applicable Law would be rendered ineffective pursuant to Section 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity); provided that such property shall be an Excluded Asset
only to the extent and for so long as the prohibition specified above shall
exist and shall cease to be an Excluded Asset and shall become subject to the
security interest granted under the Security Documents, immediately and
automatically, at such time as such prohibition shall no longer exist;
(ii)    any interests in real property owned or leased by any Loan Party only
for so long as such interest represents an Excluded Perfection Asset;
(iii)    any Equity Interests in, and any assets of, any Excluded Project
Subsidiary and any voting Equity Interests in excess of 66% (or, in the case of
NRGenerating International BV, 65%) of the total outstanding voting Equity
Interests in any Excluded Foreign Subsidiary; provided that, notwithstanding
anything herein to the contrary, the Equity Interests in the Funded L/C SPV that
are owned directly or indirectly by the Borrower shall not be Excluded Assets;
(iv)    any Deposit Account, Securities Account or Commodities Account (and all
cash, Cash Equivalents and other securities or investments substantially
comparable to Cash Equivalents


16



--------------------------------------------------------------------------------





and Commodity Contracts (as defined in the UCC) held therein) if and only for so
long as such Deposit Account, Securities Account or Commodities Account is
subject to a Lien permitted under clause (b) of the definition of “Permitted
Liens” other than any such permitted Lien held by the Collateral Trustee
pursuant to and in accordance with the Collateral Trust Agreement; provided
that, for the avoidance of doubt and notwithstanding anything in the Loan
Documents to the contrary, the Funded L/C Collateral Accounts and all cash, Cash
Equivalents, other securities or investments substantially comparable to Cash
Equivalents and other funds and investments held therein and the proceeds
thereof shall be Excluded Assets for all purposes under the Loan Documents;
(v)    the Equity Interests in, and all properties and assets of, NRG Energy
Insurance Ltd. (Cayman Islands);
(vi)    the Equity Interests in, and all properties and assets of, NRG
International Holdings (No. 2) GmbH (only for so long as such entity shall own
only de minimis assets);
(vii)    the Equity Interests in, and all properties and assets of, NRG Latin
America Inc.;
(viii)    any Equity Interest of a Person or Project Interest held by any Loan
Party if and for so long as the pledge thereof under the Security Documents
shall constitute or result in a breach, termination or default under any joint
venture, stockholder, membership, limited liability company, partnership,
owners, participation, shared facility or other similar agreement between such
Loan Party and one or more other holders of Equity Interests of such Person or
Project Interest (other than any such other holder who is the Borrower or a
Subsidiary thereof); provided that such Equity Interest shall be an Excluded
Asset only to the extent and for so long as the consequences specified above
shall exist and shall cease to be an Excluded Asset and shall become subject to
the security interest granted under the Security Documents, immediately and
automatically, at such time as such consequences shall no longer exist;
(ix)    any Counterparty Account, and any cash, Cash Equivalents and/or other
securities or investments substantially comparable to Cash Equivalents, and
other funds and investments held therein and the proceeds thereof, received from
a contract counterparty (including a counterparty in respect of Commodity
Hedging Obligations) (collectively, the “Counterparty Cash”) but only to the
extent that any agreements governing the underlying transactions with a contract
counterparty (including a counterparty in respect of Commodity Hedging
Obligations) pursuant to which any such Counterparty Cash was received provide
that the pledging of, or other granting of any Lien in, the relevant
Counterparty Cash as collateral for the Obligations of the Borrower or a
Subsidiary Guarantor under the Loan Documents shall constitute or result in a
breach, termination, default or invalidity under any such agreement, provided,
however, that such Counterparty Cash shall be an Excluded Asset only to the
extent and for so long as the consequences specified above shall exist, and
shall cease to be an Excluded Asset and shall become subject to the security
interest granted under the Security Documents, immediately and automatically, at
such time as such consequences shall no longer exist; and provided, further,
that any Lien the Borrower or any Subsidiary Guarantor may have in any such
Counterparty Cash shall not be deemed to be an Excluded Asset under this clause
(ix) and such Lien shall follow and be treated as part of the underlying
agreement (including any Commodity Hedging Obligations) which agreement
(including any Commodity Hedging Obligations) shall (to the extent applicable)
be subject to the terms and conditions of clause (i) of this definition;
(x)    any Account of NRG Power Marketing solely to the extent that (a) such
Account relates to the sale by NRG Power Marketing of power or capacity that was
purchased by NRG Power Marketing from an Excluded Project Subsidiary and (b) the
grant of a security interest in such Account under the Security Documents shall
constitute or result in a breach, termination or default under any agreement or
instrument governing the applicable Non-Recourse Debt of such Subsidiary (as
such agreement or instrument was in effect on the Original Closing Date);
(xi)    the working capital account of Camas Power Boiler Inc. and any trust,
fiduciary, cash collateral or regulatory or contractually restricted deposit or
securities account of Energy


17



--------------------------------------------------------------------------------





Protection Insurance Company (Vermont) but only to the extent that any
agreements governing such deposit or securities account provide that the
pledging of, or other granting of any Lien in, the relevant deposit or
securities account, and any cash, Cash Equivalents and/or other securities or
investments substantially comparable to Cash Equivalents, and other funds and
investments held therein and the proceeds thereof, as collateral for the
Obligations of the Borrower or a Subsidiary Guarantor under the Loan Documents
shall constitute or result in a breach, termination, default or invalidity under
any such agreement, provided, however, that such deposit or securities account
shall be an Excluded Asset only to the extent and for so long as the
consequences specified above shall exist, and shall cease to be an Excluded
Asset pursuant to this clause (xi) and shall become subject to the security
interest granted under the Security Documents, immediately and automatically, at
such time as such consequences shall no longer exist (unless otherwise
constituting an Excluded Asset); and provided, further, that any Lien the
Borrower or any Subsidiary Guarantor may have in any such deposit or securities
account shall not be deemed to be an Excluded Asset under this clause (xi) and
such Lien shall follow and be treated as part of the underlying agreement which
agreement shall (to the extent applicable) be subject to the terms and
conditions of clause (i) of this definition;
(xii)    all properties and assets of the Borrower or any of its Restricted
Subsidiaries (other than Equity Interests) secured by Indebtedness permitted by
Section 6.01(b)(iv) or, at the election of the Borrower pursuant to an Officer’s
Certificate delivered to the Administrative Agent and the Collateral Trustee,
Indebtedness with respect to Tax-Exempt Bonds permitted under Section 6.01 in an
aggregate principal amount at any time outstanding not to exceed $500,000,000
that is secured by a Permitted Lien only on the Facility with respect to which
such Tax-Exempt Bonds shall relate (and related assets of the obligor
thereunder) and not by any Collateral, in each case, so long as the granting of
a Lien in favor of the Secured Parties would constitute or result in a breach,
termination or default under any agreement or instrument governing such
applicable Indebtedness permitted by Section 6.01(b)(iv) or such Indebtedness
with respect to Tax-Exempt Bonds permitted under Section 6.01, as the case may
be, and such properties or assets shall cease to be Excluded Assets once such
prohibition ceases to exist and shall immediately and automatically become
subject to the security interest granted under the Security Documents;
(xiii)    any other property and assets (other than any such properties or
assets constituting Core Collateral) designated as Excluded Assets to the
Administrative Agent in writing by the Borrower which shall not have, when taken
together with all other property and assets that constitute Excluded Assets at
the relevant time of determination by virtue of the operation of this
clause (xiii), a Fair Market Value determined as of the date of such designation
as an Excluded Asset exceeding $750,000,000 in the aggregate at any time
outstanding (the “General Excluded Assets Basket”) (it being understood,
however, that for the avoidance of doubt, in respect of any Excluded Asset
designated as such prior to such date of determination, the Fair Market Value of
such previously designated Excluded Assets shall be the same as the Fair Market
Value initially assigned to such assets) (and, to the extent that the Fair
Market Value thereof shall exceed $750,000,000 in the aggregate, such property
or assets shall cease to be an Excluded Asset to the extent of such excess Fair
Market Value and shall become subject to the security interest granted under the
Security Documents, immediately and automatically, at such time as such amount
is exceeded); for the avoidance of doubt, at any time the Borrower elects to
have an Excluded Asset become part of the Collateral and cease to be an Excluded
Asset, or at any time an Excluded Asset becomes an asset of an Unrestricted
Subsidiary, an Excluded Project Subsidiary or an Excluded Foreign Subsidiary, or
is sold or otherwise disposed of to a third party that is not a Subsidiary in
accordance with the terms hereof, the Fair Market Value (as determined as of the
date of such designation as an Excluded Asset) of any such asset shall not be
taken into account for purposes of determining compliance with the General
Excluded Assets Basket and an amount equal to the Fair Market Value of such
asset (as determined as of the date of such designation as an Excluded Asset)
will become available under the General Excluded Assets Basket for use by the
Borrower pursuant to this clause (xiii);
(xiv)    any Intellectual Property (as defined in the Guarantee and Collateral
Agreement) if and to the extent a grant of a security interest therein will
result in the loss, abandonment or termination of any material right, title or
interest in or to such Intellectual Property (including United States
intent-to-use trademark or service mark applications); provided, however, that
such Intellectual


18



--------------------------------------------------------------------------------





Property shall be an Excluded Asset only to the extent and for so long as the
consequences specified above shall exist and shall cease to be an Excluded Asset
and shall become subject to the security interest granted under the Security
Documents, immediately and automatically, at such time as such consequences
shall no longer exist;
(xv)    upon the sale of such assets to a Securitization Vehicle in accordance
with the provisions of this Agreement, the South Central Securitization Assets
and, in the event that the pledge of any Sellers’ Retained Interest in respect
of any such Securitization Vehicle shall be prohibited by the governing
documentation with respect to the applicable South Central Securitization (after
the Borrower or the applicable Restricted Subsidiary shall have used its
commercially reasonable efforts to avoid such prohibition in such governing
documentation), such Sellers’ Retained Interest; and
(xvi)    unless otherwise elected by the Borrower in its discretion and
designated by the Borrower to the Administrative Agent in writing, (a) the
Equity Interests owned by the Borrower or any of its Restricted Subsidiaries in
and all properties and assets of each of the following Subsidiaries: (1) NRG
Harrisburg Cooling LLC and (2) Camas Power Boiler Limited Partnership and (b)(1)
the leasehold interest of Middletown Power LLC to GenConn Middletown LLC and (2)
the leasehold interest of Devon Power LLC to GenConn Devon LLC.
“Excluded Core Collateral” shall have the meaning assigned to such term in the
definition of “Core Collateral.”
“Excluded Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary
that is a Restricted Subsidiary and that is (or is treated as) for United States
federal income tax purposes either (a) a corporation or (b) a pass-through
entity owned directly or indirectly by another Foreign Subsidiary that is (or is
treated as) a corporation; provided that none of the Subsidiaries constituting
or owning Core Collateral may at any time be an Excluded Foreign Subsidiary. The
Excluded Foreign Subsidiaries on the Closing Date are set forth on Schedule
1.01(a).
“Excluded Information” shall have the meaning assigned to such term in Section
2.12(e).
“Excluded Perfection Assets” shall mean any property or assets that (i) do not
have a Fair Market Value at any time exceeding $50,000,000 (or, if such property
or asset is a Deposit Account or Securities Account, $10,000,000) individually
or $100,000,000 in the aggregate in which a security interest cannot be
perfected by the filing of a financing statement under the UCC of the relevant
jurisdiction or, in the case of Equity Interests, either the filing of a
financing statement under the UCC of the relevant jurisdiction or the possession
of certificates representing such Equity Interests, (ii) constitute leasehold
interests of the Borrower or any of its Restricted Subsidiaries in real property
(other than any real property constituting a Facility), (iii) constitute any
Deposit Account that is a “zero-balance” account (as long as (x) the balance in
such “zero balance” account does not exceed at any time the applicable threshold
described in clause (i) above for a period of 24 consecutive hours or more
(except during days that are not Business Days) and (y) all amounts in such
“zero-balance” account shall either be swept on a daily basis (except on days
that are not Business Days) into another Deposit Account that does not
constitute an Excluded Perfection Asset or used for third party payments in the
ordinary course of business), (iv) constitute motor vehicles and other assets
subject to certificates of title to the extent a Lien thereupon cannot be
perfected by the filing of a UCC financing statement and (v) constitute
Intellectual Property over which a Lien is required to be perfected by actions
in any jurisdiction other than the United States. To the extent that the Fair
Market Value of any such property or asset exceeds $50,000,000 (or, if such
property or asset is a Deposit Account or Securities Account, $10,000,000)
individually, such property or asset shall cease to be an Excluded Perfection
Asset and, to the extent that the Fair Market Value of such property or assets
shall exceed $100,000,000 in the aggregate at any time, such property or assets
shall cease to be Excluded Perfection Assets to the extent of such excess Fair
Market Value.
“Excluded Proceeds” shall mean any Net Proceeds of an Asset Sale involving (a)
the sale of up to $300,000,000 in the aggregate received since the Closing Date
from one or more Asset Sales of Equity Interests in, or property or assets of,
any Foreign Subsidiaries or any Foreign Subsidiary Holding Company and (b) the
sale of up to $50,000,000 of assets per year, in either event if and to the
extent such Net Proceeds are designated by a Responsible Officer of the Borrower
as Excluded Proceeds.


19



--------------------------------------------------------------------------------





“Excluded Project Subsidiary” shall mean, at any time, any Restricted Subsidiary
that (a) is an obligor (or, in the case of a Restricted Subsidiary of an
Excluded Project Subsidiary that is such an obligor and is in a business that is
related to the business of such Excluded Project Subsidiary that is such an
obligor, is otherwise bound, or its property is subject to one or more covenants
and other terms of any Non-Recourse Debt outstanding at such time, regardless of
whether such Restricted Subsidiary is a party to the agreement evidencing the
Non-Recourse Debt (unless otherwise expressly elected by the Borrower in its
sole discretion with respect to any such Subsidiaries)) with respect to any
Non-Recourse Debt outstanding at such time, in each case if and for so long as
the grant of a security interest in the property or assets of such Subsidiary,
or the guarantee by such Subsidiary of the Obligations, or the pledge of the
Equity Interests of such Subsidiary, in each case in favor of the Collateral
Trustee, for the benefit of the Secured Parties, shall constitute or result in a
breach, termination or default under the agreement or instrument governing the
applicable Non-Recourse Debt; provided that such Subsidiary shall be an Excluded
Project Subsidiary only to the extent that and for so long as the requirements
and consequences above shall exist; or (b) is not an obligor with respect to any
such Non-Recourse Debt as described in clause (a), but is designated by the
Borrower as an Excluded Project Subsidiary under and in accordance with this
Agreement; and provided, further, that (i) none of the Subsidiaries constituting
or owning Core Collateral may at any time be an Excluded Project Subsidiary and
(ii) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary designated as an
Excluded Project Subsidiary will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under the provisions of Section 6.06 or under one or more clauses of
the definition of Permitted Investments, as determined by the Borrower. The
Excluded Project Subsidiaries on the Closing Date are set forth on Schedule
1.01(b).
“Excluded Subsidiary” shall mean (a) an Excluded Foreign Subsidiary, (b) an
Excluded Project Subsidiary, (c) any other Subsidiary all of whose assets
constitute Excluded Assets pursuant to the General Excluded Assets Basket, (d)
the Funded L/C SPV, (e) any captive insurance Subsidiary, (f) any not-for-profit
Subsidiary, (g) any Immaterial Subsidiary or (h) any special purpose vehicle.
For the avoidance of doubt, it is understood and agreed that all assets of an
Excluded Subsidiary acquired after the designation as such pursuant to clause
(c) above, and for as long as such designation remains effective, shall be
Excluded Assets.
“Excluded Subsidiary Debt Agreement” shall mean the agreement or documents
governing the relevant Indebtedness referred to in the definition of “Excluded
Subsidiary Debt Default.”
“Excluded Subsidiary Debt Default” shall mean, with respect to any Excluded
Subsidiary, the failure of such Excluded Subsidiary to pay any principal or
interest or other amounts due in respect of any Indebtedness, when and as the
same shall become due and payable, or the occurrence of any other event or
condition that results in any Indebtedness of such Excluded Subsidiary becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, lapse of time or both) the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf to cause such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Banks and any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured in whole or in part by) each such
Person’s net income by the United States of America (or any political
subdivision thereof), or as a result of a present or former connection between
such recipient and the jurisdiction imposing such tax (or any political
subdivision thereof), other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, received or perfected a security interest under, engaged in any
other transaction pursuant to, or enforced, this Agreement or any other Loan
Document, or sold or assigned any interest in any Loan Document, (b) in the case
of a Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any United States federal withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a) (it
being understood and agreed, for the avoidance of doubt, that any withholding
tax imposed on a Lender as a result of a Change in Law occurring after the time
such Lender became a party to this Agreement shall not be an Excluded Tax), (c)
any withholding Taxes


20



--------------------------------------------------------------------------------





attributable to such Recipient’s failure to comply with paragraphs (d) and (e)
of Section 2.20 and (d) any United States federal withholding Taxes imposed
under FATCA.
“Exempt Subsidiaries” shall mean, collectively, (i) the Excluded Project
Subsidiaries and (ii) each of NRG Ilion LP LLC, NRG Ilion Limited Partnership,
Meriden Gas Turbine LLC, LSP-Nelson Energy LLC, NRG Nelson Turbines LLC, NRG
Jackson Valley Energy I, Inc., NRG McClain LLC, NRG Audrain Holding LLC, NRG
Audrain Generating LLC, NRG Peaker Finance Company LLC, Bayou Cove Peaking
Power, LLC, Big Cajun I Peaking Power LLC, NRG Rockford LLC, NRG Rockford II
LLC, NRG Rockford Equipment II LLC, NRG Sterlington Power LLC, NRG Rockford
Acquisition LLC, NRG SunCap LLC and its direct and indirect subsidiaries, NRG
Bluewater Holdings LLC and its direct and indirect subsidiaries and Nuclear
Innovation North America LLC and its direct and indirect subsidiaries, and shall
not, in any event, include any Core Collateral Subsidiary.
“Existing 2021 Notes Indenture” shall mean the indenture, dated as of February
2, 2006, as supplemented by the supplemental indenture dated May 24, 2011,
governing the Borrower’s outstanding 7.875% Senior Notes due 2021.
“Existing Commodity Hedging Agreements” shall mean (a) the Master Power Purchase
and Sale Agreement and Cover Sheet dated as of July 21, 2004, the Confirmation
thereunder dated as of July 21, 2004 and the Confirmation thereunder dated as of
November 30, 2004, each between J. Aron & Company and NRG Texas Power LLC (as
successor by merger), and any additional confirmations thereunder (as the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with the terms hereof and thereof, the “Goldman Sachs Hedge
Agreement”) and (b) any other master agreement listed on Schedule 1.01(c), and
any confirmations thereunder, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble.
“Existing Guarantee and Collateral Agreement” shall mean the Amended and
Restated Guarantee and Collateral Agreement, dated as of July 1, 2011, among the
Borrower, each Subsidiary Guarantor, Deutsche Bank Trust Company Americas, as
collateral trustee, and the other parties thereto, as amended, restated, amended
and restated, supplemented or otherwise modified prior to the Closing Date.
“Existing Indebtedness” shall mean Indebtedness of the Borrower and its
Subsidiaries (other than the Indebtedness under the Senior Notes Documents) in
existence on the Closing Date and set forth on Schedule 6.01, until such amounts
are repaid.
“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.23(a).
“Facility” shall mean a power or energy related facility.
“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Responsible Officer of
the Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Tax Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any Treasury Regulation promulgated
thereunder, any published administrative guidance implementing such Sections or
any agreement entered into pursuant to Section 1471(b)(1) of the Tax Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, if negative, the
Federal Funds Effective Rate shall be deemed to be 0.00%.


21



--------------------------------------------------------------------------------





“Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the L/C
Participation Fees, the Issuing Bank Fees and any fees payable pursuant to
Section 2.12(d).
“FERC” shall mean the Federal Energy Regulatory Commission or its successor.
“Financial Officer” of any Person shall mean any of the chief executive officer,
chief financial officer or treasurer (or if no individual shall have such
designation, the Person charged by the Board of Directors of such Person (or a
committee thereof) with such powers and duties as are customarily bestowed upon
the individual with such designation) or the audit or finance committee of the
Board of Directors of such Person.
“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of the Consolidated Cash Flow of such Person for such
period to the Fixed Charges of such Person paid or payable in cash for such
period. In the event that the specified Person or any of its Restricted
Subsidiaries incurs, assumes, Guarantees, repays, repurchases, redeems, defeases
or otherwise discharges any Indebtedness (other than ordinary working capital
borrowings) or issues, repurchases or redeems preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (for purposes of this
definition, the “Calculation Date”), then the Fixed Charge Coverage Ratio will
be calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(a)    Investments and acquisitions that have been made by the specified Person
or any of its Restricted Subsidiaries, including through mergers or
consolidations, or any Person or any of its Restricted Subsidiaries acquired by
the specified Person or any of its Restricted Subsidiaries, and including any
related financing transactions and including increases in ownership of
Restricted Subsidiaries, during the four-quarter reference period or subsequent
to such reference period and on or prior to the Calculation Date will be given
pro forma effect (in accordance with Regulation S-X, but including all Pro Forma
Cost Savings) as if they had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period will be
calculated on the same pro forma basis;
(b)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;
(c)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;
(d)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four-quarter reference period;
(e)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter reference period; and
(f)    if any Indebtedness that is being incurred on the Calculation Date bears
a floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligation applicable to such Indebtedness).
If since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that


22



--------------------------------------------------------------------------------





would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto
(including any Pro Forma Cost Savings) for such period as if such Investment,
acquisition or disposition, or classification of such operation as discontinued
had occurred at the beginning of the applicable four-quarter reference period.
“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of (a) the consolidated interest expense of such
Person and its Restricted Subsidiaries (other than interest expense of any
Excluded Subsidiary the Consolidated Cash Flow of which is excluded from the
Consolidated Cash Flow of such Person pursuant to the definition of Consolidated
Cash Flow hereof) for such period, whether paid or accrued, including
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt, and net of the
effect of all payments made or received pursuant to Hedging Obligations in
respect of interest rates, plus (b) the consolidated interest of such Person and
its Restricted Subsidiaries that was capitalized during such period, plus (c)
any interest accruing on Indebtedness of another Person that is Guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon, plus (d) the product of (i) all dividends,
whether paid or accrued and whether or not in cash, on any series of preferred
stock of such Person or any of its Restricted Subsidiaries, other than dividends
on Equity Interests payable in Equity Interests of the Borrower (other than
Disqualified Stock) or to the Borrower or a Restricted Subsidiary, times (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, on a consolidated basis and
in accordance with GAAP, minus (e) interest income for such period.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is incorporated or organized.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” shall mean any Restricted Subsidiary that is (a) not a
Domestic Subsidiary or (b) a Foreign Subsidiary Holding Company.
“Foreign Subsidiary Holding Company” shall mean any Domestic Subsidiary that is
a direct parent of one or more Foreign Subsidiaries and holds, directly or
indirectly, no other assets other than Equity Interests (or Equity Interests and
Indebtedness) of Foreign Subsidiaries and other de minimis assets related
thereto.
“FPA” shall mean the Federal Power Act and the rules and regulations promulgated
thereunder, as amended from time to time.
“FPA-Jurisdictional Subsidiary Guarantor” shall have the meaning assigned to
such term in Section 3.23(b).
“FPA MBR Authorizations, Exemptions and Waivers” shall have the meaning assigned
to such term in Section 3.23(b).
“Funded L/C Collateral Accounts” shall mean, collectively, one or more
operating, certificates of deposits, securities accounts and/or investment
accounts of, and established by, one or more LC Issuers (at the request of the
Funded L/C SPV), which shall be blocked accounts in the name of the Funded L/C
SPV and subject to the control of such applicable LC Issuer, in each case that
shall cash collateralize obligations in respect of Cash Collateralized Letter of
Credit Facilities.
“Funded L/C SPV” shall mean NRG LC Facility Company LLC, a Delaware limited
liability company and a Subsidiary whose Equity Interests, other than any
preferred interests owned by any LC Issuer or other Persons on behalf of, or at
the request of, any LC Issuer in connection with Cash Collateralized Letter of
Credit Facilities, are owned directly or indirectly by the Borrower or a newly
established Domestic Subsidiary designated in writing by the Borrower as the
successor thereto.


23



--------------------------------------------------------------------------------





“Funded L/C SPV Contribution” shall mean each contribution by the Borrower of
the cash proceeds of Revolving Loans made to the Borrower at any time after the
Closing Date to the Funded L/C SPV as a contribution to the common Equity
Interests of the Funded L/C SPV (or in exchange for common Equity Interests of
the Funded L/C SPV), and the deposit by the Funded L/C SPV of such cash proceeds
in one or more Funded L/C Collateral Accounts for the sole purpose of cash
collateralizing the Funded L/C SPV’s obligations to one or more LC Issuers
pursuant to and in accordance with the terms and provisions of Cash
Collateralized Letter of Credit Facilities.
“Funded L/C SPV Guarantee” shall mean, in respect of any Cash Collateralized
Letter of Credit Facility, the unsecured limited recourse Guarantee by the
Borrower of the obligations of the Funded L/C SPV thereunder, which Guarantee
shall be limited at all times to an aggregate amount not to exceed 15% of the
aggregate amount of such Cash Collateralized Letter of Credit Facility.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating lease under GAAP since the Closing
Date, then solely with respect to the accounting treatment of any such leases,
GAAP shall be interpreted as it was in effect on the Closing Date.
“General Excluded Assets Basket” shall have the meaning assigned to such term in
the definition of Excluded Assets.
“Goldman Sachs Hedge Agreement” shall have the meaning given to such term in
clause (a) of the definition of “Existing Commodity Hedging Agreements.”
“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including ERCOT.
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(j).
“Guarantee” shall mean a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).
“Guarantee and Collateral Agreement” shall mean the Second Amended and Restated
Guarantee and Collateral Agreement, dated as of the Closing Date, among the
Borrower, each Subsidiary Guarantor, the Collateral Trustee and the other
parties thereto, as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Guaranteed Obligations” shall mean the Credit Agreement Borrower Obligations
and the Guarantor Obligations in respect thereof, in each case as such terms are
defined in the Guarantee and Collateral Agreement.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts, coal
ash, coal combustion by-products or waste, boiler slag, scrubber residue, flue
desulfurization material, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radioactive materials, radioactive waste
or radioactive byproducts, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.


24



--------------------------------------------------------------------------------





“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under (a) currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements
and (b)(i) agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates, commodity prices or commodity
transportation or transmission pricing or availability, including but not
limited to the Goldman Sachs Hedge Agreement; (ii) any netting arrangements,
power purchase and sale agreements, fuel purchase and sale agreements, swaps,
options and other agreements, in each case, that fluctuate in value with
fluctuations in energy, power or gas prices; and (iii) agreements or
arrangements for commercial or trading activities with respect to the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service.
“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary that
is designated by the Borrower as an “Immaterial Subsidiary” if and for so long
as such Restricted Subsidiary, together with all other Immaterial Subsidiaries,
has (a) total assets at such time not exceeding 5.00% of the Borrower’s
consolidated assets as of the most recent fiscal quarter for which balance sheet
information is available and (b) total revenues and operating income for the
most recent 12-month period for which income statement information is available
not exceeding 5.00% of the Borrower’s consolidated revenues and operating
income, respectively; provided that such Restricted Subsidiary shall be an
Immaterial Subsidiary only to the extent that and for so long as all of the
above requirements are satisfied.
“Increased Amount Date” shall have the meaning provided in Section 2.24(a).
“Incremental Equivalent Debt” shall have the meaning provided in Section
6.01(b)(xxii).
“incur” shall have the meaning assigned to such term in Section 6.01.
“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables
except as provided in clause (e) below), whether or not contingent (a) in
respect of borrowed money; (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof); (c) in respect of banker’s acceptances; (d) representing Capital Lease
Obligations or Attributable Debt in respect of sale and leaseback transactions;
(e) representing the balance deferred and unpaid of the purchase price of any
property (including trade payables) or services due more than six months after
such property is acquired or such services are completed; or (f) representing
the net amount owing under any Hedging Obligations, if and to the extent any of
the preceding items (other than letters of credit, Attributable Debt and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any Indebtedness of any other Person; provided that the
amount of such Indebtedness shall be deemed not to exceed the lesser of the
amount secured by such Lien and the value of the Person’s property securing such
Lien.
“Indebtedness Obligations” shall mean any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Indenture Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries (other than Excluded Project Subsidiaries) outstanding on such
date, determined on a consolidated basis in accordance with GAAP, net of any
cash and Cash Equivalents on deposit in a blocked account with one or more
financial institutions as collateral to secure outstanding Indebtedness
(including letters of credit) of the Borrower or its Restricted Subsidiaries,
which account is subject to the control of the lender (including any letter of
credit issuer) of such Indebtedness or its


25



--------------------------------------------------------------------------------





affiliates or any agent or trustee with respect to such Indebtedness; provided
that (a) Indenture Total Debt will include only the amount of payments that the
Borrower or any of its Restricted Subsidiaries (other than Excluded Project
Subsidiaries) would be required to make, on the date the Indenture Total Debt is
being determined, in the event of any early termination or similar event on such
date of determination and (b) for the avoidance of doubt, Indenture Total Debt
will not include the undrawn amount of any outstanding letters of credit.
“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in a Permitted Business of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.
“Information” shall have the meaning assigned to such term in Section 9.16.
“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.
“Intellectual Property Security Agreement” shall mean all Intellectual Property
Security Agreements executed and delivered by the Loan Parties, each
substantially in the applicable form required by the Guarantee and Collateral
Agreement, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last Business Day of each March, June, September and
December (beginning with September 30, 2016), (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending seven days thereafter
or on the numerically corresponding day in the calendar month that is 1, 2, 3 or
6 months thereafter (or 12 months thereafter if, at the time of the relevant
Borrowing, an interest period of such duration is available to all Lenders
participating therein), as the Borrower may elect; provided, however, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period (other than an Interest Period of seven days) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations.”
“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk and (c)
other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, in each case under clauses (a), (b) and
(c), entered into by such Person in the ordinary course of business and not for
speculative purposes.
“Interpolated Screen Rate” shall mean, in relation to LIBO Rate for any Loan,
the rate which results from interpolating on a linear basis between: (a) the
rate appearing on the LIBOR01 page of ICE Benchmark Administration Limited (or
on any successor or substitute page of such Service service) for the longest
period


26



--------------------------------------------------------------------------------





(for which that rate is available) which is less than the Interest Period; and
(b) the rate appearing on the LIBOR01 page of ICE Benchmark Administration
Limited (or on any successor or substitute page of such service) for the
shortest period (for which that rate is available) which exceeds the Interest
Period each as of approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period.
“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP. If the Borrower or any Subsidiary sells or otherwise disposes of any
Equity Interests of any direct or indirect Subsidiary such that, after giving
effect to any such sale or disposition, such Person is no longer a Subsidiary,
the Borrower will be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Borrower’s Investments
in such Subsidiary that were not sold or disposed of in an amount determined as
provided in the final paragraph of Section 6.06(b). The acquisition by the
Borrower or any Subsidiary of a Person that holds an Investment in a third
Person will be deemed to be an Investment by the Borrower or such Subsidiary in
such third Person in an amount equal to the Fair Market Value of the Investments
held by the acquired Person in such third Person in an amount determined as
provided in the final paragraph of Section 6.06(b). Except as otherwise provided
in this Agreement, the amount of an Investment will be determined at the time
the Investment is made and without giving effect to subsequent changes in value;
provided that, to the extent, if any, that a Guarantee and/or credit support
results in an Investment, the amount of such Investment will be (x) the fair
market value thereof determined first as of the time such Investment is made and
thereafter on an annual basis, (y) zero upon such Guarantee and/or credit
support being released or terminated and (z) the fair market value of such
Guarantee and/or credit support determined as of the time of any modification
thereof, if modified or amended.
Notwithstanding anything to the contrary herein, in the case of any Investment
made by the Borrower or a Restricted Subsidiary in a Person substantially
concurrently with a cash distribution by such Person to the Borrower or a
Subsidiary Guarantor (a “Concurrent Cash Distribution”), then (a) the Concurrent
Cash Distribution shall be deemed to be Net Proceeds received in connection with
an Asset Sale and applied as set forth above under Sections 2.13(b) and 6.04 and
(b) the amount of such Investment shall be deemed to be the Fair Market Value of
the Investment, less the amount of the Concurrent Cash Distribution.
“Issue Date” shall mean May 24, 2011.
“Issuing Bank” shall mean, as the context may require, each of (a) BANA,
Barclays, BNPP, CNA, CS, DB, JPM, MSB, Natixis and/or any of their respective
affiliates, each in its capacity as the issuer of Letters of Credit issued by it
hereunder, and (b) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued by such
Lender. Unless otherwise specified, in respect of any Letters of Credit,
“Issuing Bank” shall refer to the applicable Issuing Bank which has issued such
Letter of Credit. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
D.
“JPM” shall have the meaning assigned to such term in the preamble.
“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.
“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
“L/C Fee Payment Date” shall have the meaning assigned to such term in
Section 2.05(c).


27



--------------------------------------------------------------------------------





“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Class of Loans or Commitments at such time, including, for the avoidance of
doubt, the latest maturity date of any Refinancing Term Loan, Refinancing Term
Commitment, Refinancing Revolving Loan or Refinancing Revolving Commitment, in
each case as extended from time to time in accordance with this Agreement.
“LC Issuer” shall mean any bank or other financial institution from time to time
party to a Cash Collateralized Letter of Credit Facility in its capacity as an
issuer of letters of credit thereunder.
“LCT Election” shall have the meaning assigned to such term in Section 1.05.
“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been publicly appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.12(e)(iii).
“Lenders” shall have the meaning assigned to such term in the preamble; provided
that such term shall also include (a) the Persons that become a party hereto
pursuant to a Joinder Agreement and (b) any Person that has become a party
hereto pursuant to an Assignment and Assumption (other than in each case any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Assumption). Unless the context otherwise requires, the term “Lenders” shall
include the Swingline Lender and the Issuing Banks.
“Letter of Credit” shall mean, at any time, any letter of credit issued pursuant
to and in accordance with the terms and provisions of Section 2.23.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the London
Interbank Offered Rate as published by ICE Benchmark Administration Limited or
any successor rates thereto if ICE Benchmark Administration Limited is no longer
making such rates available for deposits in the currency of such Borrowing (as
reflected on the applicable Reuters screen page), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the Interpolated Screen Rate, two Business Days before the
commencement of such Interest Period.
“Lien” shall mean, with respect to any asset (a) any mortgage, deed of trust,
deed to secure debt, lien (statutory or otherwise), pledge, hypothecation,
encumbrance, restriction, collateral assignment, charge or security interest in,
on or of such asset; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; and (c) in the case of Equity Interests or
debt securities, any purchase option, call or similar right of a third party
with respect to such Equity Interests or debt securities. For the avoidance of
doubt, “Lien” shall not be deemed to include licenses of intellectual property.
“Limited Condition Transaction” shall mean, any permitted acquisition or
Investment (and, to the extent required to consummate such acquisition or
Investment, any Restricted Payment, Asset Sale, fundamental change or the
designation as Restricted Subsidiary, Unrestricted Subsidiary or Excluded
Subsidiary) by the Borrower or one or more of its Restricted Subsidiaries
permitted pursuant to this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing.


28



--------------------------------------------------------------------------------





“Loan Documents” shall mean this Agreement, any promissory note delivered
pursuant to Section 2.04(e), the Security Documents and each Joinder Agreement.
“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.
“Loans” shall mean the Revolving Loans, the Term Loans, the Swingline Loans, the
New Revolving Loans, the New Term Loans, the Refinancing Revolving Loans and the
Refinancing Term Loans.
“Majority Revolving Lenders” shall mean, at any time, Lenders having Revolving
Loans (excluding Swingline Loans), Revolving L/C Exposure, Swingline Exposure
and unused Revolving Commitments, unused New Revolving Commitments (if any) and
unused Refinancing Revolving Commitments (if any) representing greater than 50%
of the sum of all Revolving Loans outstanding (excluding Swingline Loans),
Revolving L/C Exposure, Swingline Exposure and all unused Revolving Commitments,
unused New Revolving Commitments (if any) and unused Refinancing Revolving
Commitments (if any) at such time.
“Majority Term Lenders” shall mean, at any time, Lenders having Term Loans, New
Term Loans and Refinancing Term Loans and unused Term Commitments, unused New
Term Commitments and unused Refinancing Term Commitments representing greater
than 50% of the sum of all Term Loans outstanding, all New Term Loans
outstanding (if any), all Refinancing Term Loans outstanding (if any) and all
unused Term Commitments, unused New Term Commitments (if any) and unused
Refinancing Term Commitments (if any) at such time.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Mark-to-Market Adjustments” shall mean (a) any non-cash loss attributable to
the mark-to-market movement in the valuation of Hedging Obligations (to the
extent the cash impact resulting from such loss has not been realized) or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133, “Accounting for Derivative Instruments and Hedging
Activities,” or any similar successor provision; plus (b) any loss relating to
amounts paid in cash prior to the stated settlement date of any Hedging
Obligation that has been reflected in Consolidated Net Income in the current
period; plus (c) any gain relating to Hedging Obligations associated with
transactions recorded in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated Cash
Flow pursuant to clauses (e) and (f) below; minus (d) any non-cash gain
attributable to the mark-to-market movement in the valuation of Hedging
Obligations (to the extent the cash impact resulting from such gain has not been
realized) or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133, “Accounting for Derivative Instruments and
Hedging Activities,” or any similar successor provision; minus (e) any gain
relating to amounts received in cash prior to the stated settlement date of any
Hedging Obligation that has been reflected in Consolidated Net Income in the
current period; minus (f) any loss relating to Hedging Obligations associated
with transactions recorded in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated Cash
Flow pursuant to clauses (b) and (c) above.
“Material Adverse Effect” shall mean a material adverse change in or material
adverse effect on (i) the condition (financial or otherwise), results of
operations, assets or liabilities of the Borrower and the Subsidiaries, taken as
a whole, or (ii) the validity or enforceability of any Loan Document, which if
such Loan Document is a Security Document, relates to Collateral having an
aggregate Fair Market Value of $150,000,000 or more in the aggregate, or the
material rights and remedies of the Arrangers, the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Collateral Trustee or the Secured
Parties thereunder.
“Material Indebtedness” shall mean Indebtedness for money borrowed (other than
the Loans and Letters of Credit) and Hedging Obligations of any one or more of
the Borrower or any of the Subsidiaries in an aggregate principal amount or
mark-to-market adjustment value exceeding $150,000,000.
“Maximum Incremental Amount” shall have the meaning assigned to such term in
Section 2.24(a).
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.


29



--------------------------------------------------------------------------------





“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor entity.
“Mortgaged Properties” shall mean on the Closing Date, each parcel of real
property and the improvements located thereon and appurtenants thereto owned or
leased by a Loan Party and specified on Schedule 1.01(d), and shall include each
other parcel of real property and improvements located thereon with respect to
which a Mortgage is granted pursuant to Section 5.09 or 5.10; provided, however,
that any Mortgaged Property that becomes an Excluded Asset, or the rights in
which are held by any Person that ceases to be a Subsidiary Guarantor pursuant
to Section 6.10 hereof or as otherwise provided in the Loan Documents, shall
cease to be a Mortgaged Property for all purposes under the Loan Documents and
the Collateral Agent and the Collateral Trustee shall take such actions as are
reasonably requested by any Loan Party at such Loan Party’s expense to terminate
the Liens and security interests created by the Loan Documents in such Mortgaged
Property.
“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications, amendments and restatements of
the foregoing and other security documents granting a Lien on any Mortgaged
Property to secure the Guaranteed Obligations, each in the form of Exhibit E
with such changes as are reasonably satisfactory to the Borrower (which shall be
evidenced by the signature thereof by the applicable Loan Party), the Collateral
Agent and the Collateral Trustee, in each case, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
“MSB” shall have the meaning assigned to such term in the preamble.
“MSSF” shall mean Morgan Stanley Senior Funding, Inc. and its Affiliates.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Natixis” shall have the meaning assigned to such term in the preamble.
“Necessary CapEx Debt” shall mean Indebtedness of the Borrower or its Restricted
Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.
“Necessary Capital Expenditures” shall mean capital expenditures that are
required by Applicable Law (other than Environmental Laws) or undertaken for
health and safety reasons. The term “Necessary Capital Expenditures” does not
include any capital expenditure undertaken primarily to increase the efficiency
of, expand or re-power any power generation facility.
“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however, (a) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (i) any Asset Sale (without
giving effect to the threshold provided for in the definition thereof) or (ii)
the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and (b) any infrequent, unusual or non-recurring
gain or loss, together with any related provision for taxes on such infrequent,
unusual or non-recurring gain or loss.
“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale (including
any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including legal, accounting and investment banking fees, and
sales commissions, and any relocation expenses incurred as a result of the Asset
Sale, taxes paid or payable as a result of the Asset Sale, in each case, after
taking into account any available tax deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness, other than Indebtedness under a Credit Facility, secured by a


30



--------------------------------------------------------------------------------





Lien on the asset or assets that were the subject of such Asset Sale and any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.
“New Commitments” shall have the meaning assigned to such term in Section
2.24(a).
“New Revolving Commitments” shall have the meaning assigned to such term in
Section 2.24(a).
“New Revolving Lender” shall have the meaning assigned to such term in Section
2.24(b).
“New Revolving Loans” shall have the meaning assigned to such term in Section
2.24(b).
“New Term Commitments” shall have the meaning assigned to such term in Section
2.24(a).
“New Term Lender” shall have the meaning assigned to such term in Section
2.24(c).
“New Term Loans” shall have the meaning assigned to such term in
Section 2.24(c).
“New Term Maturity Date” shall mean the date on which a New Term Loan matures.
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
9.08(c).
“Non-FPA-Jurisdictional Subsidiary Guarantor” shall have the meaning assigned to
such term in Section 3.23(c).
“Non-FPA Sales Authorizations” shall have the meaning assigned to such term in
Section 3.23(c).
“Non-Recourse Debt” shall mean (i) Indebtedness (a) as to which neither the
Borrower nor any of its Restricted Subsidiaries (other than an Excluded Project
Subsidiary) (x) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) other than pursuant
to a Non-Recourse Guarantee or any arrangement to provide or guarantee to
provide goods and services on an arm’s length basis, (y) is directly or
indirectly liable as a guarantor or otherwise, other than pursuant to a
Non-Recourse Guarantee or (z) [reserved], (b) no default with respect to which
(including any rights that the holders of the Indebtedness may have to take
enforcement action against an Unrestricted Subsidiary) would permit upon notice,
lapse of time or both any holder of any other Indebtedness of the Borrower
(other than the Senior Notes, the Additional Senior Notes and this Agreement) or
any of its Restricted Subsidiaries (excluding, for the avoidance of doubt, any
such Indebtedness resulting from a Non-Recourse Guarantee that is otherwise
permitted hereunder) to declare a default on such other Indebtedness or cause
the payment of such other Indebtedness to be accelerated or payable prior to its
Stated Maturity and (c) [reserved] and (ii) to the extent constituting
Indebtedness, any Investments in a Subsidiary and, for the avoidance of doubt,
pledges by the Borrower or any Subsidiary of the Equity Interests of any
Excluded Subsidiary that are directly owned by the Borrower or any Subsidiary in
favor of the agent or lenders in respect of such Excluded Subsidiary’s
Non-Recourse Debt, to the extent otherwise not prohibited by this Agreement.
“Non-Recourse Guarantee” shall mean any Guarantee by the Borrower or a
Subsidiary Guarantor of Non-Recourse Debt incurred by an Excluded Project
Subsidiary as to which the lenders of such Non-Recourse Debt have acknowledged
or agreed that they will not have any recourse to the stock or assets of the
Borrower or any Subsidiary Guarantor, except to the limited extent set forth in
such guarantee.
“NRG Power Marketing” shall mean NRG Power Marketing LLC, a Delaware corporation
that is a wholly owned Subsidiary.
“NYPSC” shall have the meaning assigned to such term in Section 3.23(f).
“NYPSC Subject Company” shall have the meaning assigned to such term in Section
3.23(f).
“Obligations” shall have the meaning assigned to such term in the Collateral
Trust Agreement.


31



--------------------------------------------------------------------------------





“Offer Amount” shall have the meaning assigned to such term in Section 2.13(b).
“Offered Loans” shall have the meaning assigned to such term in Section
2.12(e)(iii).
“Offer Period” shall have the meaning assigned to such term in Section 2.13(b).
“Officer” shall mean, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, Assistant Secretary or any Vice-President of such Person.
“Officers’ Certificate” shall mean a certificate signed on behalf of the
Borrower by two Officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, which certificate shall include:
(a) a statement that each of the Officers making such certificate has read the
applicable covenant or condition, (b) a brief statement as to the nature and
scope of the examination or investigation upon which the statements or opinions
contained in such certificate are based, (c) a statement that, in the opinion of
each such Officer, he has made such examination or investigation as is necessary
to enable him to express an informed opinion as to whether or not the applicable
covenant or condition has been complied with and (d) a statement as to whether
or not, in the opinion of each such Officer, the applicable condition or
covenant has been complied with.
“Original Closing Date” shall mean February 2, 2006.
“Original Issue Date” shall mean June 5, 2009.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Perfection Certificate” shall mean the Pre-Closing UCC Diligence Certificate,
dated as of the Closing Date, executed and delivered by the Borrower and each
Subsidiary Guarantor, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Permitted Amendments” shall mean one or more amendments providing for an
extension of the final maturity date of any Loan and/or any Commitment of the
Accepting Lenders (provided that such extensions may not result in having more
than eight different final maturity dates under this Agreement without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed)) and, in connection therewith and subject to
the limitations set forth in Section 9.19, any change in the Applicable Margin
and other pricing with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and the payment of any fees (including prepayment premiums or
fees) to the Accepting Lenders (such changes and/or payments to be in the form
of cash, equity interest or other property as agreed by the Borrower and the
Accepting Lenders to the extent not prohibited by this Agreement).
“Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating
Facilities, together with any related assets or facilities,


32



--------------------------------------------------------------------------------





as well as any other activities reasonably related to, ancillary to, or
incidental to, any of the foregoing activities (including acquiring and holding
reserves), including investing in Facilities.
“Permitted Cure Security” shall mean an equity security of the Borrower having
no mandatory redemption, repurchase or similar requirements prior to 91 days
after the Latest Maturity Date of all Classes of Loans or Commitments, and upon
which all dividends or distributions (if any) shall be payable solely in
additional shares of such equity security.
“Permitted Debt” shall have the meaning assigned to such term in Section
6.01(b).
“Permitted Investments” shall mean:
(a)    any Investment in the Borrower or in a Restricted Subsidiary that is a
Subsidiary Guarantor;
(b)    any Investment in an Immaterial Subsidiary;
(c)    any Investment in an Excluded Foreign Subsidiary for so long as the
Excluded Foreign Subsidiaries do not collectively own more than 20% of the
consolidated assets of the Borrower as of the most recent fiscal quarter end for
which financial statements are publicly available;
(d)    any issuance of letters of credit to support the obligations of any of
the Excluded Subsidiaries;
(e)    any Investment in Cash Equivalents (and, in the case of Excluded
Subsidiaries only, Cash Equivalents or other liquid investments permitted under
any Credit Facility to which it is a party);
(f)    any Investment by the Borrower or any Restricted Subsidiary in a Person,
if as a result of such Investment:
(i)    such Person becomes a Restricted Subsidiary and a Subsidiary Guarantor or
an Immaterial Subsidiary; or
(ii)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary that is a Subsidiary Guarantor;
(g)    any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section
6.04;
(h)    Investments made as a result of the sale of Equity Interests of any
Person that is a Subsidiary such that, after giving effect to any such sale,
such Person is no longer a Subsidiary, if the sale of such Equity Interests
constitutes an Asset Sale and the Net Proceeds received from such Asset Sale are
applied as set forth under Section 6.04;
(i)    Investments to the extent made in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower;
(j)    any Investments received in compromise or resolution of (i) obligations
of trade creditors or customers of the Borrower or any of its Restricted
Subsidiaries, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (ii) litigation, arbitration or other disputes with Persons who are not
Affiliates;
(k)    Investments represented by Hedging Obligations;
(l)    loans or advances to employees;
(m)    repayments or prepayments of the Loans or pari passu Indebtedness;


33



--------------------------------------------------------------------------------





(n)    any Investment in securities of trade creditors, trade counter-parties or
customers received in compromise of obligations of those Persons, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;
(o)    negotiable instruments held for deposit or collection;
(p)    receivables owing to the Borrower or any Restricted Subsidiary and
payable or dischargeable in accordance with customary trade terms; provided,
however, that such trade terms may include such concessionary trade terms as the
Borrower of any such Restricted Subsidiary deems reasonable under the
circumstances;
(q)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes;
(r)    Investments resulting from the acquisition of a Person that at the time
of such acquisition held instruments constituting Investments that were not
acquired in contemplation of the acquisition of such Person;
(s)    any Investment in any Person engaged primarily in one or more Permitted
Businesses (including Excluded Subsidiaries, Unrestricted Subsidiaries, and
Persons that are not Subsidiaries) made for cash since the Issue Date;
(t)    the contribution of any one or more of the Specified Facilities to a
Restricted Subsidiary that is not a Subsidiary Guarantor;
(u)    Investments made pursuant to a commitment that, when entered into, would
have complied with the provisions of this Agreement;
(v)    Investments in any Excluded Subsidiary made by another Excluded
Subsidiary;
(w)    other Investments made since the Closing Date in any Person having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), that are at the time
outstanding not to exceed the greater of (i) $1,000,000,000 and (ii) 3.50% of
Total Assets; provided, however, that if any Investment pursuant to this clause
(w) is made in any Person that is not a Restricted Subsidiary and a Subsidiary
Guarantor on the date of the making of the Investment and such Person becomes a
Restricted Subsidiary and a Subsidiary Guarantor after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (a)
above, and shall cease to have been made pursuant to this clause (w);
(x)    Investments existing on or prior to the Closing Date; and
(y)    Permitted Tax Equity Guarantees to the extent such Permitted Tax Equity
Guarantees would have been permitted as Investments pursuant to clause (s) above
if made in cash.
“Permitted Liens” shall mean:
(a)    Liens held by the Collateral Trustee on assets of the Borrower or any
Subsidiary Guarantor in accordance with the Collateral Trust Agreement securing
(i) Indebtedness, Letters of Credit and other Guaranteed Obligations hereunder
and under the other Loan Documents (other than Indebtedness, Letters of Credit
and other Guaranteed Obligations arising from New Commitments pursuant to and in
accordance with Section 2.24) and (ii) Indebtedness and other Indebtedness
Obligations under other Credit Facilities and Indebtedness, Letters of Credit
and other Guaranteed Obligations arising from New Commitments pursuant to and in
accordance with Section 2.24 in an aggregate principal amount not exceeding
under this clause (a)(ii), on the date of the creation of such Liens, the
difference between (A) the greater of (x) 30.00% of Total Assets and (y)
$6,000,000,000 and (B) the aggregate principal amount outstanding on such date
under clause (a)(i) above less the aggregate amount of all repayments, optional
or mandatory, of the principal of any term Indebtedness under a Credit Facility
that have been made by the Borrower or any of its Restricted Subsidiaries


34



--------------------------------------------------------------------------------





since the Issue Date with the Net Proceeds of Asset Sales (other than Excluded
Proceeds) and less, without duplication, the aggregate amount of all repayments
or commitment reductions with respect to any revolving credit borrowings under a
Credit Facility that have been made by the Borrower or any of its Restricted
Subsidiaries since the Issue Date as a result of the application of the Net
Proceeds of Asset Sales (other than Excluded Proceeds) in accordance with
Section 6.04 (excluding temporary reductions in revolving credit borrowings as
contemplated by that covenant) or in accordance with Section 4.10 of the
Existing 2021 Notes Indenture (excluding temporary reductions in revolving
credit borrowings contemplated by that covenant);
(b)    Liens to secure obligations with respect to (i) contracts (other than for
Indebtedness) for commercial and trading activities for the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service and (ii) Hedging Obligations (which Liens may, in each case, be held
by the Collateral Trustee pursuant to and in accordance with the Collateral
Trust Agreement);
(c)    Liens (i) in favor of the Borrower or any of the Subsidiary Guarantors,
(ii) incurred by Excluded Project Subsidiaries in favor of any other Excluded
Project Subsidiary or (iii) incurred by Excluded Foreign Subsidiaries in favor
of any other Excluded Foreign Subsidiary;
(d)    Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other obligations of a like nature;
(e)    Liens to secure obligations to vendors or suppliers covering the assets
sold or supplied by such vendors or suppliers, including Liens to secure
Indebtedness or other obligations (including Capital Lease Obligations)
permitted by Sections 6.01(b)(iv), 6.01(b)(xiii), 6.01(b)(xx) and 6.01(b)(xxi)
covering only the assets acquired with or financed by such Indebtedness;
(f)    Liens existing on the Closing Date and set forth on Schedule 6.02;
(g)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(h)    Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens;
(i)    survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines,
oil and gas and other mineral interests and leases and other similar purposes,
or zoning or other restrictions as to the use of real property that were not
incurred in connection with Indebtedness and that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;
(j)    Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that:
(i)    the new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof); and
(ii)    the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (1) the outstanding principal amount or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (2) an amount
necessary to pay any fees and expenses, including premiums, related to such
refinancings, refunding, extension, renewal or replacement;
(k)    Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security;


35



--------------------------------------------------------------------------------





(l)    Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;
(m)    leases or subleases granted to others that do not materially interfere
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole;
(n)    statutory Liens arising under ERISA;
(o)    Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary; provided that
such Liens were in existence prior to, such acquisition, and not incurred in
contemplation of, such acquisition;
(p)    Liens arising from UCC financing statements filed on a precautionary
basis in respect of operating leases intended by the parties to be true leases
(other than any such leases entered into in violation of this Agreement);
(q)    Liens on assets and Equity Interests of a Subsidiary that is an Excluded
Subsidiary;
(r)    Liens granted in favor of Xcel pursuant to the Xcel Indemnification
Agreements as in effect on the Issue Date held by Xcel thereunder;
(s)    Liens to secure Indebtedness or other obligations incurred to finance
Necessary Capital Expenditures that encumber only the assets purchased,
installed or otherwise acquired with the proceeds of such Indebtedness;
(t)    Liens to secure Environmental CapEx Debt that encumber only the assets
purchased, installed or otherwise acquired with the proceeds of such
Environmental CapEx Debt;
(u)    Liens on assets or securities deemed to arise in connection with the
execution, delivery or performance of contracts to sell such assets or stock
otherwise permitted under this Agreement;
(v)    any Liens resulting from restrictions on any Equity Interest or undivided
interests, as the case may be, of a Person providing for a breach, termination
or default under any joint venture, stockholder, membership, limited liability
company, partnership, owners’, participation or other similar agreement between
such Person and one or more other holders of Equity Interests or undivided
interests of such Person, as the case may be, if a security interest or Lien is
created on such Equity Interest or undivided interest, as the case may be, as a
result thereof;
(w)    Liens resulting from any customary provisions limiting the disposition or
distribution of assets or property (including Equity Interests) or any related
restrictions thereon in joint venture, partnership, membership, stockholder and
limited liability company agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements, including
owners’, participation or similar agreements governing projects owned through an
undivided interest; provided, however, that any such limitation is applicable
only to the assets that are the subjects of such agreements;
(x)    those Liens or other exceptions to title, in either case on or in respect
of any facility of the Borrower or any Subsidiary, arising as a result of any
shared facility agreement entered into after the closing date with respect to
such facility, except to the extent that any such Liens or exceptions,
individually or in the aggregate, materially adversely affect the value of the
relevant property or materially impair the use of the relevant property in the
operation of the business of the Borrower or such Subsidiary;
(y)    Liens on cash deposits and other funds maintained with a depository
institution, in each case arising in the ordinary course of business by virtue
of any statutory or common law provision relating to banker’s liens, including
Section 4-210 of the UCC, and/or arising from customary contractual fee
provisions, the reimbursement of funds advanced by a depositary or intermediary
institution (and/or its Affiliates) on account of investments made or securities
purchased, indemnity, returned check and other similar provisions;


36



--------------------------------------------------------------------------------





(z)    any Liens on property and assets (other than any Core Collateral)
designated as Excluded Assets from time to time by the Borrower under clause
(xiii) of the definition of “Excluded Assets,” which shall not have, when taken
together with all other property and assets (other than any Core Collateral)
that constitute Excluded Assets pursuant to such clause at the relevant time of
determination, a Fair Market Value in excess of $500,000,000 in the aggregate;
(aa)    Liens incurred by the Borrower or any Subsidiary with respect to
obligations not to exceed the greater of (i) $1,000,000,000 and (ii) 3.50% of
Total Assets at any one time outstanding; and
(bb)    Liens on the Collateral securing obligations in respect of Incremental
Equivalent Debt.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge,
other Indebtedness of the Borrower or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness extended, refinanced, renewed, replaced, defeased or refunded (plus
all accrued interest on such Indebtedness and the amount of all expenses and
premiums incurred in connection therewith); (b) such Permitted Refinancing
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (c) if the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is
subordinated in right of payment to the Guaranteed Obligations, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Guaranteed
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; (d) such Indebtedness is incurred
either by the Borrower (and may be guaranteed by any Subsidiary Guarantor) or by
the Restricted Subsidiary who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and (e)(i) if the Stated
Maturity of the Indebtedness being refinanced is earlier than the Latest
Maturity Date of all Classes of Loans or Commitments, the Permitted Refinancing
Indebtedness has a Stated Maturity no earlier than the Stated Maturity of the
Indebtedness being refinanced or (ii) if the Stated Maturity of the Indebtedness
being refinanced is later than the Latest Maturity Date of all Classes of Loans
or Commitments, the Permitted Refinancing Indebtedness has a Stated Maturity at
least 91 days later than the Latest Maturity Date of all Classes of Loans or
Commitments.
“Permitted Tax Equity Financing” means a customary tax equity financing entered
into solely in connection with the acquisition (or refinancing) by an Excluded
Project Subsidiary of energy generating, transmission or distribution assets
(and any assets related thereto).
“Permitted Tax Equity Guarantees” means any unsecured (or secured to the extent
permitted in respect of Equity Interests and Investments held in Excluded
Subsidiaries) credit support and/or indemnification obligations (or similar
obligations and Guarantees) made by an Excluded Project Subsidiary or a direct
or indirect parent company of such Excluded Project Subsidiary that has entered
into a Permitted Tax Equity Financing in favor of its Tax Equity Partner.
“Permitted Tax Lease” shall mean a sale and leaseback transaction consisting of
a “payment in lieu of taxes” program or any similar structure (including leases,
sale-leasebacks, etc.) primarily intended to provide tax benefits (and not
primarily intended to create Indebtedness).
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Pledged Securities” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Prepayment Date” shall have the meaning assigned to such term in Section
2.13(b).


37



--------------------------------------------------------------------------------





“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s 30 largest banks” (or, if
The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent); each change in the Prime
Rate shall be effective as of the opening of business on the date such change is
publicly announced as being effective. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually available.
“Priority Lien Obligations” shall have the meaning assigned to such term in the
Collateral Trust Agreement.
“Pro Forma Cost Savings” shall mean, without duplication, with respect to any
period, reductions in costs and related adjustments that have been actually
realized or are projected by the Borrower’s Chief Financial Officer in good
faith to result from reasonably identifiable and factually supportable actions
or events, but only if such reductions in costs and related adjustments are so
projected by the Borrower to be realized during the consecutive four-quarter
period commencing after the transaction giving rise to such calculation.
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the Total Revolving Commitment represented by such Lender’s
Revolving Commitment; provided that to the extent any participation in any
Swingline Loan or any Letter of Credit is allocated only to the Tranche B
Revolving Lenders pursuant to the terms hereof, “Pro Rata Percentage” shall mean
the percentage of the Total Tranche B Revolving Commitments represented by such
Lender’s Tranche B Revolving Commitment. In the event the Revolving Commitments
shall have expired or been terminated, the Pro Rata Percentages of any Revolving
Lender shall be determined on the basis of the Revolving Commitments most
recently in effect prior thereto.
“Project Interest” shall mean any undivided interest in a Facility.
“Proposed Discounted Purchase Amount” shall have the meaning assigned to such
term in Section 2.12(e)(ii).
“Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the Permitted Business in the United
States in connection with the conduct of the business of such industry, in each
case as such practices or methods may evolve from time to time, consistent in
all material respects with all Applicable Laws.
“PUCT” shall mean the Public Utility Commission of Texas.
“PUHCA” shall mean the Public Utility Holding Company Act of 2005 and the rules
and regulations promulgated thereunder, effective February 8, 2006.
“Purchasing Borrower Party” shall mean the Borrower or any of its Subsidiaries
that makes a Discounted Voluntary Purchase pursuant to Section 2.12(e).
“PURPA” shall mean the Public Utility Regulatory Policies Act of 1978 and the
rules and regulations promulgated thereunder, as amended from time to time.
“QF” shall mean a “qualifying facility” under PURPA.
“Qualified Counterparty” shall mean, with respect to any Specified Hedging
Agreement, any counterparty thereto.
“Qualifying Equity Interests” shall mean Equity Interests of the Borrower other
than (a) Disqualified Stock and (b) Equity Interests that were used to support
an incurrence of Contribution Indebtedness.
“Qualifying Lenders” shall have the meaning assigned to such term in Section
2.12(e)(iv).
“Qualifying Loans” shall have the meaning assigned to such term in Section
2.12(e)(iv).


38



--------------------------------------------------------------------------------





“Rate” shall have the meaning set forth in the definition of Type.
“Reaffirmation Agreement” shall mean the Reaffirmation Agreement, dated as of
the Closing Date, executed and delivered by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and the Collateral Trustee in form and
substance reasonably acceptable to the Administrative Agent.
“Refinancing Amount Date” shall have the meaning assigned to such term in
Section 2.25(a).
“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.25(a).
“Refinancing Revolving Commitments” shall have the meaning assigned to such term
in Section 2.25(a).
“Refinancing Revolving Lender” shall have the meaning assigned to such term in
Section 2.25(e).
“Refinancing Revolving Loans” shall have the meaning assigned to such term in
Section 2.25(e).
“Refinancing Series” shall have the meaning provided in Section 2.25(a).
“Refinancing Term Commitments” shall have the meaning assigned to such term in
Section 2.25(a).
“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.25(c).
“Refinancing Term Loan” shall have the meaning assigned to such term in
Section 2.25(c).
“Refinancing Term Maturity Date” shall mean the date on which a Refinancing Term
Loan matures.
“Register” shall have the meaning assigned to such term in Section 9.04(e).
“Regulation S-X” shall mean Regulation S-X under the Securities Act as from time
to time in effect and all official rulings and interpretations thereunder or
thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by such Lender, an Affiliate of such Lender, the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
pouring, emptying, deposit, disposal, discharge, dispersal, dumping, escaping,
leaching or migration into or through the environment or within or upon any
building, structure, facility or fixture.
“Repayment Date” shall have the meaning assigned to such term in Section 2.11.
“Required Lenders” shall mean, at any time, Lenders collectively constituting
the Majority Revolving Lenders and the Majority Term Lenders; provided that for
purposes of, and with respect to, any exercise of


39



--------------------------------------------------------------------------------





rights, powers and remedies (including with respect to a Default, an Event of
Default or otherwise) pursuant to and in accordance with any Security Document
(including any enforcement of any Security Document, any rights, powers or
remedies thereunder and any direction or instruction to or any authorization of,
or other act by the Lenders requiring, the Collateral Trustee to take any
action, exercise any rights, powers or remedies pursuant to and in accordance
with the Collateral Trust Agreement or any other Security Document (including
any amendment, modification, termination, discharge or waiver of any Security
Document or any sale of or foreclosure upon any Collateral)), “Required Lenders”
shall mean, at any time, Lenders having (a) in respect of the enforcement of
remedies or the protections of Liens on Collateral, Loans (excluding Swingline
Loans), Revolving L/C Exposure and Swingline Exposure representing greater than
50% of the sum of all Loans outstanding (excluding Swingline Loans), Revolving
L/C Exposure and Swingline Exposure at such time and (b) in respect of any act
other than the enforcement of remedies or the protections of Liens on
Collateral, Loans (excluding Swingline Loans), Revolving L/C Exposure, Swingline
Exposure, unused Revolving Commitments, unused New Revolving Commitments (if
any), unused Refinancing Revolving Commitments (if any), unused Term
Commitments, unused New Term Commitments (if any) and unused Refinancing Term
Commitments (if any) representing greater than 50% of the sum of all Loans
outstanding (excluding Swingline Loans), Revolving L/C Exposure, Swingline
Exposure, unused Revolving Commitments, unused New Revolving Commitments (if
any), unused Refinancing Revolving Commitments (if any), unused Term
Commitments, unused New Term Commitments (if any) and unused Refinancing Term
Commitments (if any) at such time.
“Responsible Officer” of a Person shall mean the Chief Executive Officer, Chief
Financial Officer, Treasurer or General Counsel of such Person.
“Restatement Agreement” shall mean the Amendment and Restatement Agreement dated
as of the Closing Date, among the Borrower, each Subsidiary Guarantor, the
Administrative Agent, the Collateral Agent, the Swingline Lender, each Issuing
Bank, the Collateral Trustee and the Lenders party thereto.
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
“Restricted Payment” shall have the meaning assigned to such term in Section
6.06. For purposes of determining compliance with Section 6.06, no Hedging
Obligation shall be deemed to be contractually subordinated to the Guaranteed
Obligations.
“Restricted Subsidiary” of a Person shall mean any subsidiary of the referent
Person that is not an Unrestricted Subsidiary. Unless otherwise indicated, any
reference to a “Restricted Subsidiary” shall be deemed to be a reference to a
Restricted Subsidiary of the Borrower.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Lender, such Lender’s
Tranche A Revolving Commitment and/or Tranche B Revolving Commitment, as
applicable.
“Revolving Exposure” shall mean, with respect to any Lender at any time, such
Lender’s (i) Tranche A Revolving Exposure and/or Tranche B Revolving Exposure,
as applicable, plus (ii) the aggregate amount at such time of such Lender’s
Revolving L/C Exposure, plus (iii) the aggregate amount at such time of such
Lender’s Swingline Exposure.
“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not been reimbursed at such time. The
Revolving L/C Exposure of any Revolving Lender at any time shall equal its Pro
Rata Percentage of the aggregate Revolving L/C Exposure at such time.
“Revolving Lender” shall mean a Tranche A Revolving Lender or a Tranche B
Revolving Lender, as applicable.
“Revolving Loans” shall mean (i) the Tranche A Revolving Loans and/or Tranche B
Revolving Loans, as applicable, (ii) any New Revolving Loans and (iii) any
Refinancing Revolving Loans.


40



--------------------------------------------------------------------------------





“Revolving Maturity Date” shall mean (i) with respect to any Tranche A Revolving
Commitments and Tranche A Revolving Loans, the Tranche A Revolving Facility
Maturity Date, (ii) with respect to any Tranche B Revolving Loans and Tranche B
Revolving Commitments, the Tranche B Revolving Facility Maturity Date, (iii)
with respect to any New Revolving Commitments and New Revolving Loans, the
maturity date thereof set forth in the applicable Joinder Agreement and (iv)
with respect to any Refinancing Revolving Commitments and Refinancing Revolving
Loans, the maturity date thereof set forth in the applicable Joinder Agreement,
in each case, as it may be extended pursuant to and in accordance with this
Agreement.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor entity.
“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Secured Parties” shall mean the Arrangers, the Administrative Agent, the
Collateral Agent, the Co-Managers, the Lenders, the Issuing Banks and, with
respect to any Specified Hedging Agreement, any Qualified Counterparty that has
agreed to be bound by the provisions of Article VIII hereof and Section 7.2 of
the Guarantee and Collateral Agreement as if it were a party hereto or thereto;
provided that no Qualified Counterparty shall have any rights in connection with
the management or release of any Collateral or the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement or the Collateral Trust
Agreement. For the avoidance of doubt, it is acknowledged that no LC Issuer in
respect of any Cash Collateralized Letter of Credit Facilities shall be a
Secured Party.
“Securities Account” shall have the meaning assigned to such term in the UCC.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Vehicle” shall mean a Person that is a direct wholly owned
Subsidiary of the Borrower or of any Restricted Subsidiary (a) formed for the
purpose of effecting a South Central Securitization, (b) to which the Borrower
and/or any Restricted Subsidiary transfers South Central Securitization Assets
and (c) which, in connection therewith, issues Third Party Securities; provided
that (i) such Securitization Vehicle shall engage in no business other than the
purchase of South Central Securitization Assets pursuant to the South Central
Securitization permitted by Section 6.04, the issuance of Third Party Securities
or other funding of such South Central Securitization and any activities
reasonably related thereto and (ii) such Securitization Vehicle shall be an
Unrestricted Subsidiary under this Agreement and an “Unrestricted Subsidiary”
under the Senior Notes Documents.
“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Control Agreements, the Intellectual Property Security
Agreements, the Collateral Trust Agreement, the Reaffirmation Agreement and each
of the other security agreements, pledges, mortgages, assignments (collateral or
otherwise), consents and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.09 or 5.10.
“Sellers’ Retained Interests” means the debt and/or equity interests (including
any intercompany notes) held by the Borrower or any Restricted Subsidiary in a
Securitization Vehicle to which South Central Securitization Assets have been
transferred in a South Central Securitization permitted by Section 6.04,
including any such debt or equity received as consideration for, or as a portion
of, the purchase price for the


41



--------------------------------------------------------------------------------





South Central Securitization Assets transferred, and any other instrument
through which the Borrower or any Restricted Subsidiary has rights to or
receives distributions in respect of any residual or excess interest in the
South Central Securitization Assets.
“Senior Notes” shall mean the Borrower’s 7.625% Senior Notes due 2018, 8.250%
Senior Notes due 2020, 7.875% Senior Notes due 2021, 6.250% Senior Notes due
2022, 6.625% Senior Notes due 2023, 6.250% Senior Notes due 2024 and 7.250%
Senior Notes due 2026.
“Senior Notes Documents” shall mean the indentures under which the Senior Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Senior Notes or providing for any Guarantee or other right in
respect thereof, in each case as the same may be amended or supplemented from
time to time in accordance with the terms hereof and thereof.
“Series” shall have the meaning provided in Section 2.24(a).
“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on the Closing Date and shall in any event include the
Core Collateral Subsidiaries.
“South Central Securitization” shall mean any transaction or series of
transactions entered into by the Borrower or any Restricted Subsidiary pursuant
to which the Borrower or such Restricted Subsidiary, as the case may be, sells,
conveys, assigns, grants an interest in or otherwise transfers, from time to
time, to one or more Securitization Vehicles the South Central Securitization
Assets (and/or grants a security interest in such South Central Securitization
Assets transferred or purported to be transferred to such Securitization
Vehicle), and which Securitization Vehicle finances the acquisition of such
South Central Securitization Assets (i) with proceeds from the issuance of Third
Party Securities, (ii) with the issuance to the Borrower or such Restricted
Subsidiary of Sellers’ Retained Interests or an increase in such Sellers’
Retained Interests or (iii) with proceeds from the sale or collection of South
Central Securitization Assets.
“South Central Securitization Assets” shall mean any accounts receivable
originated or expected to be originated by (and owed to) the Borrower or any
Restricted Subsidiary (in each case whether now existing or arising or acquired
in the future) arising from the installation of pollution control equipment for
the removal or reduction of mercury, SO2, NOx and/or other pollutants in the
Borrower’s Big Cajun facilities in Louisiana and any ancillary assets (including
contract rights) which are of the type customarily conveyed with, or in respect
of which security interests are customarily granted in connection with, such
accounts receivable in a securitization transaction and which are sold,
transferred or otherwise conveyed by the Borrower or a Restricted Subsidiary to
a Securitization Vehicle.
“SPC” shall have the meaning assigned to such term in Section 9.04(j).
“Specified Facility” shall mean each of the following Facilities, or any part
thereof and/or any other assets set forth below: (a) the Facilities held on the
Closing Date by Vienna Power LLC, Meriden Gas Turbine LLC, Norwalk Power LLC,
Connecticut Jet Power LLC (excluding the assets located at the Cos Cob site),
Devon Power LLC, Montville Power LLC (including the Capital Stock of the
entities owning such Facilities provided that such entities do not hold material
assets other than the Facilities held on the Closing Date); (b) the following
Facilities, or any part thereof: P.H. Robinson, H.O. Clarke, Webster, Unit 3 at
Cedar Bayou, Unit 2 at T.H. Wharton and Greens Bayou; (c) the Capital Stock of
the following Subsidiaries if such Subsidiary holds no assets other than the
Capital Stock of a Foreign Subsidiary of the Borrower: NRG Latin America, Inc.,
NRG International LLC, NRG Insurance Ltd. (Cayman Islands), NRG Asia Pacific,
Ltd., NRG International II Inc. and NRG International III Inc.; and (d) the
Equity Interests issued by, and any assets (including any Facilities), of Long
Beach Generation LLC and Middletown Power LLC.
“Specified Hedging Agreement” shall mean any Interest Rate/Currency Hedging
Agreement entered into by the Borrower or any Subsidiary Guarantor and any
Qualified Counterparty.
“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the


42



--------------------------------------------------------------------------------





documentation governing such Indebtedness as of the Closing Date, and will not
include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean any subsidiary (direct or indirect) of the Borrower.
“Subsidiary Guarantor” shall mean on the Closing Date, each Restricted
Subsidiary specified on Schedule 1.01(f) and, at any time thereafter, shall
include (a) all Core Collateral Subsidiaries and (b) each other Restricted
Subsidiary that is not an Excluded Subsidiary; provided that if at any time any
Subsidiary Guarantor is designated as (i) an Unrestricted Subsidiary or Excluded
Project Subsidiary pursuant to and in accordance with Section 6.10 or (ii) an
Excluded Subsidiary pursuant to and in accordance with clause (c) of the
definition thereof, thereafter, such Person shall not be deemed a Subsidiary
Guarantor. For the avoidance of doubt, the Funded L/C SPV shall not be a
Subsidiary Guarantor for all purposes under this Agreement and the other Loan
Documents.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.
“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean CNA or any other Revolving Lender that becomes the
Administrative Agent pursuant to and in accordance with this Agreement or
agrees, with the approval of the Administrative Agent and the Borrower, to act
as the Swingline Lender hereunder, in each case, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.
“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Tax Equity Partner” means any tax equity partner that has entered into a joint
venture agreement, limited liability company agreement or similar arrangement
with an Excluded Project Subsidiary in connection with the consummation of a
Permitted Tax Equity Financing.
“Tax-Exempt Bonds” shall mean any bonds or other securities issued by a
Governmental Authority (including any quasi-governmental agencies) for the
direct or indirect benefit of the Borrower or any Subsidiary Guarantor or, if
permitted by Applicable Law, by the Borrower or any Subsidiary Guarantor, the
payment of interest on which is exempt from applicable federal, state and/or
local taxes.


43



--------------------------------------------------------------------------------





“Tax Group” shall have the meaning assigned to such term in Section
6.06(b)(xii).
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings (including interest, fines,
penalties or additions to tax) imposed by any Governmental Authority.
“Term Borrowing” shall mean a Borrowing comprised of a Class of Term Loans, New
Term Loans or Refinancing Term Loans.
“Term Commitment” shall mean, with respect to each Lender, the commitment, if
any, of such Lender to make Term Loans hereunder as set forth on Schedule
1.01(g) or in the Assignment and Assumption or Joinder Agreement pursuant to
which such Lender assumed its Term Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate principal amount of the Term Commitments
on the Closing Date is $1,900,000,000.
“Term Lender” shall mean a Lender with a Term Commitment or an outstanding Term
Loan.
“Term Loans” shall mean the Loan made by the Lenders to the Borrower on the
Closing Date pursuant to Section 2.01(a).
“Term Maturity Date” shall mean June 30, 2023, as it may be extended pursuant to
and in accordance with this Agreement.
“Texas Genco Retirement Plan” shall mean a non-contributory defined benefit
pension plan maintained for participation by eligible Texas-based employees of
the Borrower.
“Third Party Securities” shall mean, with respect to any South Central
Securitization, notes, bonds or other debt instruments, beneficial interests in
a trust, undivided ownership interests in receivables or other securities issued
for cash consideration by the relevant Securitization Vehicle to banks,
financing conduits, investors or other financing sources (other than the
Borrower or any Subsidiary except in respect of the Sellers’ Retained Interest)
the proceeds of which are used to finance, in whole or in part, the purchase by
such Securitization Vehicle of South Central Securitization Assets in a South
Central Securitization. The amount of any Third Party Securities shall be deemed
to equal the aggregate principal, stated or invested amount of such Third Party
Securities which are outstanding at such time.
“Total Assets” shall mean the total consolidated assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent balance sheet of the Borrower.
“Total First Lien Debt” shall mean, at any time, the aggregate amount of
Indebtedness of the Borrower and the Restricted Subsidiaries outstanding at such
time that is subject to a first priority Lien (subject to Permitted Liens), in
the amount that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP; provided, however, that (a) Total
First Lien Debt will exclude all Indebtedness of Excluded Subsidiaries (but, for
the avoidance of doubt, not Guarantees of such Indebtedness by the Loan
Parties), (b) with respect to Hedging Obligations of the Borrower or any
Restricted Subsidiary, Total First Lien Debt will include only the amount of
payments that any such Person is required to make, on the date Total First Lien
Debt is being determined, as a result of an early termination or similar event
in respect of outstanding Hedging Obligations of such Person, (c) for the
avoidance of doubt, the undrawn amount of all outstanding letters of credit
(including Letters of Credit) shall not be included in Total First Lien Debt and
(d) Total First Lien Debt shall not include the amount of funds on deposit in
the Funded L/C Collateral Accounts at such time.
“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Revolving Commitments, as in effect at such time. The Total Revolving
Commitment on the Closing Date is $2,536,000,000.


44



--------------------------------------------------------------------------------





“Total Tranche A Revolving Commitment” shall mean, at any time, the aggregate
amount of the Tranche A Revolving Commitments, as in effect at such time. The
Total Tranche A Revolving Commitment on the Closing Date is $289,000,000.
“Total Tranche B Revolving Commitment” shall mean, at any time, the aggregate
amount of the Tranche B Revolving Commitments, as in effect at such time. The
Total Tranche B Revolving Commitment on the Closing Date is $2,247,000,000.
“Tranche A Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Tranche A Revolving Loans (and to
acquire participations in Letters of Credit and Swingline Loans) hereunder as
set forth on Schedule 1.01(e) or in the Assignment and Assumption or Joinder
Agreement pursuant to which such Lender assumed its Tranche A Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender in accordance with Section 9.04.
“Tranche A Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Tranche A
Revolving Loans of such Lender.
“Tranche A Revolving Facility Maturity Date” means July 1, 2018.
“Tranche A Revolving Lender” shall mean a Lender with a Tranche A Revolving
Commitment or an outstanding Tranche A Revolving Loan.
“Tranche A Revolving Loans” shall mean a Loan made by the Lenders to the
Borrower pursuant to Section 2.01(c).
“Tranche B Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Tranche B Revolving Loans (and to
acquire participations in Letters of Credit and Swingline Loans) hereunder as
set forth on Schedule 1.01(e) or in the Assignment and Assumption or Joinder
Agreement pursuant to which such Lender assumed its Tranche B Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender in accordance with Section 9.04.
“Tranche B Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Tranche B
Revolving Loans of such Lender.
“Tranche B Revolving Facility Maturity Date” means June 30, 2021.
“Tranche B Revolving Lender” shall mean a Lender with a Tranche B Revolving
Commitment or an outstanding Tranche B Revolving Loan.
“Tranche B Revolving Loans” shall mean a Loan made by the Lenders to the
Borrower pursuant to Section 2.01(d).
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents, (d) the re-evidencing in full of all Term Loans (as defined
in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement, (e) the replacement of the revolving credit facility (including the
letter of credit facility and the swingline loan facility thereunder) under the
Existing Credit Agreement with the revolving credit facility (including the
letter of credit facility and swingline loan facility thereunder) under this
Agreement, (f) [reserved], (g) any other transactions related to or entered into
in connection with any of the foregoing and (h) the payment of fees, costs and
expenses incurred in connection with the foregoing.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.


45



--------------------------------------------------------------------------------





“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York or any other applicable jurisdiction.
“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.
“Unrestricted Subsidiary” shall mean any Subsidiary (other than any Subsidiary
that constitutes or owns Core Collateral and other than the Funded L/C SPV) that
is designated by the Borrower as an Unrestricted Subsidiary pursuant to a
certificate executed by a Responsible Officer of the Borrower, but only to the
extent that such Subsidiary (a) has no Indebtedness other than Non-Recourse
Debt; (b) except as permitted by Section 6.07, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower; (c) is a Person with respect to which neither
the Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (i) to subscribe for additional Equity Interests or (ii) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results except as otherwise permitted by this
Agreement; and (d) has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries except as otherwise permitted by this Agreement. Any
designation of a Subsidiary as an Unrestricted Subsidiary will be evidenced to
the Administrative Agent by delivering to the Administrative Agent a certified
copy of the certificate executed by a Responsible Officer of the Borrower giving
effect to such designation and certifying that such designation complied with
the conditions described under Section 6.10 and was permitted by Section 6.04.
If, at any time, any Unrestricted Subsidiary fails to meet the requirements as
an Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and (A) any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary as of such
date and, if such Indebtedness is not permitted to be incurred as of such date
under Section 6.01, the Borrower will be in default of such covenant and (B) any
assets of such Subsidiary will be deemed to be held by a Restricted Subsidiary
as of such date. The Borrower may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that such designation will be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
will only be permitted if (1) such Indebtedness is permitted under Section 6.01,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period and (2) no Default or Event of
Default would be in existence following such designation. The Unrestricted
Subsidiaries on the Closing Date are set forth on Schedule 1.01(h).
“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Xcel” shall mean Xcel Energy Inc., a Minnesota corporation.


46



--------------------------------------------------------------------------------





“Xcel Indemnification Agreements” shall mean the Indemnification Agreements,
each dated as of December 5, 2003, by and among Xcel Energy Inc., Northern
States Power Company and the Borrower, each as amended on November 8, 2006.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all rights and interests in tangible and intangible assets and
properties of any kind whatsoever, whether real, personal or mixed, including
cash, securities, Equity Interests, accounts and contract rights. The word
“control”, when used in connection with the Collateral Trustee’s rights with
respect to, or security interest in, any Collateral, shall have the meaning
specified in the UCC with respect to that type of Collateral. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time (subject to any restrictions on such amendments, restatements, supplements
or modifications set forth herein) and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such covenant (or if
the Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
SECTION 1.03.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.04.    Exchange Rates. For purposes of determining compliance under
Article VI with respect to any amount in a foreign currency, the U.S.
dollar-equivalent amount thereof will be calculated based on the relevant
currency exchange rate in effect at the time of such incurrence. The maximum
amount of Indebtedness, Liens, Investments and other basket amounts that the
Borrower and its Subsidiaries may incur under Article VI shall not be deemed to
be exceeded, with respect to any outstanding Indebtedness, Liens, Investments
and other basket amounts, solely as a result of fluctuations in the exchange
rate of currencies, if as of the initial date of calculation the Borrower
determined that each such maximum amount had not been exceeded. When calculating
capacity for the incurrence of additional Indebtedness, Liens, Investments and
other basket amounts by the Borrower and its Subsidiaries under Article VI the
exchange rate of currencies shall be measured as of the date of calculation.
SECTION 1.05.    Limited Condition Transactions. Notwithstanding anything to the
contrary herein or in any other Loan Document, in connection with any action
being taken solely in connection with a Limited Condition Transaction, for
purposes of:
(a)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including the
Consolidated Interest Coverage Ratio, Consolidated First Lien Leverage Ratio,
Debt to Cash Flow Ratio and Fixed Charge Coverage Ratio, or requires the absence
of any Default or Event of Default or the making of representations and
warranties; or


47



--------------------------------------------------------------------------------





(b)    testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets or Consolidated Cash Flow);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof, the granting of any
Liens and the making of any Restricted Payment) on a pro forma basis as if they
had occurred at the beginning of the most recently completed period of four
consecutive fiscal quarters for which the financial statements and certificates
required by Sections 5.04(a) or 5.04(b), as the case may be, have been or were
required to have been delivered ending prior to the LCT Test Date, the Borrower
would have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, or any requirement relating to the
absence of any Default or Event of Default and the making of representations and
warranties, such ratio, test or basket or requirement shall be deemed to have
been complied with; provided, that if the Borrower has made an LCT Election for
any Limited Condition Transaction, then (x) in connection with any subsequent
calculation of any financial ratio or basket availability with respect to any
Restricted Payments on or following such date of the execution of the definitive
agreement and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the applicable definitive agreement is terminated
or expires without consummation of such Limited Condition Transaction, any such
financial ratio or basket shall be calculated (and tested) on a pro forma basis
assuming that such Limited Condition Transaction had been consummated and also
calculated (and tested) on a pro forma basis assuming that such Limited
Condition Transaction had not been consummated and (y) in connection with any
other purposes (other than the testing of compliance with Section 6.11 or 6.12,
but including testing pro forma compliance with such financial covenants), any
such financial ratio or basket shall be calculated (and tested) on a pro forma
basis assuming that such Limited Condition Transaction had been consummated. For
the avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in Consolidated Cash Flow or Total
Assets at or prior to the consummation of the relevant transaction or action,
such baskets, tests or ratios will not be deemed to have been exceeded as a
result of such fluctuations.
ARTICLE II.

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties set forth herein:
(a)    on the Closing Date, in accordance with and upon the terms and conditions
set forth in the Restatement Agreement, (i) each Exchanging Term Lender (as
defined in the Restatement Agreement) agrees to exchange all of its Existing
Term Loans (as defined in the Restatement Agreement) with Term Loans hereunder
in an equal principal amount and (ii) each Additional Term Lender (as defined in
the Restatement Agreement) agrees to make Term Loans in the form of Additional
Term Loans (as defined in the Restatement Agreement) in dollars to the Borrower
in an amount notified to such Additional Term Lender by the Administrative
Agent;
(b)    on the Closing Date, in accordance with and upon the terms and conditions
set forth in the Restatement Agreement, (i) the Existing Revolving Commitment
(as defined in the Restatement Agreement) of each Revolving Lender that does not
execute the Restatement Agreement shall continue hereunder but shall be referred
to as a Tranche A Revolving Commitment, (ii) the Existing Revolving Commitment
(as defined in the Restatement Agreement) of each Revolving Lender that executes
the Restatement Agreement shall continue hereunder and be reclassified as a
Tranche B Revolving Commitment and (iii) the commitments of each Additional
Revolving Lender (as defined in the Restatement Agreement) that executes the
Restatement Agreement shall continue hereunder as Tranche B Revolving
Commitments;


48



--------------------------------------------------------------------------------





(c)    each Tranche A Revolving Lender agrees, severally and not jointly, to
fund Tranche A Revolving Loans in dollars to the Borrower, at any time and from
time to time on or after the Closing Date and until the earlier of the Tranche A
Revolving Facility Maturity Date and the termination of the Tranche A Revolving
Commitment of such Tranche A Revolving Lender in accordance with the terms
hereof in an aggregate principal amount at any time outstanding that will not
result in such Revolving Lender’s (x) Tranche A Revolving Exposure exceeding
such Revolving Lender’s Tranche A Revolving Commitment or (y) Revolving Exposure
exceeding such Revolving Lender’s Revolving Commitment; and
(d)    each Tranche B Revolving Lender (including, for the avoidance of doubt,
each Additional Revolving Lender (as defined in the Restatement Agreement))
agrees, severally and not jointly, to fund Tranche B Revolving Loans in dollars
to the Borrower, at any time and from time to time on or after the Closing Date
and until the earlier of the Tranche B Revolving Facility Maturity Date and the
termination of the Tranche B Revolving Commitment of such Tranche B Revolving
Lender in accordance with the terms hereof in an aggregate principal amount at
any time outstanding that will not result in such Revolving Lender’s (x) Tranche
B Revolving Exposure exceeding such Revolving Lender’s Tranche B Revolving
Commitment or (y) Revolving Exposure exceeding such Revolving Lender’s Revolving
Commitment.
(e)    For the avoidance of doubt, (i) prior to the Tranche A Revolving Facility
Maturity Date, each Borrowing of Revolving Loans under this Section 2.01 shall
be made pro rata between the Tranche A Revolving Loans and the Tranche B
Revolving Loans in proportion to the amount of Tranche A Revolving Commitments
and Tranche B Revolving Commitments on the date of such Borrowing and (ii) any
Existing Revolving Loans (as defined in the Restatement Agreement) outstanding
on the Closing Date shall be continued on such date as Revolving Loans
hereunder; provided that (x) the Revolving Loans of each Tranche A Revolving
Lender will be referred to as Tranche A Revolving Loans and (y) the Revolving
Loans of each Tranche B Revolving Lender will be referred to as Tranche B
Revolving Loans.
Within the limits set forth in clauses (c) and (d) above and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow, pay
or prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect of
Term Loans, New Term Loans or Refinancing Term Loans may not be reborrowed.
SECTION 2.02.    Loans. (a)  Except as set forth in Section 2.01(e)(i), each
Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class; provided,
however, that the failure of any Lender to make any Loan required to be made by
it shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(f) and
subject to Section 2.22 relating to Swingline Loans, the Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $5,000,000 or (ii) equal to the
remaining available balance of the applicable Commitments.
(b)    Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall (i) not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) not result in increased costs for the Borrower pursuant to
Sections 2.14, 2.15, 2.16 or 2.20 and (iii) take into account the obligations of
each Lender to mitigate increased costs pursuant to Section 2.21 hereof.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than 16 Eurodollar Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.
(c)    Except with respect to Loans made pursuant to Section 2.02(f), as
otherwise set forth in Section 2.01(a) with respect to Term Loans and subject to
Section 2.22 relating to Swingline Loans, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in New York City as the
Administrative Agent may designate


49



--------------------------------------------------------------------------------





not later than 11:00 a.m., New York City time, and the Administrative Agent
shall promptly credit the amounts so received to an account designated by the
Borrower in the applicable Borrowing Request or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(c) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing (in lieu of
interest which would otherwise become due to such Lender pursuant to Section
2.06) or (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short‑term funds
(which determination shall be conclusive absent clearly demonstrable error). If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Borrowing which is a Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the latest Revolving Maturity Date at such time.
(f)    If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) with respect to a Letter of Credit within
the time specified in such Section, the Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Revolving Lender of such L/C Disbursement and its Pro Rata
Percentage thereof. Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than 5:00
p.m., New York City time, on such date (or, if such Revolving Lender shall have
received such notice later than 3:00 p.m., New York City time, on any day, not
later than 10:00 a.m., New York City time, on the immediately following Business
Day), an amount equal to such Lender’s Pro Rata Percentage of such L/C
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender and such payment shall be deemed to have
reduced the Revolving L/C Exposure), and the Administrative Agent will promptly
pay to the Issuing Bank amounts so received by it from the Revolving Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Lender makes any payment pursuant to this Section 2.02(f);
any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made such payments and to the Issuing Bank, as their interests may
appear. If any Revolving Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender and the Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this Section 2.02(f) to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
to Revolving Loans pursuant to Section 2.06(a) (in lieu of interest which would
otherwise become due to such Lender pursuant to Section 2.06), and (ii) in the
case of such Lender, for the first such day, the Federal Funds Effective Rate,
and for each day thereafter, the Alternate Base Rate; and provided, further,
that under no circumstances shall such Lender be entitled to seek indemnity from
any Loan Party in respect of any interest so accrued or paid.
SECTION 2.03.    Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.01(a) or
Section 2.02(f), as to which this Section 2.03 shall not apply), the Borrower
shall notify the Administrative Agent by telephone (promptly confirmed by fax)
or shall hand deliver or fax to the Administrative Agent a duly completed
Borrowing Request (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before


50



--------------------------------------------------------------------------------





a proposed Borrowing and (b) in the case of an ABR Borrowing, not later than
12:00 (noon), New York City time, one Business Day before a proposed Borrowing;
provided, however, that with respect to ABR Borrowings in respect of Term Loans
made pursuant to and in accordance with Section 2.01(a) on the Closing Date,
such Borrowing Request may be delivered not later than 9:00 a.m., New York City
time, on the Closing Date. Each Borrowing Request shall be irrevocable, shall be
signed by or on behalf of the Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing or a Revolving Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the initial Interest Period with
respect thereto and the Class of Loans to which such initial Interest Period
will apply; provided, however, that, notwithstanding any contrary specification
in any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given in accordance
with this Section 2.03 (and the contents thereof), and of each Lender’s portion
of the requested Borrowing. On the Closing Date, (i) all Tranche A Revolving
Loans that were outstanding as Eurodollar Loans immediately prior to the
reclassification pursuant to Section 2.01(b) shall be continued as Eurodollar
Loans in a single Borrowing thereof with an Interest Period to be selected by
the Borrower one Business Day prior to the Closing Date pursuant to a notice
delivered pursuant to Section 2.10 and (ii) all Tranche B Revolving Loans that
were outstanding as Eurodollar Loans immediately prior to the reclassification
pursuant to Section 2.01(b) shall be continued as Eurodollar Loans in a single
Borrowing thereof with an Interest Period to be selected by the Borrower one
Business Day prior to the Closing Date pursuant to a notice delivered pursuant
to Section 2.10.
SECTION 2.04.    Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan, New Term Loan and
Refinancing Term Loan of such Lender made to the Borrower as provided in
Section 2.11 and (ii) the then unpaid principal amount of each Revolving Loan of
such Revolving Lender made to the Borrower on the Revolving Maturity Date with
respect to such Revolving Loan of such Revolving Lender. The Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the latest Revolving
Maturity Date at such time and the first date after such Swingline Loan is made
that is the 15th day or the last day of a calendar month and is at least three
Business Days after such Swingline Loan is made.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement, and shall provide copies of such
accounts to the Borrower upon its reasonable request (at the Borrower’s sole
cost and expense).
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s share
thereof, and shall provide copies of such accounts to the Borrower upon its
reasonable request (at the Borrower’s sole cost and expense).
(d)    The entries made in the accounts maintained pursuant to Sections 2.04(b)
and 2.04(c) shall be conclusive evidence of the existence and amounts of the
obligations therein recorded absent clearly demonstrable error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns (i)
in the form of Exhibit F, if such promissory note relates to Revolving


51



--------------------------------------------------------------------------------





Borrowings or (ii) in the form of Exhibit G, if such promissory note relates to
Term Loans or, in any such case, any other form reasonably acceptable to the
Administrative Agent. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.
SECTION 2.05    Fees. (a)  The Borrower agrees to pay to each Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year (beginning with September 30, 2016) and on each date on
which any Revolving Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to 0.50% per annum
on the average daily unused amount of the Revolving Commitments of such Lender
(other than the Swingline Commitment) during the preceding quarter (or shorter
or longer period commencing with the Closing Date and ending with the Revolving
Maturity Date with respect to the Commitments of such Lender or the date on
which the Commitments of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the Commitment of such Lender shall expire or be terminated as provided
herein. For purposes of calculating Commitment Fees with respect to Revolving
Commitments only, no portion of the Revolving Commitments shall be deemed
utilized under Section 2.22 as a result of outstanding Swingline Loans.
(b)    Unless previously paid, the Borrower agrees to pay to the Administrative
Agent, for its own account, the fees in the amounts and at the times from time
to time agreed to in writing by the Borrower and the Administrative Agent,
including pursuant to that certain fee letter, dated as of May 4, 2011, between
the Borrower and Citigroup Global Markets Inc., as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof (the “Administrative Agent Fees”).
(c)    The Borrower agrees to pay (i) to each Revolving Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year (beginning with September 30, 2016) and on the date on
which the Revolving Commitment of such Revolving Lender shall be terminated as
provided herein (each, an “L/C Fee Payment Date”) a fee (an “L/C Participation
Fee”) calculated on such Revolving Lender’s Pro Rata Percentage of the daily
aggregate Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements which are earning interim interest pursuant to
Section 2.23(h)) during the preceding quarter (or shorter or longer period
commencing with the Closing Date and ending with the Revolving Maturity Date
with respect to the Revolving Commitment of such Revolving Lender or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Commitments of all Revolving Lenders shall have been terminated) at a rate per
annum equal to the Applicable Margin used to determine the interest rate on
Revolving Borrowings comprised of Eurodollar Loans pursuant to Section 2.06 and
(ii) to the Issuing Bank with respect to each outstanding Letter of Credit
issued at the request of the Borrower a fronting fee, which shall accrue at such
rate as shall be separately agreed upon between the Borrower and the Issuing
Bank, on the drawable amount of such Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit (or as otherwise separately agreed upon between the Borrower and the
applicable Issuing Bank), as well as the Issuing Bank’s customary documentary
and processing charges with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued at the request of the Borrower or
processing of drawings thereunder (the fees in this clause (ii), collectively,
the “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days.
(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees actually owed and due shall be refundable
under any circumstances.
(e)    Notwithstanding anything herein to the contrary, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.05(a) or 2.05(c)(i)
(without prejudice to the rights of the non-Defaulting Lenders in respect of


52



--------------------------------------------------------------------------------





such fees), provided that (i) to the extent that all or a portion of such
Defaulting Lender’s Pro Rata Percentage of any Revolving L/C Exposure or
Swingline Exposure is reallocated to the non-Defaulting Lenders pursuant to
Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (ii) to the extent that all or any portion of such Defaulting
Lender’s Pro Rata Percentage of any Revolving L/C Exposure or Swingline Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank and the Swingline Lender (and the pro rata
payment provisions of Section 2.17 will automatically be deemed adjusted to
reflect the provisions of this Section 2.05(e)).
SECTION 2.06.    Interest on Loans. (a)  Subject to the provisions of
Section 2.07, the outstanding Loans comprising each ABR Borrowing, including
each Swingline Loan, shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
the Alternate Base Rate is determined by reference to the Prime Rate and over a
year of 360 days at all other times) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Subject
to Section 2.08, the applicable Alternate Base Rate or Adjusted LIBO Rate for
each Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
SECTION 2.07.    Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due and
payable hereunder or under any other Loan Document, by acceleration or
otherwise, the Borrower shall on demand from time to time pay interest, to the
extent permitted by law, on such defaulted amount to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Term Loan plus 2.00%.
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that prior to the commencement of any Interest Period for a Eurodollar Borrowing
(a) the Administrative Agent shall have determined that adequate and reasonable
means do not exist for determining the Adjusted LIBO Rate for such Interest
Period or (b) the Administrative Agent is advised by (i) if and to the extent
such Eurodollar Borrowing consists of Revolving Loans, the Majority Revolving
Lenders and/or (ii) if and to the extent such Eurodollar Borrowing consists of
Term Loans, New Term Loans or Refinancing Term Loans, the Majority Term Lenders,
as applicable, in each case, reasonably and in good faith that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing,
for such Interest Period, then the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Borrower and the Lenders. In the event of any such notice, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such written or fax notice no longer exist, (A) any
request by the Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or
2.10 shall be deemed to be a request for an ABR Borrowing and (B) any Interest
Period election that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective.
SECTION 2.09.    Termination and Reduction of Commitments. (a)  Unless
previously terminated in accordance with the terms hereof, (i) the Term
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Closing Date and (ii) the Revolving Commitments, the Swingline Commitment
and the L/C Commitment shall automatically terminate on the Revolving Maturity
Date with


53



--------------------------------------------------------------------------------





respect to such Revolving Commitments (provided that, notwithstanding anything
else herein to the contrary, the Revolving Maturity Date applicable to the L/C
Commitment and the Swingline Commitment shall be the date specified in clause
(ii) of the definition of “Revolving Maturity Date” unless, subject to Section
2.23(d)(iv), such date is extended with the prior written consent of, in the
case of the L/C Commitment, the Issuing Banks or, in the case of the Swingline
Commitment, the Swingline Lender). If any Letter of Credit remains outstanding
on the Revolving Maturity Date with respect to the Revolving Commitments
applicable to such Letter of Credit (and, at the time thereof, after giving
effect to the repayment of the applicable Revolving Loans at such time, the
Revolving Exposure of the applicable Revolving Lenders exceeds the available
Revolving Commitments of such Revolving Lenders), the Borrower shall deposit
with the Administrative Agent an amount in cash equal to 103% of the aggregate
undrawn amount of such Letter of Credit to secure the full obligations with
respect to any drawings that may occur thereunder, which amount shall be
promptly returned to the Borrower upon each such Letter of Credit being
terminated or cancelled.
(b)    Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, in each
case without premium or penalty, the Revolving Commitments or the Swingline
Commitment; provided, however, that (i) each partial reduction of the Revolving
Commitments or the Swingline Commitment shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total Revolving
Commitment shall not be reduced to an amount that is less than the Aggregate
Revolving Exposure then in effect; provided, further, that a notice of
termination may state that such termination is conditioned upon the
effectiveness of other credit facilities or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified termination date) if such condition is not satisfied.
(c)    Each reduction in the Revolving Commitments or the Swingline Commitment
hereunder shall be made, at the Borrower’s option, to either (i) on a pro rata
basis all Classes of Revolving Commitments outstanding on such date or (ii) the
Classes of Revolving Commitments outstanding on such date in the order of the
maturity date thereof, in each case, ratably among the applicable Lenders in
accordance with their Pro Rata Percentages. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.
(d)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than ten Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.26(e) shall apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender may have against such Defaulting
Lender.
SECTION 2.10.    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurodollar Borrowing of the Borrower into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
of the Borrower into a Eurodollar Borrowing or to continue any Eurodollar
Borrowing of the Borrower as a Eurodollar Borrowing for an additional Interest
Period and (c) not later than 12:00 (noon), New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing of the Borrower to another permissible Interest Period,
subject in each case to the following:
(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02


54



--------------------------------------------------------------------------------





(a) and 2.02(b) regarding the principal amount and maximum number of Borrowings
of the relevant Type;
(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued and
unpaid interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
(iv)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
(v)    any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
(vi)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
(vii)    no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than any applicable Repayment Date occurring on or after
the first day of such Interest Period if, after giving effect to such selection,
the aggregate outstanding amount of the sum of (A) the applicable Eurodollar
Term Borrowings with Interest Periods ending on or prior to such Repayment Date
and (B) the applicable ABR Term Borrowings would not be at least equal to the
principal amount of applicable Term Borrowings to be paid on such Repayment
Date; and
(viii)    after the occurrence and during the continuance of an Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (B) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(C) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (D) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted or continued into an ABR Borrowing.
SECTION 2.11.    Repayment of Term Loans, New Term Loans and Refinancing Term
Loans. (a)  On the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day (each such date being called a
“Repayment Date”), the Borrower shall pay to the Administrative Agent, for the
account of the Term Lenders holding Term Loans, a principal amount of the Term
Loans (as adjusted from time to time pursuant to Sections 2.11(b), 2.12 and
2.13(b)) in an aggregate amount equal to the sum of the principal amount of Term
Loans as of the Closing Date, multiplied, in each case, by the percentage set
forth below for such date, together in each case with accrued and unpaid
interest and Fees on the amount to be paid to but excluding the date of such
payment:


55



--------------------------------------------------------------------------------





Repayment Date
Percentage
September 30, 2016
0.25%
December 31, 2016
0.25%
March 31, 2017
0.25%
June 30, 2017
0.25%
September 30, 2017
0.25%
December 31, 2017
0.25%
March 31, 2018
0.25%
June 30, 2018
0.25%
September 30, 2018
0.25%
December 31, 2018
0.25%
March 31, 2019
0.25%
June 30, 2019
0.25%
September 30, 2019
0.25%
December 31, 2019
0.25%
March 31, 2020
0.25%
June 30, 2020
0.25%
September 30, 2020
0.25%
December 31, 2020
0.25%
March 31, 2021
0.25%
June 30, 2021
0.25%
September 30, 2021
0.25%
December 31, 2021
0.25%
March 31, 2022
0.25%
June 30, 2022
0.25%
September 30, 2022
0.25%
December 31, 2022
0.25%
March 31, 2023
0.25%
Term Maturity Date
Remainder



(b)    In the event and on each occasion that any Term Commitments, New Term
Commitments or Refinancing Term Commitments shall be reduced or shall expire or
terminate other than as a result of the making of a Term Loan, a New Term Loan
or a Refinancing Term Loan the installments payable on each applicable repayment
date, as applicable, shall be reduced pro rata by an aggregate amount equal to
the amount of such reduction, expiration or termination.
(c)    To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date, together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment.
(d)    On the dates (if any) set forth in the applicable Joinder Agreement, or
if any such date is not a Business Day, on the next preceding Business Day, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders
holding New Term Loans and/or Refinancing Term Loans, a principal amount of such
New Term Loans and/or Refinancing Term Loans (in each case, as adjusted from
time to time pursuant to Sections 2.11(b), 2.12 and 2.13(b)) in the aggregate
amounts set forth in the applicable Joinder Agreement, together, in each case,
with accrued and unpaid interest and Fees on the amount to be paid to but
excluding the date of such payment.


56



--------------------------------------------------------------------------------





(e)    All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
SECTION 2.12.    Prepayment. (a)  The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the provisions of Section 2.12(d) below, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 11:00 a.m., New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.
(b)    Except as otherwise set forth in Section 2.12(e) below, optional
prepayments of Term Loans, New Term Loans and Refinancing Term Loans shall be
applied, at the Borrower’s option, either (i) on a pro rata basis to all Classes
of Term Loans, New Term Loans and Refinancing Term Loans in accordance with
their respective aggregate principal amount or (ii) to the Classes of Term
Loans, New Term Loans and Refinancing Term Loans in the order of the maturity
date of each such Class (and, within any such Class, on a pro rata basis to the
applicable Lenders); provided that with respect to any such prepayment of any
Class of Term Loans, New Term Loans and Refinancing Term Loans such prepayment
shall be applied against the remaining scheduled installments of principal due
in respect of such Class as directed by the Borrower.
(c)    Each notice of prepayment shall be substantially in the form of Exhibit
H, shall be irrevocable and shall commit the Borrower to prepay such Borrowing
by the amount stated therein on the date stated therein; provided that a notice
of prepayment may state that such prepayment is conditioned upon the
effectiveness of other credit facilities or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied.
All prepayments and failures to prepay under this Section 2.12 shall be subject
to Section 2.16. All prepayments under this Section 2.12 shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.
(d)    Any (i) amendment, amendment and restatement or other modification of
this Agreement consummated after the Closing Date but on or prior to the date
that is six months after the Closing Date or (ii) voluntary prepayment of all
but not less than all of the Term Loans then outstanding consummated after the
Closing Date but on or prior to the date that is six months after the Closing
Date with the proceeds of a substantially concurrent issuance or incurrence of
new bank loans (which voluntary prepayment shall be deemed to have occurred even
if a portion of the Term Loans then outstanding are replaced, converted or
re-evidenced with, into or by such new loans so long as all but not less than
all of the Term Loans then outstanding are so prepaid) the primary purpose of
which, in the case of either clause (i) or clause (ii), is to decrease the
Applicable Margin with respect to the Term Loans then outstanding shall be
accompanied by a fee payable to the Lenders holding the Term Loans then
outstanding (which shall include any Non-Consenting Lender that is repaid in
connection with any such amendment or amendment and restatement), in an amount
equal to 1.00% of the aggregate principal amount of the Term Loans then
outstanding only if such amendment, amendment and restatement, other
modification or prepayment is not otherwise undertaken in connection with
another material transaction or series of related material transactions.
(e)    (i)  Notwithstanding anything to the contrary in this Agreement
(including but not limited to Sections 2.12(a), 2.12(b), 2.17, 2.18 and 2.19
(which provisions shall not be applicable to this Section 2.12(e)) or any other
Loan Document, any Purchasing Borrower Party shall have the right at any time
and from time to time prior to the Term Maturity Date to purchase Term Loans
from the Term Lenders at a discount to the par value of such Term Loans (each, a
“Discounted Voluntary Purchase”) pursuant to and in accordance with this Section
2.12(e). Each Discounted Voluntary Purchase shall be subject to each of the
following conditions: (A) no Discounted Voluntary Purchase shall be made,
directly or indirectly, with the proceeds of any Loan, (B) any Discounted
Voluntary Purchase may, at the election of the Purchasing Borrower Party, be
offered in respect of one or more Classes of Term Loans, but shall be offered
pro rata to all Term Lenders within the Classes of Term Loans selected by the
Purchasing Borrower Party, (C) such Purchasing Borrower Party shall deliver to
the Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Purchase (after giving effect to any related waivers, supplements or
amendments obtained in connection with such Discounted Voluntary Purchase)


57



--------------------------------------------------------------------------------





and (2) each of the conditions to such Discounted Voluntary Purchase contained
in this Section 2.12(e) has been satisfied, (D) no Discounted Voluntary Purchase
shall be deemed to be a prepayment pursuant to this Section 2.12 and (E) any
Term Loans repurchased in any Discounted Voluntary Purchase by any Purchasing
Borrower Party shall, without further action by any Person, be deemed cancelled
and no longer outstanding (and may not be resold by any Purchasing Borrower
Party) for all purposes of this Agreement and all other Loan Documents,
including (x) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (y) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (z) the determination of Required Lenders,
Majority Term Lenders or for any similar or related purpose, under this
Agreement or any other Loan Document, and the Administrative Agent is hereby
authorized to make appropriate entries in the Register to reflect any such
cancellation.
(ii)    To the extent that a Purchasing Borrower Party seeks to make a
Discounted Voluntary Purchase, such Purchasing Borrower Party will deliver to
the Administrative Agent written notice substantially in the form of Exhibit I
and with such changes as agreed to by the Administrative Agent (each, a
“Discounted Purchase Option Notice”) not later than 11:00 a.m., New York City
time, at least ten Business Days prior to the proposed Acceptance Date that such
Purchasing Borrower Party desires to purchase Term Loans in an aggregate
principal amount specified therein by the Purchasing Borrower Party (each, a
“Proposed Discounted Purchase Amount”), in each case at a discount to the par
value of such Term Loans as specified below. The Proposed Discounted Purchase
Amount of Term Loans shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. The Discounted Purchase Option Notice
shall further specify with respect to the proposed Discounted Voluntary
Purchase: (A) the Proposed Discounted Purchase Amount of Term Loans, (B) a
discount range (which may be a single percentage) selected by the Purchasing
Borrower Party with respect to such proposed Discounted Voluntary Purchase
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”) and (C) the date by which Term Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Purchase which shall be at least five Business Days following the date
of the Discounted Purchase Option Notice (the “Acceptance Date”); provided that
any Term Lender offered or approached to participate in any Discounted Voluntary
Purchase (x) may elect or decline, in its sole discretion, to participate in
such Discounted Voluntary Purchase, (y) shall make its own decision on whether
to sell any of its Term Loans and, if it decides to do so, the principal amount
of and price to be sought for such Term Loans and (z) shall, in its sole
discretion, consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning such Discounted Voluntary
Purchase.
(iii)    Upon receipt of a Discounted Purchase Option Notice in accordance with
Section 2.12(e)(ii), the Administrative Agent shall promptly notify each Term
Lender thereof. On or prior to the Acceptance Date, each such Term Lender may,
in its discretion, specify, by delivering a written notice substantially in the
form of Exhibit J and with such changes as agreed to by the Administrative Agent
(each, a “Lender Participation Notice”) to the Administrative Agent, (A) a
minimum price (the “Acceptable Price”) within the Discount Range (for example,
80.0% of the par value of the Term Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans with respect to which such Term Lender is
willing to permit a Discounted Voluntary Purchase at the Acceptable Price
(“Offered Loans”). Based on the Acceptable Prices and principal amounts of Term
Loans specified by the Term Lenders in the applicable Lender Participation
Notice, the Administrative Agent, in consultation with the Purchasing Borrower
Party, shall determine the applicable discount for Term Loans (the “Applicable
Discount”), which Applicable Discount shall be (x) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to Section 2.12(e)(ii) for the Discounted Voluntary
Purchase or (y) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Purchase Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Purchase Amount cannot be paid in full at
any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Term Lenders that is within the Discount Range. The
Applicable Discount shall be applicable to all Term Lenders who have offered to
participate in the


58



--------------------------------------------------------------------------------





Discounted Voluntary Purchase and hold Qualifying Loans. Any Term Lender with
outstanding Term Loans whose Lender Participation Notice is not received by the
Administrative Agent on or prior to the Acceptance Date shall be deemed to have
declined to participate in a Discounted Voluntary Purchase of any of its Term
Loans at any discount to their par value within the Applicable Discount.
(iv)    The Purchasing Borrower Party shall make a Discounted Voluntary Purchase
by prepaying at the Applicable Discount those Term Loans (or the respective
portions thereof) offered by the Term Lenders (the “Qualifying Lenders”) that
specify an Acceptable Price that is equal to or lower than the Applicable
Discount (the “Qualifying Loans”); provided that if the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest and other
amounts due and payable with respect thereto at such time) would exceed the
amount of aggregate proceeds required to prepay the Proposed Discounted Purchase
Amount, calculated by applying the Applicable Discount, the Purchasing Borrower
Party shall prepay such Qualifying Loans ratably among the Qualifying Lenders
based on their respective principal amounts of such Qualifying Loans (subject to
rounding requirements specified by the Administrative Agent). If the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest and
other amounts due and payable with respect thereto at such time) would be less
than the amount of the aggregate proceeds required to prepay the Proposed
Discounted Purchase Amount, calculated by applying the Applicable Discount, the
Purchasing Borrower Party shall prepay all Qualifying Loans.
(v)    Each Discounted Voluntary Purchase shall be made within four Business
Days of the Acceptance Date (or such other date as the Administrative Agent may
reasonably agree to, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to the provisions of Section 2.12(d)), upon
irrevocable notice substantially in the form of Exhibit K and with such changes
as agreed to by the Administrative Agent (each a “Discounted Voluntary Purchase
Notice”), delivered by the applicable Purchasing Borrower Party to the
Administrative Agent no later than 11:00 a.m. (New York City time), three
Business Days prior to the date of such Discounted Voluntary Purchase, which
notice shall specify the date and amount of the Discounted Voluntary Purchase
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Purchase Notice, the Administrative Agent shall
promptly notify each relevant Term Lender thereof. If any Discounted Voluntary
Purchase Notice is given, the Purchasing Borrower Party shall pay the amount
specified in such Discounted Voluntary Purchase Notice to the applicable
Qualifying Lenders on the date specified therein, together with accrued and
unpaid interest on the par principal amount of such applicable Qualifying Loans
to but excluding the date of payment, and each such Discounted Voluntary
Purchase shall be consummated pursuant to an Assignment and Assumption executed
by the applicable Purchasing Borrower Party and each applicable Qualifying
Lender and shall be recorded in the Register in accordance with Section 9.04(e).
(vi)    To the extent not expressly set forth herein, each Discounted Voluntary
Purchase shall be consummated pursuant to reasonable procedures (including as to
timing, rounding and calculation of Applicable Discount in accordance with
Section 2.12(e)(iii) above) established by the Administrative Agent and the
Borrower.
(vii)    Prior to the delivery of a Discounted Voluntary Purchase Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Purchase pursuant to any
Discounted Purchase Option Notice.
(viii)    Each of each Qualifying Lender and each Purchasing Borrower Party
acknowledges and agrees that, with respect to any Discounted Voluntary Purchase,
(A) it or any other party to such Discounted Voluntary Purchase may have, or
come into possession of, information (collectively, the “Excluded Information”)
regarding the Borrower, its Subsidiaries, their respective securities or the
Loan Documents (including financial results and business plans) that is not
known or available to any Agent, any Arranger, any Issuing Bank, any Loan Party
or any Lender and that may be material to its or such other party’s decision to
enter into such Discounted Voluntary Purchase (including material non-public
information with respect to the Borrower, its Subsidiaries or their respective
securities), and that it or any other party to such Discounted Voluntary
Purchase may be


59



--------------------------------------------------------------------------------





entering into such Discounted Voluntary Purchase based on the Excluded
Information, (B) it has independently and without reliance on any Agent, any
Arranger, any Issuing Bank, any Loan Party or any Lender (and no, Agent,
Arranger, Issuing Bank, Loan Party or Lender shall have any duty or
responsibility to conduct any analysis on its behalf), and based on such
information as it has deemed appropriate (including, if applicable, the Excluded
Information), made its own independent analysis (including credit, legal, tax
and bankruptcy analysis), consulted with its own advisors with respect thereto
as it has deemed appropriate and determined to enter into such Discounted
Voluntary Purchase and to consummate the transactions contemplated thereby,
notwithstanding its lack of knowledge of the Excluded Information or the
knowledge by any other party to such Discounted Voluntary Purchase of the
Excluded Information, and (C) none of any Agent, any Arranger, any Issuing Bank,
any Loan Party or any Lender shall have any liability to it with respect to the
nondisclosure of the Excluded Information, and it hereby to the extent permitted
by law waives and releases any claims it may have against any Agent, any
Arranger, any Issuing Bank, any Loan Party or any Lender under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information;
provided that the Excluded Information shall not and does not affect the truth
or accuracy of any representations or warranties made by it in any documents
executed by it with respect to such Discounted Voluntary Purchase or any
representations or warranties made by any Loan Party under any Loan Document.
(ix)    None of any Agent, any Arranger, any Issuing Bank, any Lender or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Loan Parties, or
any of their Affiliates (whether contained in the documents with respect to any
Discounted Voluntary Purchase or otherwise) or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information.
SECTION 2.13.    Mandatory Prepayments. (a)  In the event of any termination in
full of all the Revolving Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Borrowings and all
its outstanding Swingline Loans and replace all its outstanding Letters of
Credit and/or deposit an amount equal to the Revolving L/C Exposure in cash in a
cash collateral account established with the Administrative Agent for the
benefit of the Revolving Lenders and the Issuing Bank. If as a result of any
partial reduction of the Revolving Commitments (x) the Aggregate Revolving
Exposure would exceed the Total Revolving Commitment, (y) the Aggregate
Revolving Exposure of the Tranche A Revolving Lenders would exceed the Total
Tranche A Revolving Commitment or (z) the Aggregate Revolving Exposure of the
Tranche B Revolving Lenders would exceed the Total Tranche B Revolving
Commitments, in each case, after giving effect thereto, then the Borrower shall,
on the date of such reduction, repay or prepay Revolving Borrowings or Swingline
Loans (or a combination thereof) and/or cash collateralize Letters of Credit in
an amount sufficient to eliminate such excess. Each prepayment under this
Section 2.13(a) shall be made on a pro rata basis among the Revolving
Commitments based on the Pro Rata Percentages of each Lender.
(b)    (i) In the event that, pursuant to Section 6.04, the Borrower is required
to commence an Asset Sale Offer, the Borrower shall prepay the Term Loans, New
Term Loans and Refinancing Term Loans then outstanding according to the
procedures and in the amounts specified below. The Asset Sale Offer shall be
made to all Term Lenders, New Term Lenders and Refinancing Term Lenders and, at
the election of the Borrower, to other holders of other Indebtedness under
Credit Facilities that is pari passu with the Guaranteed Obligations and that
constitutes Priority Lien Debt (as defined in the Collateral Trust Agreement)
containing provisions similar to those set forth in this Agreement with respect
to offers to prepay, purchase or redeem with the proceeds of sales of assets on
a pro rata basis (and within any Class on a pro rata basis to the applicable
Lenders). The Asset Sale Offer shall remain open for a period of at least 20
Business Days following its commencement and not more than 30 Business Days,
except to the extent that a longer period is required by Applicable Laws (the
“Offer Period”). No later than three Business Days after the termination of the
Offer Period (the “Prepayment Date”), the Borrower shall apply all Excess
Proceeds (the “Offer Amount”) to the prepayment of the Term Loans, New Term
Loans and Refinancing Term Loans then outstanding with respect to which the
Lenders thereof shall have elected a prepayment with such Excess Proceeds and,
if applicable and at the Borrower’s election, to the prepayment or the purchase,
as applicable, of such other pari passu Indebtedness under Credit Facilities (on
a pro rata basis, if applicable) or, if less than the Offer Amount has been
accepted in such Asset Sale Offer at the end of the applicable Offer Period, to
the prepayment of the Term Loans, New Term Loans and Refinancing Term Loans then
outstanding with respect to which the Lenders


60



--------------------------------------------------------------------------------





thereof shall have elected a prepayment with such Offer Amount. If the aggregate
principal amount of Term Loans, New Term Loans, Refinancing Term Loans and such
other pari passu Indebtedness accepting such Asset Sale Offer exceeds the Offer
Amount, such prepayment or purchase shall be made on a pro rata basis with
respect thereto.
(ii)    Upon the commencement of an Asset Sale Offer, the Borrower shall deliver
to the Administrative Agent, on the first day of each applicable Offer Period,
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) substantially in the form of Exhibit L, which notice shall be
irrevocable and shall commit the Borrower to prepay the Term Loans, New Term
Loans and Refinancing Term Loans then outstanding by the Offer Amount stated
therein on the Prepayment Date stated therein. The Administrative Agent shall
notify the Term Lenders, New Term Lenders and Refinancing Term Lenders promptly
upon receipt of the Borrower’s notice.
(iii)    On the Prepayment Date, the Borrower shall (A) prepay, on a pro rata
basis to the extent necessary, the Offer Amount of the Term Loans, New Term
Loans and Refinancing Term Loans then outstanding or portions thereof with
respect to which the Lenders thereof shall have elected a prepayment with such
Excess Proceeds pursuant to the Asset Sale Offer, or, if less than the Offer
Amount has been accepted in such Asset Sale Offer at the end of the applicable
Offer Period, prepay the Term Loans, New Term Loans and Refinancing Term Loans
then outstanding with respect to which the Lenders thereof shall have elected a
prepayment with such Offer Amount, which prepayment shall, in each case, be
applied on a pro rata basis against the remaining scheduled installments of
principal due and the final payment on the maturity date in respect of each
Class of Term Loans, New Term Loans and Refinancing Term Loans and (B) deliver
to the Administrative Agent an Officers’ Certificate stating that such Term
Loans, New Term Loans and Refinancing Term Loans or portions thereof were
prepaid in accordance with the terms of this Section 2.13(b).
(c)    The Borrower shall deliver to the Administrative Agent and the Issuing
Bank, at the time of each prepayment, reduction or cash collateralization
required under this Section 2.13, a certificate signed by a Financial Officer of
the Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment, reduction or cash collateralization. Each notice of reduction
or cash collateralization shall specify the reduction or cash collateralization
date, the Type and Class of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid and the amount of any reduction of
Revolving Commitments. All prepayments of Borrowings or reductions of Revolving
Commitments pursuant to this Section 2.13 shall be accompanied by accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment and shall be subject to Section 2.16, but shall otherwise be without
premium or penalty.
SECTION 2.14.    Reserve Requirements; Change in Circumstances.
(a)  Notwithstanding any other provision of this Agreement, if any Change in Law
shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, the Administrative Agent or the Issuing Bank,
(ii)    subject any Lender, the Administrative Agent or any Issuing Bank to any
Taxes (other than Indemnified Taxes or Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Administrative Agent or any Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit (except, in each
case, any such reserve requirement which is reflected in the Adjusted LIBO
Rate),
and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Bank of making or maintaining, continuing or converting
to any Eurodollar Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to any Lender, the Administrative Agent or any Issuing
Bank of


61



--------------------------------------------------------------------------------





issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount reasonably deemed by such Lender, the Administrative
Agent or such Issuing Bank to be material, then the Borrower will pay to such
Lender, the Administrative Agent or the Issuing Bank, as the case may be,
promptly upon demand such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender, the Administrative Agent or any Issuing Bank shall have
determined that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s, the Administrative Agent’s or the Issuing Bank’s capital or on the
capital of such Lender’s, the Administrative Agent’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit or Swingline Loans purchased by, such
Lender or the Letters of Credit issued by such Issuing Bank to a level below
that which such Lender, the Administrative Agent or such Issuing Bank or such
Lender’s, the Administrative Agent’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s, the Administrative Agent’s or such Issuing Bank’s policies and the
policies of such Lender’s, the Administrative Agent’s or such Issuing Bank’s
holding company with respect to capital adequacy or liquidity) by an amount
reasonably deemed by such Lender, the Administrative Agent or such Issuing Bank
to be material, then from time to time the Borrower shall pay to such Lender,
the Administrative Agent or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender, the Administrative
Agent or such Issuing Bank or such Lender’s, the Administrative Agent’s or such
Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender, the Administrative Agent or an Issuing Bank
setting forth the amount or amounts reasonably determined by such Person to be
necessary to compensate such Lender, the Administrative Agent or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or (b)
of this Section, the calculations and criteria applied to determine such amount
or amounts, and other documentation or information reasonably supporting the
conclusions in such certificate, shall be delivered to the Borrower and shall,
absent clearly demonstrable error, be final and conclusive and binding. The
Borrower shall pay such Lender, the Administrative Agent or the Issuing Bank, as
the case may be, the amount or amounts shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.
(d)    Failure or delay on the part of any Lender, the Administrative Agent or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Administrative Agent’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be under any obligation to compensate any Lender, the Administrative Agent or
any Issuing Bank under paragraph (a) or (b) above for increased costs or
reductions with respect to any period prior to the date that is 270 days prior
to such request; provided, further, that the foregoing limitation shall not
apply to any increased costs or reductions arising out of the retroactive
application of any Change in Law within such 270-day period. The protection of
this Section shall be available to each Lender, the Administrative Agent and
each Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.
SECTION 2.15.    Change in Legality. (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower (which notice shall include documentation or information in
reasonable detail supporting the conclusions in such notice) and to the
Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such


62



--------------------------------------------------------------------------------





for an additional Interest Period or to convert a Eurodollar Loan into an ABR
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans. Any such conversion of a Eurodollar Loan under (i) above
shall be subject to Section 2.16.
(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
SECTION 2.16.    Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include, in the
case of a Lender, an amount equal to the excess, as reasonably determined by
such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender believes it is entitled to receive
pursuant to this Section 2.16, including the calculations and criteria applied
to determine such amount or amounts, and other documentation or information
reasonably supporting the conclusions in such certificate, shall be delivered to
the Borrower and shall, absent clearly demonstrable error, be final and
conclusive and binding.
SECTION 2.17.    Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under
Section 2.09(d), 2.12(e), 2.13, 2.14, 2.15, 2.20, 2.21, 2.22(e), 2.23(d)(ii),
2.24, 2.25, 9.04, or 9.19, each Borrowing, each payment or prepayment of
principal of any Borrowing by the Borrower, each payment of reimbursement
obligations, each payment of interest on the Loans, each payment of the
Commitment Fees, each reduction of the Term Commitments, the New Term
Commitments, the Refinancing Term Commitments or the Revolving Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type, in each case, by the Borrower, shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Revolving Commitments of the Lenders
at any time, each outstanding Swingline Loan shall be deemed to have utilized
the Revolving Commitments of the Lenders (including those Lenders which shall
not have made Swingline Loans) pro rata in accordance with such respective
Revolving Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.
SECTION 2.18.    Sharing of Setoffs. Each Lender agrees that if, other than as a
result of any assignment of Loans pursuant to and in accordance with this
Agreement (including any assignment to any Purchasing Borrower Party pursuant to
and in accordance with Section 2.12(e) and any assignment by a Lender


63



--------------------------------------------------------------------------------





pursuant to and in accordance with Section 9.04), it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim against the Borrower or any
other Loan Party, or pursuant to a secured claim under Section 506 of Title 11
of the United States Code, 11 U.S.C. §§ 101, et seq., as amended from time to
time, or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loan or Loans or L/C Disbursement as a result
of which the unpaid principal portion of its Loans and participations in L/C
Disbursements shall be proportionately less than the unpaid principal portion of
the Loans and participations in L/C Disbursements of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans and Revolving L/C Exposure of such other Lender, so
that the aggregate unpaid principal amount of the Loans and Revolving L/C
Exposure and participations in Loans and Revolving L/C Exposure held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Loans and Revolving L/C Exposure then outstanding as the principal amount
of its Loans and Revolving L/C Exposure prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all Loans
and Revolving L/C Exposure outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest;
provided, further, that in the event that any Defaulting Lender exercises any
such right of setoff, (a) all amounts so set off will be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.26 and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, the Swingline Lender and the
Lenders and (b) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The Borrower expressly consents to the foregoing arrangements and agrees that
any Lender holding a participation in a Loan or L/C Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.
SECTION 2.19    Payments. (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon) (or such other time as otherwise required by Section 2.23(e)), New
York City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the Issuing Bank, (ii) principal of and
interest on Swingline Loans, which shall be paid directly to the Swingline
Lender except as otherwise provided in Section 2.22(e) and (iii) payments
pursuant to Sections 2.14, 2.16 or 2.20, which at the election of the Borrower
may be made directly to the Lender claiming the benefit of any such Sections)
shall be made to the Administrative Agent at its offices at 390 Greenwich
Street, New York, NY 10013 by wire transfer of immediately available funds (or
as otherwise agreed by the Borrower and the Administrative Agent). The
Administrative Agent shall pay to each Lender any payment received on such
Lender’s behalf promptly after the Administrative Agent’s receipt of such
payment. All payments hereunder and under each other Loan Document shall be made
in dollars.
(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
SECTION 2.20.    Taxes. (a)  Except as otherwise provided herein, any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or any other Loan Party or the Administrative
Agent shall be required to deduct or withhold any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable by the Borrower or such other
Loan Party shall be increased as necessary so that after making all


64



--------------------------------------------------------------------------------





required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, such Issuing Bank or such Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions and withholdings
been made, (ii) the Borrower or such other Loan Party shall make (or cause to be
made) such deductions and withholdings and (iii) the Borrower or such other Loan
Party shall pay (or cause to be paid) the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law. In
addition, the Borrower or any other Loan Party hereunder shall pay (or cause to
be paid) any Other Taxes imposed other than by deduction or withholding to the
relevant Governmental Authority in accordance with applicable law.
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, or any of their respective
Affiliates, on or with respect to any payment by or on account of any obligation
of the Borrower or any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Government Authority. A certificate as to the amount of
such payment or liability shall be delivered to the Borrower by an Issuing Bank
or a Lender, or by the Administrative Agent on its behalf or on behalf of an
Issuing Bank or a Lender, promptly upon such party’s determination of an
indemnifiable event and such certificate shall be conclusive absent clearly
demonstrable error; provided that the failure to deliver such certificate shall
not affect the obligations of the Borrower under this Section 2.20(b) except to
the extent the Borrower is actually prejudiced thereby. Payment under this
Section 2.20(b) shall be made within 15 days from the date of delivery of such
certificate; provided that the Borrower shall not be obligated to make any such
payment to the Administrative Agent, the Issuing Bank or the Lender (as the case
may be) in respect of penalties, interest and other liabilities attributable to
any Indemnified Taxes or Other Taxes if and to the extent that such penalties,
interest and other liabilities are attributable to the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such
Lender, in each case, as determined by a court of competent jurisdiction by
final and nonappealable judgment, or to the failure of the Administrative Agent,
an Issuing Bank or a Lender to deliver a timely certificate as to the amount of
an indemnifiable liability.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, and
in any event within 60 days of such payment being due, the Borrower shall
deliver to the Administrative Agent, the relevant Lender or the relevant Issuing
Bank, if applicable, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent, the relevant Lender or the relevant Issuing Bank,
if applicable.
(d)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the reasonable written request of the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
delivery would not materially prejudice the legal position of such Lender.
In addition, each Foreign Lender shall (i) furnish to the Administrative Agent
and the Borrower on or before it becomes a party to this Agreement, two accurate
and complete copies of executed (a) U.S. Internal Revenue Service Forms W-8BEN
or W-8BEN-E, as applicable (or successor form), (b) to the extent the Foreign
Lender is not the beneficial owner, U.S. Internal Revenue Service Forms W-8IMY,
accompanied by U.S. Internal Revenue Service Form W-8ECI (or successor form),
U.S. Internal Revenue Service Forms W-8BEN or W-BEN-E, as applicable (or
successor form), U.S. Internal Revenue Service Form W-9 (or successor form),
and/or other certification documents from each beneficial owner, as applicable,
or (c) U.S. Internal Revenue Service Form W-8ECI (or successor form),
certifying, in each case, to such Foreign Lender’s legal entitlement to an
exemption or reduction from U.S. federal withholding tax with respect to all
interest payments hereunder,


65



--------------------------------------------------------------------------------





and (ii) provide new (a) U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E,
as applicable (or successor form), (b) to the extent the Foreign Lender is not
the beneficial owner, U.S. Internal Revenue Service Forms W-8IMY, accompanied by
U.S. Internal Revenue Service Form W-8ECI (or successor form), U.S. Internal
Revenue Service Forms W-8BEN or W-BEN-E, as applicable (or successor form), U.S.
Internal Revenue Service Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable, or (c) U.S.
Internal Revenue Service Form W-8ECI (or successor form), in each case, upon the
expiration or obsolescence of any previously delivered form to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any interest payment hereunder; provided that
any Foreign Lender that is not a “bank” within the meaning of Section
881(c)(3)(A) of the Tax Code and is relying on the so-called “portfolio interest
exemption” shall also furnish a “Non-Bank Certificate” in the form of Exhibit M
together with a Form W-8BEN (or W-8BEN-E or successor form). Notwithstanding any
other provision of this Section 2.20(d), a Foreign Lender shall not be required
to deliver any form pursuant to this Section 2.20(d) that such Foreign Lender is
not legally able to deliver.
(e)    Any Lender that is a United States person, as defined in Section
7701(a)(30) of the Tax Code shall deliver to the Borrower (with a copy to the
Administrative Agent) two accurate and complete original signed copies of
Internal Revenue Service Form W-9, or any successor form that such person is
entitled to provide at such time in order to comply with United States back-up
withholding requirements.
(f)    If a payment made to a Lender hereunder may be subject to U.S. federal
withholding tax under FATCA, such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Borrower or the Administrative Agent to comply with
its withholding obligations, to determine that such Lender has complied with
such Lender’s obligations or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.20 shall survive the payment in full of all amounts due hereunder.
(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
SECTION 2.21.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a)  In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant


66



--------------------------------------------------------------------------------





to Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described
in Section 2.15, (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.20 or (iv) any Lender is a
Defaulting Lender, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or such Issuing Bank and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (B) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, of the Issuing Banks
and the Swingline Lender), which consent shall not unreasonably be withheld or
delayed, and (C) the Borrower or such assignee shall have paid to the affected
Lender or Issuing Bank in immediately available funds an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or such Issuing Bank hereunder (including any amounts under Section 2.14
and Section 2.16); provided, further, that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or the
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or such Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or such Issuing Bank pursuant to
paragraph (b) below), or if such Lender or such Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender or such Issuing
Bank shall not thereafter be required to make any such transfer and assignment
hereunder. Each of each Lender and each Issuing Bank agrees that, if the
Borrower exercises its option under this Section 2.21(a), such Lender or such
Issuing Bank, as applicable, shall, promptly after receipt of written notice of
such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 9.04 (including an Assignment and
Assumption duly executed by such Lender or such Issuing Bank, as applicable,
with respect to such assignment). In the event that a Lender or an Issuing Bank,
as applicable, does not comply with the requirements of the immediately
preceding sentence within one Business Day after receipt of such notice, the
Borrower shall be entitled (but not obligated), and such Lender or such Issuing
Bank, as applicable, authorizes, directs and grants an irrevocable power of
attorney (which power is coupled with an interest) to the Borrower, to execute
and deliver, on behalf of such Lender or such Issuing Bank, as applicable, as
assignor, all documentation necessary to effectuate such assignment in
accordance with Sections 2.21 and 9.04 (including an Assignment and Assumption)
in the circumstances contemplated by this Section 2.21(a) and any documentation
so executed and delivered by the Borrower shall be effective for all purposes of
documenting an assignment pursuant to and in accordance with Section 9.04.
(b)    If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden reasonably
deemed by it to be significant) (A) to file any certificate or document
reasonably requested in writing by the Borrower or (B) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce or eliminate
its claims for compensation under Section 2.14 or enable it to withdraw its
notice pursuant to Section 2.15 or would reduce or eliminate amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or any
Issuing Bank in connection with any such filing or assignment, delegation and
transfer.


67



--------------------------------------------------------------------------------





SECTION 2.22.    Swingline Loans. (a)  Swingline Commitment. Subject to the
terms and conditions hereof and relying upon the representations and warranties
set forth herein, the Swingline Lender agrees to make loans to the Borrower, at
any time and from time to time after the Closing Date, and until the earlier of
the latest Revolving Maturity Date at such time and the termination of the
Revolving Commitments in accordance with the terms hereof (provided that the
agreement of the Swingline Lender to make Swingline Loans shall not extend
beyond the date specified in clause (ii) of the definition of “Revolving
Maturity Date” without the prior written consent of the Swingline Lender), in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding $50,000,000
in the aggregate, (ii) the Swingline Loans exceeding the amount of available
Revolving Commitments whose applicable Revolving Maturity Date is 15 days after
such Swingline Loan is (or is to be) made or (iii) the Aggregate Revolving
Exposure, after giving effect to any Swingline Loan, exceeding the Total
Revolving Commitment. Each Swingline Loan shall be in a principal amount that is
an integral multiple of $500,000. The Swingline Commitment may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, the
Borrower may borrow, pay or prepay, without premium or penalty, and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.
(b)    Swingline Loans. The Borrower shall notify the Administrative Agent by
fax, or by telephone (confirmed by fax), not later than 10:00 a.m., New York
City time, on the day of a proposed Swingline Loan to be made to it. Such notice
shall be delivered on a Business Day, shall be irrevocable and shall refer to
this Agreement and shall specify the requested date (which shall be a Business
Day) and amount of such Swingline Loan. The Administrative Agent will promptly
advise the Swingline Lender of any notice received from the Borrower pursuant to
this Section 2.22(b). The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender by no later than 3:00 p.m. on the date
such Swingline Loan is so requested.
(c)    Prepayment. The Borrower shall have the right at any time and from time
to time to prepay any Swingline Loan, in whole or in part, upon giving written
or fax notice (or telephone notice promptly confirmed by written or fax notice)
to the Swingline Lender and to the Administrative Agent before 12:00 (noon), New
York City time, on the date of prepayment at the Swingline Lender’s address for
notices specified in Section 9.01. All principal payments of Swingline Loans
shall be accompanied by accrued interest on the principal amount being repaid to
the date of payment.
(d)    Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).
(e)    Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. The Administrative Agent will, promptly upon receipt of such
notice, give notice to each Revolving Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. In furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Lender’s Pro Rata
Percentage of such Swingline Loan or Loans; provided that, from the Closing Date
until the Tranche A Revolving Facility Maturity Date, participations in
Swingline Loans shall be allocated in accordance with the aggregate Revolving
Commitments (including both the Tranche A Revolving Commitments and the Tranche
B Revolving Commitments); provided, that, notwithstanding the foregoing,
participations in any Swingline Loans that are made on or after the date that is
15 days prior to the Tranche A Revolving Facility Maturity Date shall be
allocated to the Tranche B Revolving Lenders ratably in accordance with their
respective Tranche B Revolving Commitments. On the Tranche A Revolving Facility
Maturity Date, the obligations of the Tranche A Revolving Lenders in respect any
outstanding Swingline Loans shall be terminated and reallocated to the Tranche B
Revolving Lenders ratably in accordance with their respective Tranche B
Revolving Commitments; provided that after giving effect to such reallocation
the Aggregate Revolving Exposures of the Tranche B Revolving Lenders at such
time does not exceed the Tranche B Revolving Commitments and each Tranche B
Revolving Lender's Revolving Exposure does not exceed its Tranche B Revolving
Commitment. If the reallocation described in the preceding sentence cannot, or
can only partially, be effected as a result of the limitations herein, the
Borrower shall within one Business Day of


68



--------------------------------------------------------------------------------





notice thereof from the Swingline Lender or the Administrative Agent repay
Swingline Loans the participation interests in which cannot be reallocated to
Tranche B Revolving Lenders pursuant to the prior sentence. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.22(e) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this Section 2.22(e) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders under this Section) and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.22(e)
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this Section 2.22(e) and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this Section 2.22(e) shall not relieve the
Borrower (or other party liable for obligations of the Borrower) of any default
in the payment thereof.
SECTION 2.23.    Letters of Credit. (a)  General. Subject to the terms and
conditions hereof, (i) each Issuing Bank agrees to issue, upon the Borrower’s
request, a Letter of Credit in such form as may be reasonably approved from time
to time by the Issuing Bank at any time and from time to time while the
Revolving Commitments remain in effect for the Borrower’s account or for the
account of any of the Subsidiaries (other than the Funded L/C SPV) or any
Minority Investment, provided that (A) the agreement of the Issuing Bank to
issue Letters of Credit shall not extend beyond the date specified in clause
(ii) of the definition of “Revolving Maturity Date” without the prior written
consent of the Issuing Bank, (B) if such Letter of Credit is being issued for
the account of a Subsidiary (other than the Funded L/C SPV), the Borrower and
such Subsidiary (other than the Funded L/C SPV), as the case may be, shall be
co-applicants with respect to such Letter of Credit, (C) if such Letter of
Credit is being issued for the account of a Subsidiary (other than the Funded
L/C SPV) or any Minority Investment, the Issuing Bank shall have received at
least three Business Days (or such shorter period of time acceptable to the
Issuing Bank) prior to the proposed date of issuance of such Letter of Credit
all documentation and other information reasonably requested by it with respect
to such Subsidiary or Minority Investment that is required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, (D) no Issuing Bank will be
required to provide documentary, trade or commercial letters of credit without
its consent (in such Issuing Bank’s sole discretion) and (E) the maximum amount
of Letters of Credit at any time issued and outstanding of any Issuing Bank
shall not exceed the amount set forth on Schedule 2.23(b) (as such schedule may
be updated from time to time with the consent of the applicable Issuing Banks)
without the prior written consent of the Borrower and the applicable Issuing
Bank (it being understood and agreed that no other consent (including pursuant
to Section 9.08 of this Agreement) will be required to increase or decrease such
amount and only the consent of the Borrower and the applicable Issuing Bank will
be required to establish, increase or decrease the maximum amount of Letters of
Credit with respect to such Issuing Bank), and no Issuing Bank shall have any
obligation to issue, amend, renew, increase or extend any Letter of Credit
issued or to be issued by it if such issuance, amendment, renewal, increase or
extension shall (after giving effect thereto) cause the maximum amount of
Letters of Credit issued or to be issued by it to exceed the applicable
foregoing maximum amount with respect to such Issuing Bank and (ii) each letter
of credit issued by an Issuing Bank and set forth on Schedule 2.23(a) (each an
“Existing Letter of Credit”) shall be deemed to be a Letter of Credit under this
Agreement and shall constitute a “Letter of Credit” for all purposes under this
Agreement. This Section shall not be construed to impose an obligation upon any
Issuing Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement.
Notwithstanding the foregoing, no Issuing Bank is under any obligation to issue
any Letter of Credit if at the time of such issuance:


69



--------------------------------------------------------------------------------





(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such Issuing Bank from issuing such Letter
of Credit or any requirement of law applicable to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated hereunder) not in effect with respect to such Issuing Bank on the
Closing Date, or any unreimbursed loss, cost or expense which was not applicable
or in effect with respect to such Issuing Bank as of the Closing Date and which
such Issuing Bank reasonably and in good faith deems material to it; or
(ii)    such Issuing Bank shall have received from the Borrower or the
Administrative Agent prior to the issuance of such Letter of Credit notice that
the issuance of such Letter of Credit is not permitted under this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Increase, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (other than
an Existing Letter of Credit) or to amend, renew, increase or extend an existing
Letter of Credit, the Borrower shall hand deliver or fax or electronic
communication (including through the Internet or other electronic platform) to
the Issuing Bank and the Administrative Agent (no less than three Business Days
(or such shorter period of time acceptable to the Issuing Bank) in advance of
the requested date of issuance, amendment, renewal, increase or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed, increased or extended, the date of issuance,
amendment, renewal, increase or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit (and the allocation among the Tranche A Revolving
Commitments and the Tranche B Revolving Commitments, which shall be based on the
Pro Rata Percentages thereof), the name and address of the beneficiary thereof
and such other information as shall be reasonably necessary to prepare such
Letter of Credit. If requested by the Issuing Bank, the Borrower shall also
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. The Issuing Bank shall
promptly (i) notify the Administrative Agent in writing of the amount and expiry
date of each Letter of Credit issued by it and (ii) provide a copy of such
Letter of Credit (and any amendments, renewals, increases or extensions thereof)
to the Administrative Agent. A Letter of Credit shall be issued, amended,
renewed, increased or extended only if, and upon issuance, amendment, renewal,
increase or extension of each such Letter of Credit the Borrower shall be deemed
to represent and warrant that, after giving effect to such issuance, amendment,
renewal, increase or extension, the Aggregate Revolving Exposure shall not
exceed the Total Revolving Commitment and that the other conditions expressly
set forth herein are satisfied in respect thereto.
(c)    Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit and (ii) the date that is five Business Days prior to
the latest applicable Revolving Maturity Date with respect to which the
aggregate amount of Revolving Commitments maturing on or after such Revolving
Maturity Date shall equal or exceed the Revolving L/C Exposure related to such
Letter of Credit and all other Letters of Credit expiring on or after the date
thereof, unless such Letter of Credit expires by its terms on an earlier date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the applicable Revolving
Maturity Date described above) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or within such longer period as specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.
(d)    Participations.
(i)    By the issuance of a Letter of Credit and without any further action on
the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to
each Revolving Lender, and each such Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance


70



--------------------------------------------------------------------------------





of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Pro Rata Percentage of each L/C Disbursement made by the Issuing
Bank and not reimbursed by the Borrower (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.02(f). Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this Section
2.23(d) in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
(ii)    On the Closing Date, the participations in any issued and outstanding
Letters of Credit shall be reallocated so that after giving effect thereto, the
Tranche A Revolving Lenders and the Tranche B Revolving Lenders shall share
ratably in such participations in accordance with the aggregate Revolving
Commitments. Thereafter, until the Tranche A Revolving Facility Maturity Date,
participations in any newly issued Letters of Credit shall be allocated in
accordance with the aggregate Revolving Commitments; provided that,
notwithstanding the foregoing, (x) participations in any newly issued Letters of
Credit that have an expiry date after the date that is five Business Days prior
to the Tranche A Revolving Facility Maturity Date shall be allocated to the
Tranche B Revolving Lenders ratably in accordance with their Tranche B Revolving
Commitments but only to the extent that such allocation would not cause the
Aggregate Revolving Exposures of the Tranche B Revolving Lenders at such time to
exceed the Tranche B Revolving Commitments or each Tranche B Revolving Lender's
Revolving Exposure to exceed its Tranche B Revolving Commitment; provided,
further, that no Issuing Bank shall be obligated to issue any Letter of Credit
that would have an expiry date after the date that is five Business Days prior
to the Tranche A Revolving Facility Maturity Date unless such Letter of Credit
would be 100% covered by the applicable Tranche B Revolving Commitments of the
Tranche B Revolving Lenders.
(iii)    If the allocation or reallocation described in clause (d)(ii) above
cannot, or can only partially, be effected as a result of the limitations set
forth herein, the Borrower shall, within three Business Days following notice by
the Administrative Agent, cash collateralize such Tranche A Revolving Lenders’
participations in the outstanding Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (d)(ii) above) in accordance with
Section 2.23(j).
(iv)    Notwithstanding anything to the contrary herein, each Revolving Lender’s
participation in any undrawn Letter of Credit that is outstanding on the
Revolving Maturity Date with respect to the Revolving Commitments of such
Revolving Lender shall terminate on such applicable Revolving Maturity Date.
(e)    Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to such L/C Disbursement not later than two
hours after the Borrower shall have received notice from the Issuing Bank that
payment of such draft will be made, or, if the Borrower shall have received such
notice later than 1:00 p.m., New York City time, on any Business Day, not later
than 12:00 (noon), New York City time, on the immediately following Business
Day.
(f)    Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in Section 2.23(e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of, or any consent to departure from, all or any
of the provisions of any Letter of Credit or any Loan Document;


71



--------------------------------------------------------------------------------





(iii)    the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and
(vi)    any other act or omission to act or delay of any kind of the Issuing
Bank, any Lender, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment, in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof; it is understood that the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (A) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (B) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Revolving Lenders with respect to
any such L/C Disbursement. The Administrative Agent shall promptly give each
Revolving Lender notice thereof.
(h)    Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.


72



--------------------------------------------------------------------------------





(i)    Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign
at any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to such Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as an Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional, extend, or increase the amount of Letters of
Credit hereunder without affecting its rights and obligations with respect to
Letters of Credit previously issued by it. At the time such removal or
resignation shall become effective, the Borrower shall pay all accrued and
unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of any appointment
as an Issuing Bank hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form reasonably satisfactory to
the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank set forth in
this Agreement and the other Loan Documents with respect to Letters of Credit
issued by it prior to such resignation or removal, but, after receipt by the
Administrative Agent, the Lenders and the Borrower of notice of resignation from
an Issuing Bank or after the receipt by an Issuing Bank, the Administrative
Agent and the Lenders of notice of removal from the Borrower, as applicable,
such Issuing Bank shall not be required to issue additional Letters of Credit or
extend or increase the amount of Letters of Credit then outstanding.
(j)    Cash Collateralization. If any Event of Default pursuant to clauses (b),
(c), (g) or (h) of Article VII shall occur and be continuing, or the maturity of
the Loans has been accelerated and/or the Commitments have been terminated, the
Borrower shall, on the Business Day it receives notice from the Administrative
Agent or the Majority Revolving Lenders thereof and of the amount to be
deposited, deposit in an account with the Administrative Agent, for the ratable
benefit of the Issuing Banks and the Lenders with Revolving L/C Exposure, an
amount in cash equal to the Revolving L/C Exposure as of such date. Such deposit
shall be held, upon the occurrence of any such Event of Default, and for so long
as such Event of Default is continuing, by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
with respect to Letters of Credit under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Cash Equivalents, which investments shall be made by the
Administrative Agent in accordance with its internal policies applied to
transactions of the size and nature provided for in the Loan Documents, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Upon the occurrence and during the
continuance of an Event of Default pursuant to clauses (b), (c), (g) or (h) of
Article VII, or acceleration of the maturity of the Loans, and/or termination of
the Commitments, moneys in such account shall (i) automatically be applied by
the Administrative Agent to reimburse the Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time and (iii) if the maturity of the Loans has been accelerated (but subject to
the consent of the Majority Revolving Lenders), be applied to satisfy the
Guaranteed Obligations hereunder. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence and during the
continuance of an Event of Default pursuant to clauses (b), (c), (g) or (h) of
Article VII, or acceleration of the maturity of the Loans and/or termination of
the Commitments, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all such Events of
Default have been cured or waived.
(k)    Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of the Agreement. Any Lender
designated as an issuing bank pursuant to this Section 2.23(k) shall be deemed
to be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.


73



--------------------------------------------------------------------------------





SECTION 2.24.    Incremental Facilities. (a)  The Borrower may, by written
notice to the Administrative Agent, elect to request (i) the establishment of
one or more new term loan commitments (the “New Term Commitments”) and/or
(ii) prior to the latest Revolving Maturity Date at such time, an increase to
the existing Tranche B Revolving Commitments (any such increase, the “New
Revolving Commitments” and, together with the New Term Commitments, the “New
Commitments”), in a principal amount (A) not less than $50,000,000 individually
(or such lesser amount which shall be reasonably approved by the Administrative
Agent or that shall constitute the remaining available amount of New Commitments
permitted to be established pursuant to and in accordance with this Section
2.24(a) after giving effect to the aggregate amount of New Commitments
established pursuant to this Section 2.24(a) after the Closing Date and prior to
such date), and integral multiples of $5,000,000 in excess thereof, and (B) not
to exceed, for all New Commitments established pursuant to this Section 2.24(a),
an aggregate amount (the “Maximum Incremental Amount”) equal to the sum of (1)
$750,000,000 plus (2) an amount equal to the Consolidated Cash Flow of the
Borrower for the period of four consecutive fiscal quarters most recently ended
on or prior to the date on which such New Commitments are established multiplied
by 25%; provided that the Maximum Incremental Amount shall be deemed to be not
less than $1,250,000,000; provided, further, that the Maximum Incremental Amount
shall be reduced by the aggregate principal amount of any New Commitments
established prior to such date and the aggregate principal amount of any
Incremental Equivalent Debt incurred prior to such date. Any such New
Commitments established pursuant to this Section 2.24(a) shall be subject to any
restrictions thereon set forth in Sections 6.01 and 6.02. Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Commitments shall be effective, which shall be a date not
less than ten Business Days after the date on which such notice is delivered to
the Administrative Agent; provided that the Borrower shall first offer the
Lenders, on a pro rata basis, the opportunity to provide all of the New
Commitments prior to offering such opportunity to any other Person that is an
eligible assignee pursuant to and in accordance with Section 9.04(b), subject to
the prior written consent of the Administrative Agent and, in the case of New
Revolving Commitments, the Issuing Banks and the Swingline Lender, in each case,
to the extent required pursuant to Section 9.04(b) as if such New Revolving
Lender were an assignee; provided, further, that any Lender offered or
approached to provide all or a portion of the New Commitments may elect or
decline, in its sole discretion, to provide a New Commitment. Such New
Commitments shall become effective as of such Increased Amount Date; provided
that (1) no Event of Default shall exist on such Increased Amount Date
immediately before or immediately after giving effect to such New Commitments,
as applicable (or, subject to Section 1.05, if the proceeds of the loans made
pursuant to such New Commitments are used to finance a Limited Condition
Transaction, no Event of Default pursuant to clauses (b), (c), (g) or (h) of
Article VII shall exist on such Increased Amount Date immediately before or
immediately after giving effect to such New Commitments, as applicable);
(2) subject to Section 1.05, both before and after giving effect to the making
of any Series of New Term Loans or New Revolving Loans, the condition set forth
in Section 4.01(d) shall be satisfied; (3) subject to Section 1.05, the Borrower
and its Subsidiaries shall be in pro forma compliance with each of the covenants
set forth in Sections 6.11 and 6.12 as of the last day of the most recently
ended fiscal quarter for which financial statements are required to be delivered
pursuant to Sections 5.04(a) and 5.04(b) immediately after giving effect to such
New Commitments and any Investment to be consummated in connection therewith;
(4) the New Commitments shall be effected pursuant to one or more Joinder
Agreements executed by the Borrower, the Lenders providing such New Commitments
and the Administrative Agent, and each of which shall be recorded in the
Register; (5) the Borrower shall make any payments required pursuant to Section
2.16 in connection with the New Commitments, as applicable; (6) the Borrower
shall deliver or cause to be delivered any customary and appropriate legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and (7) the requirements set forth in
Section 9.17 shall have been satisfied. Any New Term Loans made on an Increased
Amount Date shall be designated as a separate series (a “Series”) of New Term
Loans for all purposes of this Agreement and the other Loan Documents.
(b)    On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each of the Lenders with Revolving Commitments shall assign to each Lender with
a New Revolving Commitment (each, a “New Revolving Lender”) and each of the New
Revolving Lenders shall purchase from each of the Lenders with Tranche B
Revolving Commitments, at the principal amount thereof (together with accrued
interest), such interests in the Tranche B Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Tranche B Revolving Loans will be
held by existing Lenders with Tranche B Revolving Loans and New Revolving
Lenders ratably in accordance with their Tranche B


74



--------------------------------------------------------------------------------





Revolving Commitments after giving effect to the addition of such New Revolving
Commitments to the Tranche B Revolving Commitments, (ii) each New Revolving
Commitment shall be deemed for all purposes a Tranche B Revolving Commitment and
each loan made thereunder (a “New Revolving Loan”) shall be deemed, for all
applicable purposes and as of the Increased Amount Date, a Tranche B Revolving
Loan and (iii) each New Revolving Lender shall become a Lender as of the
Increased Amount Date with respect to its New Revolving Commitment and all
matters relating thereto.
(c)    On any Increased Amount Date on which any New Term Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Commitment (each, a “New Term
Lender”) of any Series shall make a loan to the Borrower (a “New Term Loan”) in
an amount equal to its New Term Commitment of such Series, and (ii) each New
Term Lender of any Series shall become a Lender hereunder with respect to its
New Term Commitment of such Series and the New Term Loans of such Series made by
such Lender pursuant thereto.
(d)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(i) the Series of New Term Commitments and New Term Lenders of such Series or
the New Revolving Commitments and New Revolving Lenders, as applicable, and (ii)
in the case of each notice to any Lender with Tranche B Revolving Loans, the
respective interests in such Lender’s Tranche B Revolving Loans subject to the
assignments contemplated by Section 2.24(b).
(e)    The terms and provisions of the New Term Loans and New Term Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans as of the Increased Amount Date;
provided, however, that (i) the New Term Maturity Date for any Series shall be
determined by the Borrower and the applicable New Term Lenders and shall be set
forth in the applicable Joinder Agreement; provided that (x) the Weighted
Average Life to Maturity of all New Term Loans of any Series shall be no shorter
than the Weighted Average Life to Maturity of the Class of Term Loans having the
Latest Maturity Date of all Classes of Term Loans and (y) the applicable New
Term Maturity Date of each Series shall be no shorter than the Latest Maturity
Date of all Classes of Term Loans and (ii) the rate of interest applicable to
the New Term Loans of each Series shall be determined by the Borrower and the
applicable New Term Lenders and shall be set forth in the applicable Joinder
Agreement. As of the Increased Amount Date, the terms and provisions of the New
Revolving Loans and New Revolving Commitments shall be such that they shall be
identical to the extent applicable to those of the Tranche B Revolving Loans and
the Tranche B Revolving Commitments as in effect on the Increased Amount Date
with respect to such New Revolving Loans and New Revolving Commitments.
(f)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.24.
SECTION 2.25.    Incremental Refinancing Facilities. (a)  The Borrower may by
written notice to the Administrative Agent elect to request the establishment of
one or more new tranches of (i) Term Commitments and/or New Term Commitments
(the “Refinancing Term Commitments”), in an aggregate amount not less than
$50,000,000 individually (or such lesser amount which shall be reasonably
approved by the Administrative Agent), and integral multiples of $5,000,000 in
excess thereof, the proceeds of which shall be used solely to prepay the Term
Loans and/or New Term Loans then outstanding pursuant to and in accordance with
Section 2.12 and (ii) Revolving Commitments and/or New Revolving Commitments
(the “Refinancing Revolving Commitments” and, together with the Refinancing Term
Commitments, the “Refinancing Commitments”), in an aggregate amount not less
than $50,000,000 individually (or such lesser amount which shall be reasonably
approved by the Administrative Agent), and integral multiples of $5,000,000 in
excess thereof, the proceeds of which shall be used solely to permanently
replace Revolving Commitments and/or New Revolving Commitments then existing.
Each such notice shall specify the date (each, a “Refinancing Amount Date”) on
which the Borrower proposes that the Refinancing Commitments shall be effective,
which shall be a date not less than ten Business Days after the date on which
such notice is delivered to the Administrative Agent. Such Refinancing
Commitments shall become effective as of such Refinancing Amount Date; provided
that (A) no Event of Default shall exist on such Refinancing Amount Date
immediately before or immediately after giving effect to such Refinancing
Commitments, as applicable; (B) both before and after


75



--------------------------------------------------------------------------------





giving effect to the making of any Refinancing Term Loans or Refinancing
Revolving Loans, each of the conditions set forth in Section 4.01 shall be
satisfied in respect of any such Refinancing Term Loans or Refinancing Revolving
Loans; (C)  the Borrower and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Sections 6.11 and 6.12 as of the last
day of the most recently ended fiscal quarter for which financial statements are
required to be delivered on pursuant to Sections 5.04(a) and 5.04(b) immediately
after giving effect to such Refinancing Commitments; (D) the Refinancing
Commitments shall be provided by one or more Lenders and/or any other Person
that is an eligible assignee pursuant to and in accordance with Section 9.04(b);
provided, that any Lender offered or approached to provide all or a portion of
the Refinancing Commitments may elect or decline, in its sole discretion, to
provide a Refinancing Commitment; (E) the Refinancing Commitments shall be
effected pursuant to one or more Joinder Agreements executed by the Borrower,
the Lenders and/or Persons that are eligible assignees pursuant to and in
accordance with Section 9.04(b), in each case, providing such Refinancing
Commitments and the Administrative Agent, and each of which shall be recorded in
the Register; (F) the Borrower shall make any payments required pursuant to
Section 2.16 (which payment may be financed with proceeds of the Refinancing
Term Loans or Refinancing Revolving Loans) and shall pay all fees and expenses
due and payable to the Agents and the Lenders in connection with the Refinancing
Commitments, as applicable; (G) the Borrower shall deliver or cause to be
delivered any customary and appropriate legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction; and (H) the requirements set forth in Section 9.17 shall have been
satisfied. Any Refinancing Term Loans made on a Refinancing Amount Date shall be
designated as a separate series (a “Refinancing Series”) of Refinancing Term
Loans for all purposes under this Agreement and the other Loan Documents.
(b)    To the extent applicable as of the Refinancing Amount Date, the terms and
provisions of any Refinancing Term Loans shall be such that, except as otherwise
set forth herein or in the Joinder Agreement, they shall be identical to the
extent applicable as of the Refinancing Amount Date to those of the existing
Term Loans and/or New Term Loans, as applicable; provided, however, that
(i)(A) the Weighted Average Life to Maturity of all Refinancing Term Loans of
any Refinancing Series shall be no shorter than the Weighted Average Life to
Maturity of the applicable Class of Term Loans and/or New Term Loans, as
applicable, being refinanced and (B) the applicable Refinancing Term Maturity
Date of each Refinancing Series shall be no shorter than the Latest Maturity
Date of all Classes of Term Loans and/or New Term Loans, as applicable, being
refinanced and (ii) the rate of interest applicable to the Refinancing Term
Loans of each Refinancing Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement.
(c)    On any Refinancing Amount Date on which any Refinancing Term Commitments
of any Refinancing Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a Refinancing Term
Commitment (each, a “Refinancing Term Lender”) of any Refinancing Series shall
make a Loan to the Borrower (a “Refinancing Term Loan”) in an amount equal to
its Refinancing Term Commitment of such Refinancing Series and (ii) each
Refinancing Term Lender of any Refinancing Series shall become a Lender
hereunder with respect to the Refinancing Term Commitment of such Refinancing
Series and the Refinancing Term Loans of such Refinancing Series made pursuant
thereto.
(d)    To the extent applicable as of the Refinancing Amount Date, the terms and
provisions of any Refinancing Revolving Loans and Refinancing Revolving
Commitments shall be such that, except as otherwise set forth herein or in the
Joinder Agreement, they shall be identical to the extent applicable as of the
Refinancing Amount Date to those of the Revolving Loans and the Revolving
Commitments and/or the New Revolving Loans and the New Revolving Commitments, in
each case, as in effect on the Refinancing Amount Date with respect to such
Refinancing Revolving Loans and Refinancing Revolving Commitments; provided,
however, that (i) the applicable maturity date of such Refinancing Revolving
Loans shall be no shorter than the final maturity of the Revolving Commitments
and/or New Revolving Commitments being refinanced (it being understood and
agreed that the agreement of an Issuing Bank to issue Letters of Credit shall
not extend beyond the date specified in clause (ii) of the definition of
“Revolving Maturity Date” without the prior written consent of such Issuing
Bank) and (ii) the rate of interest applicable to such Refinancing Revolving
Loans shall be determined by the Borrower and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement.


76



--------------------------------------------------------------------------------





(e)    On any Refinancing Amount Date on which any Refinancing Revolving
Commitments are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Lender with a Refinancing Revolving Commitment (each, a
“Refinancing Revolving Lender”) shall commit to make Revolving Loans to the
Borrower (“Refinancing Revolving Loans”) in an amount equal to its Refinancing
Revolving Commitment and (ii) each Refinancing Revolving Lender shall become a
Lender hereunder with respect to the Refinancing Revolving Commitment.
(f)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.25.
SECTION 2.26.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes, and during the
period it remains, a Defaulting Lender:
(a)    if any Swingline Exposure or Revolving L/C Exposure exists at the time
such Revolving Lender becomes a Defaulting Lender then so long as such Swingline
Exposure or Revolving L/C Exposure exists, all or any part of the Swingline
Exposure and Revolving L/C Exposure of such Defaulting Lender shall
automatically, for so long as such Swingline Exposure and Revolving L/C Exposure
is outstanding, be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Percentages but only to the extent the
sum of all non-Defaulting Revolving Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and Revolving L/C Exposure does not
exceed the total of all non-Defaulting Revolving Lenders’ Revolving Commitments;
provided that neither such reallocation nor any payment by a non-Defaulting
Revolving Lender pursuant thereto will constitute a waiver or release of any
claim the Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to no longer be a Defaulting Lender;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, (i) first, prepay such Swingline Loans and
(ii) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s Revolving L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (a)
above) in accordance with the procedures set forth in Section 2.23(j) for so
long as such Revolving L/C Exposure is outstanding;
(c)    in furtherance of the foregoing, each of the Issuing Bank and the
Swingline Lender is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, a Borrowing Request pursuant to Section 2.03 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Disbursement, (ii) repay an outstanding Swingline Loan and/or (iii) cash
collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swingline Loan;
(d)    so long as such Lender is a Defaulting Lender or if any Issuing Bank or
the Swingline Lender has a good faith and reasonable belief that any Lender has
defaulted in fulfilling its obligations generally under other agreements in
which it commits to extend credit, then (i) the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew, increase or extend any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with clauses (a) and (b) above, and
participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with clause (a) (and such Defaulting Lender shall
not participate therein) and (ii) the Swingline Lender may, upon prior written
notice to the Borrower and the Administrative Agent, resign as Swingline Lender,
effective at 5:00 p.m., New York City time, on a date specified in such notice
(which date may not be less than 30 days after the date of such notice);
provided that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan; and


77



--------------------------------------------------------------------------------





(e)    any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated account until
(subject to the last paragraph of this Section 2.26) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
Applicable Law, to the making of payments from time to time in the following
order of priority: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement; third, to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to pay principal and
unreimbursed L/C Disbursements then due and payable to the non-Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them; sixth, to the ratable payment of other amounts then due and
payable to the non-Defaulting Lenders; and, seventh, after the termination of
the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.
In the event that the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lender each agrees in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent shall so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.26(e)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Exposure, Revolving L/C Exposure and Swingline Exposure of the Revolving Lenders
to be held in accordance with their Pro Rata Percentage in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a non-Defaulting Lender (and such Revolving Exposure,
Revolving L/C Exposure and Swingline Exposure of each Revolving Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.
Subject to Section 9.24, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
ARTICLE III.

Representations and Warranties
The Borrower represents and warrants to the Arrangers, the Administrative Agent,
the Collateral Agent, each of the Issuing Banks and each of the Lenders that:
SECTION 3.01.    Organization; Powers. The Borrower and each of the Subsidiaries
(a) is duly organized or formed, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation, (b) has all requisite
power and authority, and the legal right, to own and operate its property and
assets, to lease the property it operates as lessee and to carry on its business
as now conducted and, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify, individually or in the aggregate, could


78



--------------------------------------------------------------------------------





not reasonably be expected to result in a Material Adverse Effect and (d) has
the power and authority, and the legal right, to execute, deliver and perform
its obligations under this Agreement, each of the other Loan Documents and each
other agreement or instrument contemplated hereby or thereby to which it is or
will be a party, including, in the case of the Borrower, to borrow hereunder, in
the case of each Loan Party, to grant the Liens contemplated to be granted by it
under the Security Documents and, in the case of each Subsidiary Guarantor, to
Guarantee the Guaranteed Obligations hereunder as contemplated by the Guarantee
and Collateral Agreement.
SECTION 3.02.    Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action and (b) will not
(i) violate (A) any applicable provision of any material law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary, (B) any
order of any Governmental Authority or arbitrator or (C) any provision of any
indenture or any material agreement or other material instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture or material agreement or
other material instrument or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any other Loan Party (other than Liens created under
the Security Documents).
SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws now or
hereafter in effect relating to creditors’ rights generally and (including with
respect to specific performance) subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and to the
discretion of the court before which any proceeding therefor may be brought.
SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with, notice to, or any other action by, any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office, (b)
recordation of the Mortgages, (c) such other actions specifically described in
Section 3.19, (d) any immaterial actions, consents, approvals, registrations or
filings or (e) such as have been made or obtained and are in full force and
effect.
SECTION 3.05.    Financial Statements. (a)  The Borrower has, on or prior to the
Closing Date, furnished to the Arrangers and the Lenders consolidated balance
sheets and related statements of income, equity and cash flows of the Borrower
and its consolidated Subsidiaries (i) as of and for the fiscal year ended
December 31, 2015 audited by and accompanied by the opinion of KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarter ended
March 31, 2016, certified by a Financial Officer of the Borrower and reviewed by
KPMG LLP, independent public accountants, as provided in Statement on Auditing
Standards No. 100. Such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries, as applicable, as of such dates and for such
periods, subject to normal year-end audit adjustments and the absence of
footnotes in the case of the financial statements referred to in clause (ii)
above. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries, as applicable, as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis (except,
with respect to such financial statements referred to in clause (ii) above, for
normal year-end adjustments and the absence of footnotes).
(b)    [Reserved].
SECTION 3.06.    No Material Adverse Effect. Since December 31, 2015, no event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect.


79



--------------------------------------------------------------------------------





SECTION 3.07.    Title to Properties; Possession Under Leases. (a)  The Borrower
and the other Loan Parties have good and marketable title to, valid leasehold
interests in, or a license or other right to use, all their respective material
properties and material assets that are included in the Collateral (including
all Mortgaged Property) and including valid rights, title and interests in or
rights to control or occupy easements or rights of way used in connection with
such properties and assets (“Easements”), free and clear of all Liens or other
exceptions to title other than Permitted Liens and minor defects in title that,
in the aggregate, are not substantial in amount and do not materially detract
from the value of the property subject thereto or interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.
(b)    Except as set forth in Schedule 3.07 or where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, (i) each of
the Loan Parties has complied with all material obligations under all material
leases to which it is a party and all such material leases are in full force and
effect and (ii) each of the Loan Parties enjoys peaceful and undisturbed
possession under all such material leases.
(c)    Except as set forth in Schedule 3.07, none of the Borrower or any of the
other Loan Parties has received any notice of, nor has any knowledge of, any
pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation (i) as of
the Closing Date or (ii) at any time thereafter, which in the case of clause
(ii) has had, or could reasonably be expected to have, a Material Adverse
Effect.
(d)    Except as set forth on Schedule 3.07, as of the Closing Date none of the
Borrower or any of the Subsidiaries is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.
SECTION 3.08.    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries, including each Subsidiary’s exact legal name (as
reflected in such Subsidiary’s certificate or articles of incorporation or other
constitutive documents) and jurisdiction of incorporation or formation and the
percentage ownership interest of the Borrower (direct or indirect) therein, and
identifies each Subsidiary that is a Loan Party. As of the Closing Date, the
shares of Capital Stock or other Equity Interests so indicated on Schedule 3.08
are owned by the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Security Documents and, in the case of
Equity Interests (other than Pledged Securities), Permitted Liens, and in
respect of Pledged Securities, the Permitted Liens set forth in clause (g) of
the definition thereof) and all such shares of capital stock are fully paid, and
to the extent issued by a corporation, non-assessable.
SECTION 3.09.    Litigation; Compliance with Laws. (a)  Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any arbitrator or Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Subsidiary or
any business, property or material rights of the Borrower or any Subsidiary
(i) that, as of the Closing Date, involve any Loan Document or the Transactions
or, at any time thereafter, involve any Loan Document or the Transactions and
which could reasonably be expected to be material and adverse to the interests
of the Borrower and its Subsidiaries, taken as a whole, or the Lenders, or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
(b)    Except as set forth on Schedule 3.09, none of the Borrower or any of the
Subsidiaries or any of their respective material properties or assets is in
violation of any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits), or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect (but not
including, in each case, any Environmental Law which is the subject of Section
3.17 or any energy regulation matter which is the subject of Section 3.23).
(c)    All material permits are in effect for each Mortgaged Property as
currently constructed.


80



--------------------------------------------------------------------------------





SECTION 3.10.    Agreements. None of the Borrower or any of the Subsidiaries is
in default under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.11.    Federal Reserve Regulations. (a)  None of the Borrower or any
of the Subsidiaries is engaged principally, or as one of its material
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock or for the purpose of
purchasing, carrying or trading in any securities under such circumstances as to
involve the Borrower in a violation of Regulation X or to involve any broker or
dealer in a violation of Regulation T. No Indebtedness being reduced or retired
out of the proceeds of any Loans or Letters of Credit was or will be incurred
for the purpose of purchasing or carrying any Margin Stock. Following the
application of the proceeds of the Loans and the Letters of Credit, Margin Stock
will not constitute more than 25% of the value of the assets of the Borrower and
the Subsidiaries. None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.
SECTION 3.12.    Investment Company Act. None of the Borrower or any of the
Subsidiaries is an “investment company” as defined in, and subject to
registration under, the Investment Company Act of 1940, as amended from time to
time.
SECTION 3.13.    Use of Proceeds. The Borrower will use the proceeds of (a) the
Term Loans on the Closing Date, together with other funds available to it, to
(i) re-evidence in full all Term Loans (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement, on the terms and
subject to the conditions set forth herein, including via the assignment by
certain of the Lenders under and as defined in the Existing Credit Agreement who
do not remain Lenders hereunder on the Closing Date to certain of the Lenders
hereunder as of the Closing Date of certain of the Term Loans under and as
defined in the Existing Credit Agreement, which shall thereafter be continued as
and be deemed to be a portion of the Term Loans hereunder, and (ii) pay or cause
to be paid fees, costs and expenses incurred in connection with the Transactions
in accordance with the terms and conditions of this Agreement, (b) the Revolving
Loans, the New Revolving Loans and the Swingline Loans to replace the Existing
Revolving Facility (as defined in the Restatement Agreement), for the Borrower’s
and/or its Subsidiaries’ working capital requirements, the payment of fees and
expenses in connection with this Agreement and the transactions related thereto
and other general corporate purposes (including permitted acquisitions, funding
Minority Investments and permitted joint ventures and Funded L/C SPV
Contributions), (c) the New Term Loans for the purposes set forth in the
applicable Joinder Agreement with respect thereto, (d) the Refinancing Term
Loans solely for the purposes set forth in Section 2.25(a) with respect thereto
and (e) the Refinancing Revolving Loans, initially, solely for the purposes set
forth in Section 2.25(a) with respect thereto and, thereafter, for the
Borrower’s and/or its Subsidiaries’ working capital requirements, the payment of
fees and expenses in connection with this Agreement and the transactions related
thereto and other general corporate purposes (including permitted acquisitions,
funding Minority Investments and permitted joint ventures and Funded L/C SPV
Contributions). The Borrower will request the issuance of Letters of Credit
solely for the working capital requirements and general corporate purposes
of the Borrower and its Subsidiaries (other than the Funded L/C SPV) or any
Minority Investment.
SECTION 3.14.    Tax Returns. The Borrower and each of the Subsidiaries has
timely filed or timely caused to be filed all material Federal, state, local and
non-U.S. tax returns or materials required to have been filed by it and all such
tax returns are correct and complete in all material respects. The Borrower and
each of the Subsidiaries has timely paid or caused to be timely paid all
material Taxes due and payable by it and all assessments received by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, shall have set aside on
its books


81



--------------------------------------------------------------------------------





adequate reserves in accordance with GAAP or except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower has made adequate provision in accordance with GAAP for all Taxes
accrued and not yet due and payable. Except as permitted in clauses (z) and (aa)
of the definition of “Permitted Liens,” no Lien for Taxes has been filed (except
for Taxes not yet delinquent that are being contested in good faith by
appropriate proceedings), and to the knowledge of the Borrower and each of the
Subsidiaries, based on the receipt of written notice, no claim is being
asserted, with respect to any Tax. Neither the Borrower nor any of the
Subsidiaries (a) intends to treat the Loans, the Transactions or any of the
other transactions contemplated by any Loan Document as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4) or (b)
is aware of any facts or events that would result in such treatment.
SECTION 3.15.    No Material Misstatements. No written information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Borrower or any Subsidiary to any Arranger, the Administrative Agent, the
Collateral Agent, any Co-Manager, any Issuing Bank, the Swingline Lender or any
Lender for use in connection with the Transactions or the other transactions
contemplated by the Loan Documents or in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will, when furnished, contain any material misstatement of fact or
omitted, omits or will, when furnished, omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such written information, report, financial statement, exhibit or
schedule is based upon or constitutes a forecast or projection (including pro
forma financial statements) or is information of a general economic or industry
nature, the Borrower represents only that it acted in good faith and upon
assumptions believed to be reasonable at the time made and at the time such
information, report, financial statement, exhibit or schedule is made available
to any Arranger, the Administrative Agent, the Collateral Agent, any Issuing
Bank, the Swingline Lender or any Lender, it being understood that projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower and the Subsidiaries, and that no assurance
can be given that such projections will be realized.
SECTION 3.16.    Employee Benefit Plans. Except as could not reasonably be
expected to result in a Material Adverse Effect, the Borrower and each ERISA
Affiliate is in compliance with the applicable provisions of ERISA and, in
respect of the Benefit Plans and Multiemployer Plans, the Tax Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.17.    Environmental Matters. (a)  Except as set forth in
Schedule 3.17 or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries:
(i)    has failed to comply with any Environmental Law or to take all actions
necessary to obtain, maintain, renew and comply with any permit, license,
registration or other approval required under Environmental Law;
(ii)    has become a party to any administrative or judicial proceeding, or
possesses knowledge of any such proceeding that has been threatened, that could
result in the termination, revocation or modification of any permit, license,
registration or other approval required under Environmental Law;
(iii)    possesses knowledge that the Borrower or any of the Subsidiaries has
become subject to any Environmental Liability on any Mortgaged Property (A) is
subject to any Lien imposed pursuant to Environmental Law or (B) contains
Hazardous Materials of a form or type or in a quantity or location that could
reasonably be expected to result in any Environmental Liability;
(iv)    has received written notice of any claim or threatened claim, with
respect to any Environmental Liability other than those which have been fully
and finally resolved and for which no obligations remain outstanding; or


82



--------------------------------------------------------------------------------





(v)    possesses knowledge of any facts or circumstances that could reasonably
be expected to result in any Environmental Liability or could reasonably be
expected to materially interfere with or prevent continued material compliance
with Environmental Laws in effect as of the Closing Date and the date of each
Credit Event by the Borrower or the Subsidiaries.
(b)    Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
The representations and warranties in this Section 3.17 are the sole
representations and warranties in any Loan Document with respect to
environmental matters, including those relating to Environmental Law or
Hazardous Materials.
SECTION 3.18.    Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all material insurance coverage maintained by or on
behalf of the Borrower and the Subsidiaries as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums that
are due and owed have been duly paid. The Borrower and the Subsidiaries are
insured by financially sound insurers (subject to the proviso in Section 5.02)
and such insurance is in such amounts and covering such risks and liabilities
(and with such deductibles, retentions and exclusions) as are maintained by
companies of a similar size operating in the same or similar businesses.
SECTION 3.19.    Security Documents. (a)  The Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Trustee, for the ratable
benefit of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein and proceeds thereof (other than
money not constituting identifiable proceeds of any Collateral), subject to
applicable insolvency, bankruptcy, reorganization, moratorium, fraudulent
transfer and other laws now or hereafter in effect generally affecting rights of
creditors and (including with respect to specific performance) principles of
equity, whether considered in a proceeding in equity or in law and to the
discretion of the court before which any proceeding therefor may be brought, and
(i) in the case of the Pledged Securities, upon the earlier of (A) when such
Pledged Securities are delivered to the Collateral Trustee and (B) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), (ii) in the case of Deposit Accounts not constituting Excluded
Perfection Assets or Counterparty Accounts, by the execution and delivery of
control agreements providing for “control” as described in Section 9-104 of the
UCC, (iii) in the case of Securities Accounts not constituting Excluded
Perfection Assets or Counterparty Accounts, upon the earlier of (A) the filing
of financing statements in the offices specified on Schedule 3.19(a) and (B) the
execution and delivery of control agreements providing for “control” as
described in Section 9-106 of the UCC and (iv) in the case of all other
Collateral described therein (other than Excluded Perfection Assets,
Intellectual Property Collateral, money not credited to a Deposit Account or
letter of credit rights not constituting supporting obligations), when financing
statements in appropriate form are filed in the offices specified on Schedule
3.19(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, all right, title and interest of the Secured Parties in such
Collateral and proceeds thereof, as security for the Guaranteed Obligations
hereunder, in each case prior and superior to the rights of any other Person
(except, in the case of all Collateral other than Pledged Securities in the
possession of the Collateral Trustee, with respect to Permitted Liens, and in
respect of Pledged Securities in the possession of the Collateral Trustee, the
Permitted Liens set forth in clause (g) of the definition thereof and with
respect to any other Priority Lien Obligations).
(b)    Each Intellectual Property Security Agreement is effective to create in
favor of the Collateral Trustee, for the ratable benefit of the Secured Parties,
a legal, valid, binding and enforceable security interest in the Intellectual
Property Collateral described therein and proceeds thereof (other than money not
constituting identifiable proceeds of any Intellectual Property Collateral),
subject to applicable insolvency, bankruptcy, reorganization, moratorium,
fraudulent transfer and other laws now or hereafter in effect generally
affecting rights of creditors and (including with respect to specific
performance) principles of equity, whether considered in a proceeding in equity
or in law and to the discretion of the court before which any proceeding
therefor may be brought. When each Intellectual Property Security Agreement is
filed in the United States Patent and Trademark Office and the United States
Copyright Office, respectively, together with financing statements in
appropriate form filed in the offices specified in Schedule 3.19(a), in each
case within the time period prescribed by applicable law, such Intellectual
Property Security Agreement shall constitute a fully perfected Lien on,


83



--------------------------------------------------------------------------------





and security interest in (if and to the extent perfection may be achieved by
such filings), all right, title and interest of the grantors thereunder in the
Intellectual Property Collateral, as security for the Guaranteed Obligations
hereunder, in each case prior and superior in right to any other Person (except
with respect to Permitted Liens) (it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications, patents, patent applications, copyright registrations and
copyright applications acquired by the grantors after the Closing Date).
(c)    Each of the Mortgages is effective to create in favor of the Collateral
Trustee, for the ratable benefit of the Secured Parties, a legal, valid,
binding, subsisting and enforceable Lien on, and security interest in all of the
Loan Parties’ right, title and interest in and to the Mortgaged Property
described therein and proceeds thereof (other than money not constituting
identifiable proceeds of any Mortgaged Property), subject to applicable
insolvency, bankruptcy, reorganization, moratorium, fraudulent transfer and
other laws now or hereafter in effect generally affecting rights of creditors
and (including with respect to specific performance) principles of equity,
whether considered in a proceeding in equity or in law, and to the discretion of
the court before which any proceeding therefor may be brought. When the
Mortgages are filed in the offices specified on Schedule 3.19(c), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereof in such Mortgaged Property
and proceeds thereof, as security for the Guaranteed Obligations hereunder, in
each case prior and superior in right to any other Person (except the Permitted
Liens set forth in clauses (e), (f), (g), (h), (i), (j) (solely with respect to
Permitted Refinancing Indebtedness refinancing Indebtedness secured by a
Permitted Lien set forth in clause (e), (g), (h), (i), (m) or (o) of the
definition thereof), (m), (o) and (x) of the definition thereof and with respect
to any other Priority Lien Obligations).
SECTION 3.20.    Location of Real Property. Schedule 3.20 lists completely and
correctly as of the Closing Date (a) all real property owned or leased by the
Borrower and the other Loan Parties (except for such real property that (i) does
not constitute Collateral or (ii) constitutes an Excluded Perfection Asset) and
(b) all real property (except for (i) such interest therein that does not
constitute Collateral, (ii) such interest therein that constitutes an Excluded
Perfection Asset or (iii) where the Fair Market Value of such interest therein
is less than $10,000,000 individually or $50,000,000 in the aggregate) to which
the Borrower and the other Loan Parties have an interest via easement, license
or permit and, in the case of each of clauses (a) and (b), the addresses
thereof, indicating for each parcel whether it is owned or leased.  As of the
Closing Date, the Borrower and the other Loan Parties own in fee or have valid
leasehold or easement interests in, as the case may be, all the real property
set forth on Schedule 3.20.
SECTION 3.21.    Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, material local
or material foreign law applicable to such matters in any material respect. All
payments due from the Borrower or any Subsidiary, or for which any claim may be
made against the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary, except as could not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
SECTION 3.22.    Intellectual Property. Except in each case as could not
reasonably be expected to result in a Material Adverse Effect, (a) the Borrower
and each of the Subsidiaries owns, or is licensed or otherwise has the right to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and (b) the use thereof by the Borrower and
the Subsidiaries does not infringe upon the rights of any other Person.
SECTION 3.23.    Energy Regulation. (a)  The Borrower and any Subsidiary
Guarantor that is a holding company as such term is defined in PUHCA is exempt
in accordance with 18 CFR § 366.3 from the accounting, record-retention and
reporting requirements of PUHCA.


84



--------------------------------------------------------------------------------





(b)    The Borrower is not subject to regulation as a “public utility” as such
term is defined in the FPA. Each Subsidiary Guarantor that is a “public utility”
within the meaning of the FPA and not otherwise exempt from regulation under
Section 205 and 206 of the FPA (“FPA-Jurisdictional Subsidiary Guarantors”), has
a validly-issued order from FERC, not subject to any pending challenge or
investigation, except as could not reasonably be expected to result in a
Material Adverse Effect and other than generic proceedings generally applicable
in the industry: (x) authorizing it to engage in wholesale sales of electric
energy, capacity and certain ancillary services and, to the extent permitted
under its market-based rate tariff, other transactions at market-based rates and
(y) granting such waivers and blanket authorizations as are customarily granted
to entities with market-based rate authority, including blanket authorizations
to issue securities and to assume liabilities pursuant to Section 204 of the FPA
(together, “FPA MBR Authorizations, Exemptions and Waivers”). As of the Closing
Date, except as could not reasonably be expected to result in a Material Adverse
Effect and except as set forth on Schedule 3.23(b), the FERC has not imposed any
rate caps, mitigation measures, or other limitations on the FPA MBR
Authorizations, Exemptions and Waivers of any FPA-Jurisdictional Subsidiary
Guarantor or any of the FPA-Jurisdictional Subsidiary Guarantors’ authority to
engage in sales of electricity at market-based rates, other than (i) rate caps
and mitigation measures generally applicable to wholesale suppliers
participating in the applicable FERC-jurisdictional electric market (although,
to the knowledge of the Borrower, there are no generally applicable challenges
currently pending before FERC to the market-based rate authorization of
wholesale suppliers in the electric markets in which the Subsidiary Guarantors
described in the previous sentence make wholesale sales under their market-based
rate tariffs).
(c)    Each Subsidiary Guarantor participating in the wholesale or retail power
market that is not a FPA-Jurisdictional Subsidiary Guarantor
(“Non-FPA-Jurisdictional Subsidiary Guarantors”) has made all filings with and
obtained all authorizations necessary from the applicable Governmental Authority
to generate electric energy and sell electric energy, capacity or ancillary
services at wholesale or retail (“Non-FPA Sales Authorizations”), and, except as
could not reasonably be expected to result in a Material Adverse Effect, the
applicable Governmental Authority has not imposed any specific rate cap or
mitigation measure on such Non-FPA Sales Authorizations (other than generic
proceedings generally applicable in the industry). To each
Non-FPA-Jurisdictional Subsidiary Guarantor’s knowledge, as of the Closing Date,
the rates charged by such Non-FPA-Jurisdictional Subsidiary Guarantor are not
subject to any pending challenge or investigation.
(d)    Except as could not reasonably be expected to result in a Material
Adverse Effect and except as set forth on Schedule 3.23(d), there are no
complaint proceedings pending with the FERC or the PUCT seeking abrogation or
modification or refunds, or otherwise investigating the rates, terms or
conditions, of a sale of power by the Borrower or its Subsidiary Guarantors.
(e)    Except as could not reasonably be expected to result in a Material
Adverse Effect, each of the Borrower and each of the Subsidiary Guarantors, as
applicable, has filed or caused to be filed with the applicable state or local
utility commission or regulatory bodies, ERCOT and the FERC all forms,
applications, notices, statements, reports and documents (including all exhibits
and amendments thereto) required to be filed by it under all Applicable Laws,
including PUHCA, the FPA and state utility laws and the respective rules
thereunder, all of which complied with the applicable requirements of the
appropriate act and rules, regulations and orders thereunder in effect on the
date each was filed.
(f)    None of the Borrower or any of the Subsidiary Guarantors is subject to
any material state laws or material regulations respecting rates or the
financial or organizational regulation of utilities, other than (i) with respect
to those Subsidiary Guarantors that are QFs, such state regulations contemplated
by 18 C.F.R. Section 292.602(c), (ii) “lightened regulation” by the New York
State Public Service Commission (the “NYPSC”) of the type described in the
NYPSC’s order issued on September 23, 2004 in Case 04-E-0884, (iii) the
assertion of jurisdiction by the State of California over maintenance and
operating standards of all generating facilities pursuant to SB 39XX, (iv) with
respect to Subsidiary Guarantors making sales of wholesale energy within ERCOT,
regulations issued by the PUCT and (v) with respect to Subsidiary Guarantors
that are retail electric providers, regulations issued by the respective state
legislatures and regulatory Commissions. Other than the approval of the NYPSC,
which was granted by an order issued in Case 10-E-0405 (November 18, 2010), no
approval is required to be obtained in connection with the Transactions by
Borrower or its Subsidiary Guarantors from the PUCT, the FERC, or any other
state or federal Governmental Authority with jurisdiction over the energy sales
or financing arrangements of the Borrower and its Subsidiary Guarantors.


85



--------------------------------------------------------------------------------





(g)    As of the Closing Date, (i) each Facility identified as a “QF” in
Schedule 3.23(g) is a QF under PURPA and the current rules and regulations
promulgated thereunder; (ii) each Person identified as an “EWG” in Schedule
3.23(g) is an “exempt wholesale generator” within the meaning of PUHCA and the
Energy Policy Act of 2005, as amended, and (iii) each Person identified as a
FUCO in Schedule 3.23(g) is a “foreign utility company” within the meaning of
PUHCA.
SECTION 3.24.    Solvency. Immediately after the consummation of the
Transactions on the Closing Date and immediately following the making of each
Loan (or other extension of credit hereunder) and after giving effect to the
application of the proceeds of each Loan (or other extension of credit
hereunder), (a) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, taking into account the effect of any indemnities,
contribution or subrogation rights, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, taking into account the
effect of any indemnities, contribution or subrogation rights, will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Loan Parties,
taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.
SECTION 3.25.    Liabilities and Obligations of Funded L/C SPV. The Funded L/C
SPV has no material liability or other obligation (including Indebtedness,
Guarantees, contingent liabilities and liabilities for taxes) other than its
obligations to one or more LC Issuers and their Affiliates pursuant to and in
accordance with the terms and provisions of Cash Collateralized Letter of Credit
Facilities outstanding at any time after the Closing Date and liabilities and
obligations reasonably related, ancillary or incidental to such Cash
Collateralized Letter of Credit Facilities.
SECTION 3.26.    Anti-Terrorism Laws. To the extent applicable, each Loan Party
and its Subsidiaries are in compliance with Anti-Terrorism Laws in all material
respects.
SECTION 3.27.    Anti-Corruption Laws and Sanctions.
(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.
(b)    The Borrower and its Subsidiaries and, to the knowledge of the Borrower,
their respective officers, directors and employees, are not Sanctioned Persons.
(c)    No part of the proceeds of the Loans or the Letters of Credit will be
used, directly, or to the knowledge of the Borrower, indirectly (i) in violation
of the Anti-Corruption Laws or (ii) in violation of Section 6.14.
ARTICLE IV.

Conditions of Lending
The obligations of the Lenders to make Loans and the obligations of the Issuing
Banks to issue Letters of Credit hereunder are subject to the satisfaction (or
waiver in accordance with Section 9.08) of the following conditions:
SECTION 4.01.    All Credit Events. On the date of each Borrowing on or after
the Closing Date, including each Borrowing of a Swingline Loan, and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit on or
after the Closing Date (each such event being called a “Credit Event”):
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of


86



--------------------------------------------------------------------------------





the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).
(b)    The representations and warranties set forth in each Loan Document shall
be true and correct in all material respects on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof.
(c)    At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
(d)    After giving effect to such Credit Event, the Aggregate Revolving
Exposure shall not exceed the Total Revolving Commitment.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
Sections 4.01(b), 4.01(c) and 4.01(d).
SECTION 4.02.    Conditions Precedent to the Closing Date. On the Closing Date,
the conditions set forth in Section 4.1 of the Restatement Agreement.
ARTICLE V.

Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable) shall have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full or reimbursement thereof shall
have been cash-collateralized in an amount equal to 103% of the Revolving L/C
Exposure as of such time, the Borrower will, and will cause each of the
Subsidiaries to:
SECTION 5.01.    Corporate Existence. Subject to Section 6.08, do or cause to be
done all things necessary to preserve and keep in full force and effect (a) its
corporate existence, and the corporate, partnership or other existence of each
of its Subsidiaries, in accordance with the respective organizational documents
(as the same may be amended from time to time) of the Borrower or any such
Subsidiary and (b) the rights (charter and statutory), licenses and franchises
of the Borrower and its Subsidiaries; provided, however, that the Borrower shall
not be required to preserve any such right, license or franchise, or the
corporate, partnership or other existence of any of its Subsidiaries, if (i) the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, and that the loss thereof is not adverse in any material respect to the
Lenders and (ii) if a Subsidiary is to be dissolved, such Subsidiary has no
assets.
SECTION 5.02.    Insurance. (a)  Except to the extent any such insurance is not
generally available in the marketplace from commercial insurers, keep its
properties that are of an insurable character adequately insured in accordance
with industry standards at all times by financially sound insurers (provided,
however, that there shall be no breach of this Section 5.02 if any such insurer
becomes financially unsound and such Loan Party obtains reasonably promptly
insurance coverage from a different financially sound insurer), which, in the
case of any insurance on any Mortgaged Property, are licensed to do business in
the States where the applicable Mortgaged Property is located; maintain such
other insurance, to such extent and


87



--------------------------------------------------------------------------------





against such risks (and with such deductibles, retentions and exclusions), in
each case as is customary with companies of a similar size operating in the same
or similar businesses; maintain such other insurance as may be required by law;
and maintain such other insurance as otherwise required by the Security
Documents.
(b)    If any Mortgaged Property is required to be insured pursuant to the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Act of 1968, and
the regulations promulgated thereunder, because it is located in an area which
has been identified by the Secretary of Housing and Urban Development as a
“special flood hazard area,” provide, maintain and keep in force at all times
(subject, in each case, to the terms and conditions of Section 5.09(b)) flood
insurance covering such Mortgaged Property in an amount not less than the lesser
of (i) the outstanding principal amount of Indebtedness secured by the
applicable Mortgage or (ii) the maximum amount of coverage made available with
respect to the particular type of property under the National Flood Insurance
Act of 1968, as amended by the Flood Disaster Protection Act of 1973 (or any
greater limits to the extent required by applicable law from time to time).
SECTION 5.03.    Taxes. Pay, and cause each of its Subsidiaries to pay, prior to
delinquency, all material Taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings, and for
which the applicable Subsidiary has set aside on its books adequate reserves in
accordance with GAAP, or where the failure to effect such payment is not adverse
in any material respect to the Lenders.
SECTION 5.04.    Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent for distribution to each Lender:
(a)    within 90 days after the end of each fiscal year beginning with the
fiscal year ending on December 31, 2016, its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition as of the close of such fiscal year of the Borrower and its
consolidated Subsidiaries at such time and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by KPMG LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants reasonably satisfactory to the
Administrative Agent (which shall not be qualified in any material respect,
except for qualifications as a result of maturities of Indebtedness within the
following twelve-month period, and/or relating to accounting changes (with which
such independent public accountants shall concur) in response to FASB releases
or other authoritative pronouncements) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year beginning with the fiscal quarter ending on June 30, 2016,
its unaudited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition as of the
close of such fiscal quarter of the Borrower and its consolidated Subsidiaries
at such time and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers to the
effect that such financial statements, while not examined by independent public
accountants, reflect in the opinion of the Borrower all adjustments necessary to
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis as of the end of and for such periods in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    (i) concurrently with any delivery of financial statements under Section
5.04(a), a letter from the independent public accountants rendering the opinion
on such statements (which letter may be limited to accounting matters and
disclaim responsibility for legal interpretations) stating whether, in
connection with their audit examination, anything has come to their attention
which would cause them to believe that any Default or Event of Default existed
on the date of such financial statements and if such a condition or event has
come to their attention and (ii) concurrently with any delivery of financial
statements under Section 5.04(a) or 5.04(b), an Officers’ Certificate of a
Financial Officer of the Borrower (A) certifying that no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (B) setting


88



--------------------------------------------------------------------------------





forth computations in reasonable detail as is reasonably satisfactory to the
Administrative Agent demonstrating compliance with each of the covenants set
forth in Sections 6.11 and 6.12 as of the last day of the fiscal year or fiscal
quarter with respect to which such financial statements are being delivered;
(d)    within 30 days following the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any domestic national securities exchange, or distributed to its shareholders
generally, as the case may be;
(f)    promptly after the receipt thereof by the Borrower or any of the
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto; and
(g)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after the Borrower obtains
knowledge thereof:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any arbitrator or Governmental Authority,
against the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect; and
(d)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
SECTION 5.06.    Information Regarding Collateral. (a)  Furnish, and will cause
each Loan Party to furnish, to each of the Administrative Agent, the Collateral
Agent and the Collateral Trustee prompt written notice of (i) any change (A) in
any Loan Party’s corporate name as set forth in its certificate of
incorporation, certificate of formation or other relevant organizational
documents, (B) any office or facility (other than any location within the
control of the Administrative Agent, the Collateral Agent or the Collateral
Trustee) at which material portions of Collateral owned by it are located
(including the establishment of any such new office or facility), (C) in any
Loan Party’s corporate structure or (D) in any Loan Party’s Federal Taxpayer
Identification Number; (ii) any formation or acquisition after the Closing Date
of any Subsidiary that is not an Excluded Subsidiary; (iii) any sale, transfer,
lease, issuance or other disposition (by way of merger, consolidation, operation
of law or otherwise) after the Closing Date of any Equity Interests of any
Subsidiary that is not an Excluded Subsidiary to any Person other than the
Borrower or another Subsidiary; and (iv) any Subsidiary that is an Excluded
Subsidiary as of the Closing Date or at any time thereafter ceasing to be an
Excluded Subsidiary. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless a reasonable period has been
provided (such period to be at least 3 Business Days) for making all filings
under the UCC or otherwise and taking all other actions, in each case that are
required in order for the Collateral Trustee to continue at all times following
such change to have a valid, legal and perfected (subject to the limitations set
forth in Section 3.19) security interest in all the Collateral (other than any
Excluded Perfection


89



--------------------------------------------------------------------------------





Assets). The Borrower also agrees promptly to notify each of the Administrative
Agent, the Collateral Agent and the Collateral Trustee if any material portion
of the Collateral is damaged or destroyed.
(b)    In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower setting forth (i) the information required
pursuant to Section I of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and (ii) any liquidation or dissolution
during such preceding fiscal year of any Subsidiary other than an Excluded
Subsidiary.
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections;
Environmental Assessments. (a)  Keep, and cause each Subsidiary to keep, proper
books of record and account in which full, true and correct entries in
conformity with GAAP and all applicable requirements of law are made of all
financial operations. No more than once in any fiscal year (except if an Event
of Default has occurred and is continuing) the Borrower will, and will cause
each of its Subsidiaries to, permit, if requested by the Administrative Agent,
any representatives designated by the Administrative Agent or any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of its Subsidiaries at reasonable times and as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower or any of its Subsidiaries
with the officers thereof and independent accountants therefor.
(b)    At its election, the Administrative Agent may retain, or require the
Borrower to retain, an independent engineer or environmental consultant to
conduct an environmental assessment of any Mortgaged Property or facility of the
Borrower or any Subsidiary. Any such environmental assessments conducted
pursuant to this Section 5.07(b) shall be at the Borrower’s sole cost and
expense only if conducted following the occurrence of (i) an Event of Default or
(ii) any event, circumstance or condition that could reasonably be expected to
result in an Event of Default, in the case of each of clause (i) and (ii) that
concerns or relates to any Environmental Liabilities of the Borrower or any
Subsidiary; provided that the Borrower shall only be responsible for such costs
and expenses to the extent that such environmental assessment is limited to that
which is reasonably necessary to assess the subject matter of such Event of
Default or such event, circumstance or condition that could reasonably be
expected to result in an Event of Default. In addition, environmental
assessments conducted pursuant to this Section 5.07(b) shall not be conducted
more than once every twelve months with respect to any parcel of Mortgaged
Property or any single facility of the Borrower or any Subsidiary unless such
environmental assessments are conducted following the occurrence of (i) an Event
of Default or (ii) any event, circumstance or condition that could reasonably be
expected to result in an Event of Default, in the case of each of clause (i) and
(ii) that concerns or relates to any Environmental Liabilities of the Borrower
or any Subsidiary. The Borrower shall, and shall cause each of the Subsidiaries
to, reasonably cooperate in the performance of any such environmental assessment
and permit any such engineer or consultant designated by the Administrative
Agent to have reasonable access to each property or facility at reasonable times
and after reasonable notice to the Borrower of the plans to conduct such an
environmental assessment. Environmental assessments conducted under this Section
5.07(b) shall be limited to visual inspections of the Mortgaged Property or
facility, interviews with representatives of the Borrower or facility personnel,
and review of applicable records and documents pertaining to the property or
facility.
(c)    In the event that the Administrative Agent reasonably believes that
Hazardous Materials have been Released or are threatened to be Released on any
Mortgaged Property or other facility of the Borrower or any Subsidiary or that
any such property or facility is not being operated in compliance with
applicable Environmental Law, in each case where the Release, threatened Release
or failure to comply has resulted in, or could reasonably be expected to result
in, a material Environmental Liability of the Borrower any of the Subsidiaries,
the Administrative Agent may, at its election and after reasonable notice to the
Borrower, retain, or require the Borrower to retain, an independent engineer or
other qualified environmental consultant to reasonably assess the subject matter
of such Release, threatened Release or failure to comply with applicable
Environmental Law. Such environmental assessments may include detailed visual
inspections of the Mortgaged Property or facility, including any and all storage
areas, storage tanks, drains, dry wells and leaching areas, and the taking of
soil samples, surface water samples and groundwater samples as well as such
other


90



--------------------------------------------------------------------------------





reasonable investigations or analyses in each case as are reasonable and
necessary to assess the subject matter of the Release, threatened Release or
failure to comply. The Borrower shall, and shall cause each of the Subsidiaries
to, reasonably cooperate in the performance of any such environmental assessment
and permit any such engineer or consultant designated by the Administrative
Agent to have reasonable access to each property or facility at reasonable times
and after reasonable notice to the Borrower of the plans to conduct such an
environmental assessment. All environmental assessments conducted pursuant to
this Section 5.07(c) shall be at the Borrower’s sole cost and expense.
SECTION 5.08.    Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.13.
SECTION 5.09.    Additional Collateral, etc. (a)  With respect to any Collateral
acquired after the Closing Date or with respect to any property or asset which
becomes Collateral pursuant to the definition thereof after the Closing Date,
promptly (and, in any event, (A) with respect to any Deposit Account, Securities
Account or Commodities Account, within the time period set forth in the second
paragraph of Section 5.10 applicable to such Deposit Account, Securities Account
or Commodities Account and (B) with respect to any other Collateral or any other
property or asset which becomes Collateral, within 20 Business Days following
the date of such acquisition or designation) (i) execute and deliver to the
Administrative Agent, the Collateral Agent and the Collateral Trustee such
amendments to the Guarantee and Collateral Agreement or such other Security
Documents as the Collateral Agent or the Collateral Trustee, as the case may be,
deems necessary or reasonably advisable to grant to the Collateral Trustee, for
the benefit of the Secured Parties, a security interest in such Collateral and
(ii) take all actions necessary or reasonably requested by the Administrative
Agent to grant to the Collateral Trustee, for the benefit of the Secured
Parties, a perfected (subject to the limitations set forth in Section 3.19)
first priority security interest in such Collateral (other than any Excluded
Perfection Assets and, except with respect to Pledged Securities in the
possession of the Collateral Trustee, subject to Permitted Liens, and in respect
of Pledged Securities in the possession of the Collateral Trustee, the Permitted
Liens set forth in clause (g) of the definition thereof and with respect to any
other Priority Lien Obligations), including the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent, the Collateral Agent or the Collateral Trustee (it being
understood and agreed that no Control Agreements shall be required pursuant to
this Section 5.09(a) in respect of any Counterparty Accounts). Notwithstanding
anything set forth herein or in any other Loan Document to the contrary, this
Section 5.09(a) shall not apply to Intellectual Property Collateral acquired
after the Closing Date or with respect to any property or asset which becomes
Intellectual Property Collateral pursuant to the definition of Collateral after
the Closing Date (it being agreed and understood that such Intellectual Property
Collateral shall be subject to the applicable provisions of the Guarantee and
Collateral Agreement).
(b)    With respect to any fee interest in any Collateral consisting of real
property or any lease of Collateral consisting of real property acquired or
leased after the Closing Date by the Borrower or any other Loan Party or which
becomes Collateral pursuant to the definition thereof (other than any Excluded
Perfection Assets), promptly (and, in any event, within 60 days following the
date of such acquisition or such longer period as consented to by the
Administrative Agent in its sole discretion) (i) execute and deliver a first
priority Mortgage in favor of the Collateral Trustee, for the benefit of the
Secured Parties, covering such real property and complying with the provisions
herein and in the Security Documents, (ii) provide the Secured Parties with (A)
title and extended coverage insurance (or, if approved by the Administrative
Agent in its sole discretion, a UCC title insurance policy) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent, the Collateral Agent or the Collateral Trustee, which may be the value of
the generation assets, if applicable, situated thereon), together with such
endorsements as are reasonably required by the Administrative Agent, the
Collateral Agent or the Collateral Trustee and are obtainable in the State in
which such Mortgaged Property is located, as well as a current ALTA survey
thereof complying with the requirements set forth in Schedule 5.09(b) and all of
the other provisions herein and in the Security Documents, together with a
surveyor’s certificate and (B) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent, the Collateral Agent or the
Collateral Trustee in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agent and the Collateral Trustee, (iii) if any such Collateral (other
than any Excluded Perfection Assets) consisting of fee-owned real property is
required to be insured pursuant to the Flood Disaster Protection Act of 1973 or
the


91



--------------------------------------------------------------------------------





National Flood Insurance Act of 1968, and the regulations promulgated
thereunder, because it is located in an area which has been identified by the
Secretary of Housing and Urban Development as a “special flood hazard area,”
deliver to the Administrative Agent (A) a policy of flood insurance that (1)
covers such Collateral and (2) is written in an amount reasonably satisfactory
to the Administrative Agent, (B) a “life of loan” standard flood hazard
determination with respect to such Collateral and (C) a confirmation that the
Borrower or such other Loan Party has received the notice requested pursuant to
Section 208(e)(3) of Regulation H of the Board, (iv) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent, the Collateral
Agent and the Collateral Trustee legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Collateral Trustee and (v) deliver to the Administrative Agent a
notice identifying the consultant’s reports, environmental site assessments or
other documents relied upon by the Borrower or any other Loan Party to determine
that any such real property included in such Collateral does not contain
Hazardous Materials of a form or type or in a quantity or location that could,
or to determine that the operations on any such real property included in such
Collateral is in compliance with Environmental Law except to the extent any
non-compliance could not, reasonably be expected to result in a material
Environmental Liability.
(c)    With respect to any new Subsidiary (other than an Unrestricted Subsidiary
or an Excluded Subsidiary) created or acquired after the Closing Date (which,
for the purposes of this Section 5.09(c), shall include any existing Subsidiary
that ceases to be an Unrestricted Subsidiary, an Excluded Foreign Subsidiary or
an Excluded Project Subsidiary) by the Borrower or any of the Subsidiaries,
promptly (and, in any event, within 20 Business Days following such creation or
the date of such acquisition), (i) execute and deliver to the Administrative
Agent, the Collateral Agent and the Collateral Trustee such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent, the Collateral
Agent or the Collateral Trustee deems necessary or reasonably advisable to grant
to the Collateral Trustee, for the benefit of the Secured Parties, a valid,
perfected first priority security interest in the Equity Interests in such new
Subsidiary that are owned by the Borrower or any of the Subsidiaries,
(ii) deliver to the Collateral Trustee the certificates, if any, representing
such Equity Interests, together with undated instruments of transfer or stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or such Subsidiary, as the case may be, (iii) cause such new Subsidiary
that is not an Excluded Subsidiary or an Unrestricted Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement to, among other things, provide
Guarantees of the Guaranteed Obligations hereunder, the Collateral Trust
Agreement and the Intellectual Property Security Agreements and (B) to take such
actions necessary or reasonably requested by the Administrative Agent to grant
to the Collateral Trustee, for the benefit of the Secured Parties, a perfected
(subject to the limitations set forth in Section 3.19) first priority security
interest (except with respect to Pledged Securities, subject to Permitted Liens,
and in respect of Pledged Securities, the Permitted Liens in clause (g) of the
definition thereof) in the Collateral described in the Guarantee and Collateral
Agreement and the Intellectual Property Security Agreement with respect to such
new Subsidiary that is not an Excluded Subsidiary, including the recording of
instruments in the United States Patent and Trademark Office and the United
States Copyright Office (but not in any intellectual property offices in any
jurisdiction outside the United States), the execution and delivery by all
necessary Persons of Control Agreements (other than with respect to any
Counterparty Accounts) and the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent, the
Collateral Agent or the Collateral Trustee and (iv) deliver to the
Administrative Agent, the Collateral Agent and the Collateral Trustee, if
reasonably requested, legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the
Collateral Trustee.
(d)    With respect to any new Excluded Foreign Subsidiary (other than an
Unrestricted Subsidiary or an Excluded Subsidiary pursuant to clause (ii) or
(iii) of the definition thereof that is a subsidiary of an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by the Borrower or any of
its Subsidiaries, promptly (and, in any event, within 20 Business Days following
such creation or the date of such acquisition) (i) execute and deliver to the
Administrative Agent, the Collateral Agent and the Collateral Trustee such
amendments to the Guarantee and Collateral Agreement as the Administrative
Agent, the Collateral Agent or the Collateral Trustee deems necessary or
advisable in order to grant to the Collateral Trustee, for the benefit of the
Secured Parties, a perfected first priority security interest in the Equity
Interests in such new Excluded Foreign Subsidiary that is directly owned by the
Borrower or any of its Domestic Subsidiaries (provided that in no event shall
more than 66% of the total outstanding voting first-tier Equity Interests in any
such new


92



--------------------------------------------------------------------------------





Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver to the
Collateral Trustee the certificates representing such Equity Interests, together
with undated instruments of transfer or stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Domestic
Subsidiary, as the case may be, and take such other action as may be necessary
or, in the reasonable opinion of the Administrative Agent, the Collateral Agent
or the Collateral Trustee, desirable to perfect the security interest of the
Collateral Trustee thereon and (iii) deliver to the Administrative Agent, the
Collateral Agent and the Collateral Trustee, if reasonably requested, legal
opinions (which may be delivered by in-house counsel if admitted in the relevant
jurisdiction) relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Collateral Trustee.
SECTION 5.10.    Further Assurances. (a)  From time to time duly authorize,
execute and deliver, or cause to be duly authorized, executed and delivered,
such additional instruments, certificates, financing statements, agreements or
documents, and take all such actions (including filing UCC and other financing
statements), as the Administrative Agent, the Collateral Agent or the Collateral
Trustee may reasonably request, for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or perfecting or
renewing the rights of the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Collateral Trustee and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any Subsidiary which assets or property may be
deemed to be part of the Collateral), as applicable, pursuant hereto or thereto.
Upon the exercise by the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Collateral Trustee or any Lender of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Collateral Trustee or such Lender may be required to obtain
from the Borrower or any of the Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.
On or prior to the 45th day after the date any additional Deposit Account,
Securities Account or Commodities Account is opened after the Closing Date
(except to the extent any such account is an Excluded Asset, an Excluded
Perfection Asset or a Counterparty Account), at its sole expense, with respect
to any such Deposit Account, Securities Account or Commodities Account, each
applicable Subsidiary Guarantor shall take any actions required for the
Collateral Trustee to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, including executing and
delivering and causing the relevant depositary bank or securities intermediary
to execute and deliver a Control Agreement in form and substance reasonably
satisfactory to the Collateral Trustee.
SECTION 5.11.    Ownership of Funded L/C SPV. At all times own, pledge and grant
a first-priority security interest to the Collateral Trustee, for the benefit of
the Secured Parties, in 100% of the Equity Interests of the Funded L/C SPV owned
directly or indirectly by the Borrower (other than any preferred interests owned
by any LC Issuer or other Persons on behalf of, or at the request of, any LC
Issuer in connection with Cash Collateralized Letter of Credit Facilities).
SECTION 5.12.    Maintenance of Energy Regulatory Authorizations and Status.
(a)  Each of the FPA-Jurisdictional Subsidiary Guarantors shall maintain and
preserve its (i) FPA MBR Authorizations, Exemptions and Waivers and (ii) status
as either an EWG within the meaning of PUHCA or the status of its Facility as a
QF under PURPA, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(b)    Each of the Non-FPA-Jurisdictional Subsidiary Guarantors shall maintain
and preserve its (i) Non-FPA Sales Authorizations and (ii) status as either an
EWG within the meaning of PUHCA or the status of its Facility as a QF under
PURPA, except to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect.
ARTICLE VI.

Negative Covenants


93



--------------------------------------------------------------------------------





The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable) shall have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or reimbursement thereof shall
have been cash-collateralized in an amount equal to 103% of the Revolving L/C
Exposure as of such time, the Borrower will not, nor (except with respect to
Section 6.08 which applies only to the Borrower) will it cause or permit any of
its Restricted Subsidiaries to:
SECTION 6.01.    Incurrence of Indebtedness and Issuance of Preferred Stock.
(a)  Directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to (collectively, “incur”) any Indebtedness (including Acquired Debt),
and the Borrower shall not issue any Disqualified Stock and shall not permit any
of its Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Debt) or issue preferred stock, if the Fixed Charge Coverage
Ratio for the Borrower’s most recently ended four full fiscal quarters for which
internal financial statements are publicly available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock or preferred stock is issued would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness (including Acquired Debt)
had been incurred or the Disqualified Stock or preferred stock had been issued,
as the case may be, at the beginning of such four-quarter period.
(b)    The provisions of Section 6.01(a) shall not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):
(i)    (A) the incurrence of Indebtedness and Letters of Credit hereunder and
under the other Loan Documents (other than any Indebtedness and Letters of
Credit arising from New Commitments pursuant to and in accordance with Section
2.24) and (B) the incurrence by the Borrower, any Subsidiary Guarantor and any
Excluded Subsidiary pursuant to and in accordance with clause (c) of the
definition thereof (and the guarantee thereof by the Borrower, the Subsidiary
Guarantors and/or any Excluded Subsidiary pursuant to and in accordance with
clause (c) of the definition thereof) of Indebtedness and letters of credit
under other Credit Facilities and Indebtedness and Letters of Credit arising
from New Commitments pursuant to and in accordance with Section 2.24 in an
aggregate principal amount at any one time outstanding under this clause (i)(B)
(with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of the Borrower and its Restricted Subsidiaries
thereunder) not to exceed the difference between (x) $6,000,000,000 and (y) the
aggregate principal amount at such time outstanding under clause (i)(A) above
less the aggregate amount of all repayments, optional or mandatory, of the
principal of any term Indebtedness under a Credit Facility that have been made
by the Borrower or any of its Restricted Subsidiaries since the Issue Date with
the Net Proceeds of Asset Sales (other than Excluded Proceeds) and less, without
duplication, the aggregate amount of all repayments or commitment reductions
with respect to any revolving credit borrowings under a Credit Facility that
have been made by the Borrower or any of its Restricted Subsidiaries since the
Issue Date as a result of the application of the Net Proceeds of Asset Sales
(other than Excluded Proceeds), in each case in accordance with Sections 2.13(b)
and 6.04 (excluding temporary reductions in revolving credit borrowings as
contemplated by Section 6.04) or in accordance with Section 4.10 of the Existing
2021 Notes Indenture (excluding temporary reductions in revolving credit
borrowings as contemplated by that covenant);
(ii)    the incurrence by the Borrower and its Restricted Subsidiaries of the
Existing Indebtedness;
(iii)    the incurrence by the Borrower of Indebtedness represented by the
Senior Notes issued on or prior to the Closing Date and the related Guarantees
thereof by the Subsidiary Guarantors and any Excluded Subsidiary pursuant to and
in accordance with clause (c) of the definition thereof;


94



--------------------------------------------------------------------------------





(iv)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement or lease of property (real or personal), plant or
equipment used or useful in the business of the Borrower or any of its
Restricted Subsidiaries or incurred within 180 days thereafter, in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (iv), not to exceed at any time outstanding 5.00% of
Total Assets;
(v)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than intercompany Indebtedness) that was permitted by this Agreement to be
incurred under Section 6.01(a) or Section 6.01(b)(ii), 6.01(b)(iii),
6.01(b)(iv), 6.01(b)(v), 6.01(b)(xv), 6.01(b)(xvi), 6.01(b)(xvii),
6.01(b)(xviii), 6.01(b)(xix) and 6.01(b)(xxi);
(vi)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries; provided, however, that:
(1)    if the Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Subsidiary Guarantor, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Guaranteed Obligations; and
(2)    (A) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Borrower or a
Restricted Subsidiary and (B) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary;
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by the Borrower or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (vi);
(vii)    the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:
(1)    any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than the Borrower or a
Restricted Subsidiary; and
(2)    any sale or other transfer of any such preferred stock to a Person that
is not either the Borrower or a Restricted Subsidiary;
will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);
(viii)    the incurrence by the Borrower or any of its Restricted Subsidiaries
of Hedging Obligations;
(ix)    the Guarantee by (i) the Borrower or any of the Subsidiary Guarantors of
Indebtedness of the Borrower or a Subsidiary Guarantor that was permitted to be
incurred by another provision of this Section 6.01; (ii) any of the Excluded
Project Subsidiaries of Indebtedness of any other Excluded Project Subsidiary;
and (iii) any of the Excluded Foreign Subsidiaries of Indebtedness of any other
Excluded Foreign Subsidiary; provided that if the Indebtedness being guaranteed
is subordinated to or pari passu with the Guaranteed Obligations, then the
guarantee shall be subordinated to the same extent as the Indebtedness
guaranteed;


95



--------------------------------------------------------------------------------





(x)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument (except in the case of daylight
overdrafts) inadvertently drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is covered within five Business
Days;
(xi)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of (i) workers’ compensation claims, self-insurance
obligations, bankers’ acceptance and (ii) performance and surety bonds provided
by the Borrower or a Restricted Subsidiary in the ordinary course of business;
(xii)    the incurrence of Non-Recourse Debt by any Excluded Project Subsidiary;
(xiii)    the incurrence of Indebtedness that may be deemed to arise as a result
of agreements of the Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the disposition of any business, assets
or Equity Interests of any Subsidiary; provided that the aggregate maximum
liability associated with such provisions may not exceed the gross proceeds
(including non-cash proceeds) of such disposition;
(xiv)    the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness represented by letters of credit, guarantees or other similar
instruments supporting Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries) permitted to be
incurred by this Agreement;
(xv)    Indebtedness, Disqualified Stock or preferred stock of Persons or assets
that are acquired by the Borrower or any Restricted Subsidiary or merged into
the Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement; provided that such Indebtedness, Disqualified Stock or preferred
stock is not incurred in contemplation of such acquisition or merger; and
provided, further, that after giving effect to such acquisition or merger,
either:
(1)    the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 6.01(a); or
(2)    the Fixed Charge Coverage Ratio would be greater than immediately prior
to such acquisition or merger;
(xvi)    Environmental CapEx Debt; provided that prior to the incurrence of any
Environmental CapEx Debt, the Borrower shall deliver to the Administrative Agent
an Officers’ Certificate designating such Indebtedness as Environmental CapEx
Debt;
(xvii)    Indebtedness incurred to finance Necessary Capital Expenditures;
provided that prior to the incurrence of any Indebtedness to finance Necessary
Capital Expenditures, the Borrower shall deliver to the Administrative Agent an
Officers’ Certificate designating such Indebtedness as Necessary CapEx Debt;
(xviii)    Indebtedness of the Borrower or any Restricted Subsidiary consisting
of (i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;
(xix)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Contribution Indebtedness;
(xx)    the incurrence by the Borrower and/or any of its Restricted Subsidiaries
of Indebtedness that constitutes a Permitted Tax Lease;


96



--------------------------------------------------------------------------------





(xxi)    the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including all Permitted
Refinancing Indebtedness incurred to refund, refinance, replace, defease or
discharge any Indebtedness incurred pursuant to this clause (xxi), not to exceed
the greater of (x) $1,000,000,000 and (y) 3.50% of Total Assets; and
(xxii)    the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of secured or unsecured notes and/or loans (and/or commitments in
respect thereof) issued or incurred in lieu of New Commitments (such notes or
loans “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt shall not exceed the Maximum Incremental Amount less
the aggregate principal amount of New Commitments (and loans made pursuant to
such New Commitments) established pursuant to Section 2.24, (ii) any Incremental
Equivalent Debt that is secured shall be secured only by the Collateral and on a
pari passu or junior basis with the Collateral securing the Obligations, and
shall be subject to a customary intercreditor agreement reasonably acceptable to
the Administrative Agent and the Borrower, (iii) no Incremental Equivalent Debt
may be guaranteed by any Person that is not a Loan Party or secured by any
assets other than the Collateral (other than cash collateral or letters of
credit, which may be used as exclusive security); (iv) the final maturity date
of such Incremental Equivalent Debt shall be, in the case of revolving
facilities, no earlier than the latest Revolving Maturity Date and, in the case
of term loans or notes, no earlier than the Latest Maturity Date of all Classes
of Loans or Commitments; (v) the Weighted Average Life to Maturity of such
Incremental Equivalent Debt in the form of term loans or notes shall be no
shorter than the remaining Weighted Average Life to Maturity of the
then-existing Term Loans (without giving effect to any prepayments thereof);
(vi) no Event of Default shall immediately before or immediately after giving
effect to the incurrence of such Incremental Equivalent Debt, (vii) the
covenants and defaults applicable to such Incremental Equivalent Debt (excluding
pricing and option prepayment or redemption terms), when taken as a whole, are
no more restrictive than those applicable to the then-existing Term Loans and
Revolving Commitments (except for covenants or other provisions applicable only
after the Latest Maturity Date of all Classes of Loans or Commitments) and
(viii) (A) any prepayment (other than any scheduled amortization payment) of
Incremental Equivalent Debt in the form of term loans or notes that is pari
passu with any then-existing Term Loans in right of payment and security shall
be made on a pro rata basis with such existing Term Loans and (B) any prepayment
(other than any scheduled amortization payment) of Incremental Equivalent Debt
in the form of term loans or notes that is subordinated to any then-existing
Term Loans in right of payment or security shall be made on a junior basis with
respect to such existing Term Loans, except, in each case, that the Borrower and
the lenders providing the relevant Incremental Equivalent Debt shall be
permitted, in their sole discretion, to elect to prepay or receive, as
applicable, any prepayments on a less than pro rata basis (but not on a greater
than pro rata basis).
(c)    Incur any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of the Borrower or
any Subsidiary Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Guaranteed Obligations on substantially
identical terms; provided, however, that no Indebtedness of the Borrower shall
be deemed to be contractually subordinated in right of payment to any other
Indebtedness of the Borrower solely by virtue of being unsecured or by virtue of
being secured on a first or junior Lien basis.
(d)    For purposes of determining compliance with this Section 6.01, in the
event that an item of proposed Indebtedness meets the criteria of more than one
of the categories of Permitted Debt described in Sections 6.01(b)(i) through
6.01(b)(xxi), or is entitled to be incurred pursuant to Section 6.01(a), the
Borrower shall be permitted to classify such item of Indebtedness on the date of
its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this Section 6.01. Indebtedness
under this Agreement outstanding on the Closing Date will initially be deemed to
have been incurred on such date in reliance on the exception provided by Section
6.01(b)(i). The accrual of interest, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, and the payment of dividends on
Disqualified Stock in the form of additional shares of the same class of
Disqualified Stock shall not be deemed to be an incurrence of Indebtedness or an


97



--------------------------------------------------------------------------------





issuance of Disqualified Stock for purposes of this Section 6.01; provided, in
each such case, that the amount thereof is included in the Fixed Charges of the
Borrower as accrued.
(e)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred; provided that if such Indebtedness is incurred
to refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-dominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-dominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of the Indebtedness being
refinanced.
(f)    The amount of any Indebtedness outstanding as of any date will be (i) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount; (ii) the principal amount of the Indebtedness, in the
case of any other Indebtedness; and (iii) in respect of Indebtedness of another
Person secured by a Lien on the assets of the specified Person, the lesser of
(x) the Fair Market Value of such asset at the date of determination and (y) the
amount of the Indebtedness of the other Person; provided that any changes in any
of the above shall not give rise to a default under this Section 6.01.
SECTION 6.02.    Liens. Create, incur, assume or otherwise cause or suffer to
exist or become effective any Lien of any kind (other than Permitted Liens) upon
any of their property or assets, now owned or hereafter acquired.
SECTION 6.03.    Limitation on Sale and Leaseback Transactions. Enter into any
sale and leaseback transaction (other than (x) a Permitted Tax Lease, which
shall not be restricted by this Section 6.03 and (y) any sale and leaseback
transaction existing on the Closing Date and set forth on Schedule 6.03);
provided that the Borrower or any Subsidiary Guarantor may enter into a sale and
leaseback transaction if:
(a)    the Borrower or that Subsidiary Guarantor, as applicable, could have (a)
incurred Indebtedness in an amount equal to the Attributable Debt relating to
such sale and leaseback transaction under the provisions of Section 6.01 and (b)
incurred a Lien to secure such Indebtedness pursuant to Section 6.02;
(b)    the gross proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value of the property that is the subject of that sale
and leaseback transaction, as determined in good faith by a Financial Officer of
the Borrower; and
(c)    if such sale and leaseback transaction constitutes an Asset Sale, the
transfer of assets in that sale and leaseback transaction is permitted by, and
the Borrower applies the proceeds of such transaction in compliance with, the
provisions of Sections 2.13(b) and 6.04.
SECTION 6.04.    Asset Sales. (a)  Consummate an Asset Sale unless:
(i)    the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and
(ii)    at least 75% of the consideration received in the Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash. For purposes of
this clause (ii), each of the following will be deemed to be cash:
(1)    any liabilities, as shown on the Borrower’s most recent consolidated
balance sheet, of the Borrower or any Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Guaranteed Obligations) that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Borrower or
such Restricted Subsidiary from further liability;


98



--------------------------------------------------------------------------------





(2)    any securities, notes or other obligations received by the Borrower or
any such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash within 180 days of the receipt
of such securities, notes or other obligations, to the extent of the cash
received in that conversion;
(3)    any stock or assets of the kind referred to in Section 6.04(b)(ii) or
6.04(b)(iv); and
(4)    any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value
that is at the time outstanding, not to exceed the greater of (x) $500,000,000
and (y) 2.50% of Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value.
(b)    Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
other than Excluded Proceeds, the Borrower (or the applicable Restricted
Subsidiary, as the case may be) may apply such Net Proceeds or, at its option,
enter into a binding commitment to apply such Net Proceeds within the 365-day
period following the date of such commitment (an “Acceptable Commitment”):
(i)    in the case of an Asset Sale by a Restricted Subsidiary that is not a
Subsidiary Guarantor, to repay Indebtedness of a Restricted Subsidiary that is
not a Subsidiary Guarantor (other than Indebtedness owed to the Borrower or
another Restricted Subsidiary);
(ii)    to acquire all or substantially all of the assets of, or any Capital
Stock of, another Person engaged primarily in a Permitted Business, if, after
giving effect to any such acquisition of Capital Stock, such Person is or
becomes a Restricted Subsidiary and a Subsidiary Guarantor;
(iii)    to make a capital expenditure;
(iv)    to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business; or
(v)    any combination of the foregoing.
Pending the final application of such Net Proceeds in accordance with this
Section 6.04, the Borrower may temporarily reduce revolving credit borrowings
(including, for the avoidance of doubt, Revolving Borrowings) or otherwise use
the Net Proceeds in any manner that is not prohibited by this Agreement.
(c)    Notwithstanding the preceding paragraph, in the event that regulatory
approval is necessary for an asset or investment, or construction, repair or
restoration of any asset or investment has commenced, then the Borrower or any
Restricted Subsidiary shall have an additional 365 days to apply the Net
Proceeds from such Asset Sale in accordance with the preceding paragraph.
(d)    Any Acceptable Commitment that is later canceled or terminated for any
reason before such Net Proceeds are so applied shall be treated as a permitted
application of the Net Proceeds if the Borrower or such Restricted Subsidiary
enters into another Acceptable Commitment within the later of (a) nine months of
such cancellation or termination or (b) the end of the initial 365-day period.
(e)    Any Net Proceeds from Asset Sales received after the Closing Date (other
than Excluded Proceeds) that are not applied or invested as provided in this
Section 6.04 shall constitute “Excess Proceeds.” When the aggregate amount of
Excess Proceeds exceeds $100,000,000, or on such earlier date as may be selected
by the Borrower, the Borrower will make an Asset Sale Offer to all Term Lenders,
New Term Lenders and Refinancing Term Lenders and, at the election of the
Borrower, to holders of other Indebtedness under one or more Credit Facilities
that are pari passu with the Guaranteed Obligations and constitutes Priority
Lien Debt (as defined in the Collateral Trust Agreement) containing provisions
similar to those set forth in this Agreement with respect to offers to prepay,
purchase or redeem with the proceeds of sales of assets to prepay


99



--------------------------------------------------------------------------------





or purchase the maximum principal amount of Term Loans, New Term Loans and
Refinancing Term Loans then outstanding and such other pari passu Indebtedness
that may be prepaid or purchased out of the Excess Proceeds (an “Asset Sale
Offer”), which prepayment shall be made, in the case of Term Loans, New Term
Loans and Refinancing Term Loans, pursuant to and in accordance with Section
2.13(b). The offer price in any Asset Sale Offer will be equal to 100% of the
principal amount plus accrued and unpaid interest to the date of prepayment,
purchase or redemption and will be payable in cash. If any Excess Proceeds
remain after consummation of an Asset Sale Offer, the Borrower may use those
Excess Proceeds for any purpose not otherwise prohibited by this Agreement. If
the aggregate principal amount of the Term Loans, New Term Loans, Refinancing
Term Loans and, if applicable, such other pari passu Indebtedness accepting such
Asset Sale Offer exceeds the amount of Excess Proceeds, such prepayment or
purchase shall be made on a pro rata basis with respect thereto. Upon completion
of each Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.
SECTION 6.05.    Dividend and Other Payment Restrictions Affecting Subsidiaries.
(a)  Directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary (other than an Excluded Subsidiary) to:
(i)    pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries (other than Excluded
Subsidiaries), or with respect to any other interest or participation in, or
measured by, its profits, or pay any indebtedness owed to the Borrower or any of
its Restricted Subsidiaries (other than Excluded Subsidiaries);
(ii)    make loans or advances to the Borrower or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries); or
(iii)    transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries).
(b)    The restrictions in Section 6.05(a) above shall not apply to encumbrances
or restrictions existing under or by reason of:
(i)    this Agreement and other agreements governing Existing Indebtedness on
the Closing Date;
(ii)    the Senior Notes Documents and the Additional Senior Notes Documents;
(iii)    applicable law, rule, regulation or order;
(iv)    customary non-assignment provisions in contracts, agreements, leases,
permits and licenses;
(v)    purchase money obligations for property acquired and Capital Lease
Obligations that impose restrictions on the property purchased or leased of the
nature described in Section 6.05(a)(iii);
(vi)    any agreement for the sale or other disposition of the stock or assets
of a Restricted Subsidiary that restricts distributions by that Restricted
Subsidiary pending the sale or other disposition;
(vii)    Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
(viii)    Liens permitted to be incurred under Section 6.02 and associated
agreements that limit the right of the debtor to dispose of the assets subject
to such Liens;


100



--------------------------------------------------------------------------------





(ix)    provisions limiting the disposition or distribution of assets or
property in joint venture, partnership, membership, stockholder and limited
liability company agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, including owners’,
participation or similar agreements governing projects owned through an
undivided interest, which limitation is applicable only to the assets that are
the subject of such agreements;
(x)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in connection with a Permitted Business;
(xi)    restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or similar agreement to which the
Borrower or any Restricted Subsidiary is a party entered into in connection with
a Permitted Business; provided that such agreement prohibits the encumbrance of
solely the property or assets of the Borrower or such Restricted Subsidiary that
are the subject of that agreement, the payment rights arising thereunder and/or
the proceeds thereof and not to any other asset or property of the Borrower or
such Restricted Subsidiary or the assets or property of any other Restricted
Subsidiary;
(xii)    any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Agreement to be incurred;
(xiii)    Indebtedness of a Restricted Subsidiary existing at the time it became
a Restricted Subsidiary if such restriction was not created in connection with
or in anticipation of the transaction or series of transactions pursuant to
which such Restricted Subsidiary became a Restricted Subsidiary or was acquired
by the Borrower;
(xiv)    with respect only to Section 6.05(a)(iii), restrictions encumbering
property at the time such property was acquired by the Borrower or any of its
Restricted Subsidiaries, so long as such restriction relates solely to the
property so acquired and was not created in connection with or in anticipation
of such acquisition;
(xv)    provisions limiting the disposition or distribution of assets or
property in agreements governing Non-Recourse Debt, which limitation is
applicable only to the assets that are the subject of such agreements; and
(xvi)    any encumbrance or restrictions of the type referred to in Sections
6.05(a)(i), 6.05(a)(ii) and 6.05(a)(iii) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xv) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of a Financial
Officer of the Borrower, no more restrictive with respect to such dividend and
other payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewals,
increase, supplement, refunding, replacement or refinancing.
SECTION 6.06.    Restricted Payments. (a)  Directly or indirectly (w) declare or
pay any dividend or make any other payment or distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests (including
any payment in connection with any merger or consolidation involving the
Borrower or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than dividends or distributions
payable in Equity Interests (other than Disqualified Stock) of the Borrower or
to the Borrower or a Restricted Subsidiary); (x) purchase, redeem or otherwise
acquire or retire for value (including in connection with any


101



--------------------------------------------------------------------------------





merger or consolidation involving the Borrower) any Equity Interests of the
Borrower or any direct or indirect parent of the Borrower (other than any such
Equity Interests owned by the Borrower or any Restricted Subsidiary); (y) make
any payment on or with respect to, or purchase, redeem, defease or otherwise
acquire or retire for value any Indebtedness of the Borrower or any Subsidiary
Guarantor that is contractually subordinated to the Guaranteed Obligations
(excluding any intercompany Indebtedness between or among the Borrower and any
of its Restricted Subsidiaries), except (1) a payment of interest or principal
at the Stated Maturity thereof, (2) a payment, purchase, redemption, defeasance,
acquisition or retirement of any subordinated Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or payment at final
maturity, in each case due within one year of the date of payment, purchase,
redemption, defeasance, acquisition or retirement or (3) AHYDO Catch-Up
Payments; or (z) make any Restricted Investment (all such payments and other
actions set forth in these clauses (w) through (z) above being collectively
referred to as “Restricted Payments”), unless, at the time of and after giving
effect to such Restricted Payment:
(i)    no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment; and
(ii)    on a pro forma basis after giving effect to such Restricted Payment and
any transaction related thereto, the Debt to Cash Flow Ratio would not have
exceeded 5.75 to 1.00; and
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
since the Original Issue Date (excluding Restricted Payments permitted by
Sections 6.06(b)(ii), 6.06(b)(iii), 6.06(b)(iv), 6.06(b)(vi), 6.06(b)(vii),
6.06(b)(viii), 6.06(b)(ix), 6.06(b)(x) and 6.06(b)(xi)), is less than the sum,
without duplication, of:
(1)    Consolidated Cash Flow of the Borrower, minus 140% of Consolidated
Interest Expense of the Borrower, in each case for the period (taken as one
accounting period) from March 31, 2009 to the end of the Borrower’s most
recently ended fiscal quarter for which financial statements are publicly
available at the time of such Restricted Payment, plus
(2)    100% of the Fair Market Value of any property or assets and the aggregate
net cash proceeds, in each case received by the Borrower or any of its
Restricted Subsidiaries since the Original Issue Date in exchange for Qualifying
Equity Interests or from the issue or sale of Qualifying Equity Interests of the
Borrower (other than Disqualified Stock) or from the issue or sale of
convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Borrower that have been converted into or exchanged for
such Qualifying Equity Interests (other than Qualifying Equity Interests (or
Disqualified Stock or debt securities) sold to a Subsidiary), plus
(3)    to the extent that any Restricted Investment that was made after the
Original Closing Date is sold for cash or otherwise liquidated or repaid for
cash after the Original Issue Date, the cash return with respect to such
Restricted Investment (less the cost of disposition, if any) to the extent not
already included in the Consolidated Cash Flow of the Borrower since the
Original Issue Date, plus
(4)    100% of any cash received by the Borrower or a Restricted Subsidiary
after the Original Issue Date from an Unrestricted Subsidiary, to the extent
that such cash was not otherwise included in Consolidated Cash Flow of the
Borrower for such period, plus
(5)    to the extent that any Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary after the Original Issue Date, the Fair Market Value of
the Borrower’s Investment in such Subsidiary as of the date of such
redesignation.
(b)    The provisions of Section 6.06(a) shall not prohibit:


102



--------------------------------------------------------------------------------





(i)    the payment of any dividend within 90 days after the date of declaration
of the dividend, if at the date of declaration the dividend payment would have
complied with the provisions of this Agreement;
(ii)    so long as no Default has occurred and is continuing or would be caused
thereby, the making of any Restricted Payment in exchange for, or out of the
aggregate proceeds of the substantially concurrent sale (other than to a
Subsidiary) of, Equity Interests of the Borrower (other than Disqualified Stock)
or from the contribution of equity capital (unless such contribution would
constitute Disqualified Stock) to the Borrower; provided that the amount of any
such proceeds that are utilized for any such Restricted Payment will be excluded
from clause 6.06(a)(y)(2);
(iii)    so long as no Default has occurred and is continuing or would be caused
thereby, the defeasance, redemption, repurchase or other acquisition of
Indebtedness of the Borrower or any Subsidiary Guarantor that is contractually
subordinated to the Guaranteed Obligations with the proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;
(iv)    the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
to the holders of its Equity Interests on a pro rata basis (including, for the
avoidance of doubt, any such payment of any dividend or similar distribution by
the Funded L/C SPV);
(v)    so long as no Default has occurred and is continuing or would be caused
thereby, (A) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any Restricted Subsidiary held
by any current or former officer, director or employee of the Borrower or any of
its Restricted Subsidiaries pursuant to any equity subscription agreement, stock
option agreement, severance agreement, shareholders’ agreement or similar
agreement, employee benefit plan or (B) the cancellation of Indebtedness owing
to the Borrower or any of its Restricted Subsidiaries from any current or former
officer, director or employee of the Borrower or any of its Restricted
Subsidiaries in connection with a repurchase of Equity Interests of the Borrower
or any of its Restricted Subsidiaries; provided that the aggregate price paid
for the actions in clause (A) may not exceed $10,000,000 in any twelve-month
period (with unused amounts in any period being carried over to succeeding
periods) and may not exceed $50,000,000 in the aggregate since the Closing Date;
provided, further, that (1) such amount in any calendar year may be increased by
the cash proceeds of “key man” life insurance policies received by the Borrower
and its Restricted Subsidiaries after the Closing Date less any amount
previously applied to the making of Restricted Payments pursuant to this Section
6.06(b)(v) since the Closing Date and (2) cancellation of the Indebtedness owing
to the Borrower from employees, officers, directors and consultants of the
Borrower or any of its Restricted Subsidiaries in connection with a repurchase
of Equity Interests of the Borrower from such Persons shall be permitted under
this Section 6.06(b)(v) as if it were a repurchase, redemption, acquisition or
retirement for value subject hereto;
(vi)    the repurchase of Equity Interests in connection with the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options and the repurchases of Equity Interests in
connection with the withholding of a portion of the Equity Interests granted or
awarded to an employee to pay for the taxes payable by such employee upon such
grant or award;
(vii)    so long as no Default has occurred and is continuing or would be caused
thereby, the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of (A) preferred stock outstanding on the
Closing Date, (B) Disqualified Stock of the Borrower or any Restricted
Subsidiary issued on or after the Issue Date in accordance with the terms of
this Agreement or (C) preferred stock issued on or after the Issue Date in
accordance with the terms of this Agreement or, in the event that any of the
instruments described in (A) through (C) above have been converted into or
exchanged for Qualifying Equity Interests, other Restricted Payments in an
amount no greater than and with timing of such payments not earlier than the
dividends that would have otherwise been payable on such instruments.


103



--------------------------------------------------------------------------------





(viii)    payments to holders of the Borrower’s Capital Stock in lieu of the
issuance of fractional shares of its Capital Stock;
(ix)    the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all the holders of
Capital Stock of the Borrower pursuant to any shareholders’ rights plan adopted
for the purpose of protecting shareholders from unfair takeover tactics;
provided that any such purchase, redemption, acquisition, cancellation or other
retirement of such rights is not for the purpose of evading the limitations of
this covenant (all as determined in good faith by a Financial Officer of the
Borrower);
(x)    so long as no Default has occurred and is continuing or would be caused
thereby, upon the occurrence of an Asset Sale and after the completion of the
related Asset Sale Offer pursuant to and in accordance with Sections 2.13(b) and
6.04, any purchase, defeasance, retirement, redemption or other acquisition of
Indebtedness that is contractually subordinated to the Guaranteed Obligations
required under the terms of such Indebtedness, or any Disqualified Stock, with
Net Proceeds from such Asset Sale;
(xi)    so long as no Default has occurred and is continuing or would be caused
thereby, other Restricted Payments since the Issue Date in an aggregate amount
not to exceed the amount available as of the Issue Date for Restricted Payments
under Section 4.07(b)(11) of the Existing 2021 Notes Indenture; and
(xii)    the payment of any dividend or distribution in an amount not to exceed
the aggregate Taxes of a consolidated, combined, unitary, affiliated or similar
income tax group of which Borrower is the common parent (a “Tax Group”) from any
Restricted Subsidiary to another Restricted Subsidiary or to the Borrower for
any taxable period in which the Borrower or such Restricted Subsidiary (or its
“tax owner,” so long as such Restricted Subsidiary is treated as a “disregarded
entity” for U.S. federal income tax purposes) is a member of such Tax Group;
provided that such distributions shall not exceed the amount of Taxes that such
Restricted Subsidiary would have paid had it been a stand-alone taxpayer.
The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
Section 6.06 will be determined by a Financial Officer of the Borrower whose
certification with respect thereto will be delivered to the Administrative
Agent.
SECTION 6.07.    Transactions with Affiliates. (a)  Make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Borrower (each, an “Affiliate
Transaction”) involving aggregate payments in excess of $10,000,000, unless:
(i)    the Affiliate Transaction is on terms that are no less favorable to the
Borrower (as reasonably determined by the Borrower) or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with an unrelated Person; and
(ii)    the Borrower delivers to the Administrative Agent:
(1)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $75,000,000, a
resolution of the Board of Directors set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with this Section 6.07 and
that such Affiliate Transaction has been approved by a majority of the
disinterested members of the Board of Directors; and


104



--------------------------------------------------------------------------------





(2)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $150,000,000, an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an Independent
Financial Advisor.
(b)    The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
(i)    any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any similar
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
or approved by a Responsible Officer of the Borrower in good faith;
(ii)    transactions between or among the Borrower and/or its Restricted
Subsidiaries;
(iii)    transactions with a Person (other than an Unrestricted Subsidiary) that
is an Affiliate of the Borrower solely because the Borrower owns, directly or
through a Restricted Subsidiary, an Equity Interest in, or controls, such
Person;
(iv)    payment of directors’ fees;
(v)    any issuance of Equity Interests (other than Disqualified Stock) of the
Borrower or its Restricted Subsidiaries;
(vi)    Restricted Payments that do not violate the provisions of Section 6.06;
(vii)    any agreement in effect as of the Closing Date or any amendment thereto
or replacement thereof and any transaction contemplated thereby or permitted
thereunder, so long as any such amendment or replacement agreement taken as a
whole is not more disadvantageous to the Lenders than the original agreement as
in effect on the Closing Date;
(viii)    payments or advances to employees or consultants that are incurred in
the ordinary course of business or that are approved by a Responsible Officer of
the Borrower in good faith;
(ix)    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this Section 6.07(b)(ix) to the extent that the terms
of any such amendment or new agreement are not otherwise more disadvantageous to
the Lenders in any material respect;
(x)    transactions permitted by, and complying with, the provisions of Section
6.08;
(xi)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods or services (including pursuant to joint
venture agreements) in compliance with the terms of this Agreement that are fair
to the Borrower and its Restricted Subsidiaries, in the reasonable determination
of a Financial Officer of the Borrower, or are on terms not materially less
favorable taken as a whole as might reasonably have been obtained at such time
from an unaffiliated party;
(xii)    any repurchase, redemption or other retirement of Capital Stock of the
Borrower held by employees of the Borrower or any of its Subsidiaries;
(xiii)    loans or advances to employees or consultants;


105



--------------------------------------------------------------------------------





(xiv)    any Permitted Investment in another Person involved in a Permitted
Business;
(xv)    transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 6.07(a)(i);
(xvi)    the issuance of any letters of credit to support obligations of any
Excluded Subsidiary;
(xvii)    transactions between or among Excluded Subsidiaries, and any
Guarantee, guarantee and/or other credit support provided by the Borrower and/or
any Restricted Subsidiary in respect of any Subsidiary or any Minority
Investment so long as all holders of Equity Interests in such Subsidiary or
Minority Investment (including the Borrower or any Restricted Subsidiary, as
applicable) shall participate directly or indirectly in such applicable
Guarantee, guarantee and/or other credit support or shall provide a commitment
in respect of any related obligation, in each case, on a pro rata basis relative
to their Equity Interests in such Minority Investment; provided that any such
transaction shall be fair and reasonable and beneficial to the Borrower and its
Restricted Subsidiaries (taken as a whole) and consistent with Prudent Industry
Practice;
(xviii)    transactions relating to management, marketing, administrative or
technical services between the Borrower and its Restricted Subsidiaries, or
between Restricted Subsidiaries;
(xix)    any tax sharing agreement between or among the Borrower and its
Subsidiaries so long as such tax sharing agreement is on fair and reasonable
terms with respect to each participant therein; and
(xx)    any agreement to do any of the foregoing.
SECTION 6.08.    Merger, Consolidation or Sale of Assets. The Borrower will not,
directly or indirectly: (a) consolidate or merge with or into another Person
(whether or not the Borrower is the surviving corporation); or (b) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Borrower and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person; unless, subject
to Section 9.22:
(i)    either (A) the Borrower is the surviving corporation or (B) the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation, partnership or limited liability
company organized or existing under the laws of the United States, any state of
the United States or the District of Columbia;
(ii)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under the Loan Documents pursuant to joinder agreements or other
documents and agreements reasonably satisfactory to the Administrative Agent;
(iii)     immediately after such transaction, no Default or Event of Default
exists; and
(iv)    (A) the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower), or to which such sale,
assignment, transfer, conveyance or other disposition has been made will, on the
date of such transaction after giving pro forma effect thereto and to any
related financing transactions as if the same had occurred at the beginning of
the applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the provisions of Section 6.01(a) or (B) the Fixed Charge Coverage
Ratio of the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) is greater after giving pro
forma effect to such consolidation


106



--------------------------------------------------------------------------------





or merger and any related financing transactions as if the same had occurred at
the beginning of the applicable four-quarter period than the Borrower’s actual
Fixed Charge Coverage Ratio for the period.
(c)    In addition, the Borrower shall not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.
(d)    This Section 6.08 shall not apply to (i) a merger of the Borrower with an
Affiliate solely for the purpose of reincorporating the Borrower in another
jurisdiction or forming a direct holding company of the Borrower; and (ii) any
sale, transfer, assignment, conveyance, lease or other disposition of assets
between or among the Borrower and its Restricted Subsidiaries, including by way
of merger or consolidation.
(e)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the assets
of the Borrower and its Restricted Subsidiaries taken as a whole in a
transaction that is subject to, and that complies with the provisions of,
Sections 6.08(a) through and including 6.08(d), the successor corporation formed
by such consolidation or into or with which the Borrower is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement and the other Loan Documents referring to the
“Borrower” shall refer instead to the successor corporation and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement and the other Loan Documents with the same effect as if such successor
Person had been named as the Borrower herein; provided, however, that the
predecessor Borrower shall not be relieved from its payment obligations
hereunder except in the case of a sale of all of the Borrower’s assets in a
transaction that is subject to, and that complies with the provisions of,
Section 6.08(a) through and including 6.08(d).
SECTION 6.09.    Limitations on Funded L/C SPV. (a) Cause the Funded L/C SPV to
have (i) any business operations or activities other than in respect of the
issuance of letters of credit under Cash Collateralized Letter of Credit
Facilities and making payments or distributions to the Borrower and its
Subsidiaries as permitted therein (and activities reasonably related thereto
including the posting of cash collateral therefor), (ii) any properties or
assets other than the Funded L/C Collateral Accounts and all cash, Cash
Equivalents, other securities or investments comparable to Cash Equivalents and
other funds and investments held therein, any contractual reimbursement rights
granted by Affiliates of the Funded L/C SPV in favor of the Funded L/C SPV and
other assets of de minimis value and (iii) any Indebtedness or other obligations
other than obligations pursuant to and in accordance with Cash Collateralized
Letter of Credit Facilities providing for the issuance of an aggregate face
amount of letters of credit thereunder not to exceed at any time outstanding the
aggregate amount of cash proceeds of Revolving Loans contributed by the Borrower
to the Funded L/C SPV pursuant to and in accordance with Funded L/C SPV
Contributions after the Closing Date and liabilities and obligations reasonably
related, ancillary or incidental to any Cash Collateralized Letter of Credit
Facility.
(b)    Provide any collateral or any Guarantee, or have any other obligation, in
each case, with respect to any Cash Collateralized Letter of Credit Facility
outstanding at any time after the Closing Date other than (i) cash collateral
consisting of cash proceeds of Revolving Loans contributed by the Borrower to
the Funded L/C SPV pursuant to and in accordance with Funded L/C SPV
Contributions after the Closing Date, (ii) with respect to the Funded L/C SPV,
its obligations to any LC Issuer pursuant to and in accordance with the terms
and provisions of such Cash Collateralized Letter of Credit Facility and
liabilities and obligations reasonably related, ancillary or incidental thereto,
(iii) with respect to the Borrower, the Funded L/C SPV Guarantee with respect to
such Cash Collateralized Letter of Credit Facility on terms reasonably
satisfactory to the Administrative Agent, and (iv) with respect to the Borrower
and the Subsidiary Guarantors only, obligations with respect to any
reimbursement agreement of the Borrower and/or any Subsidiary Guarantor in favor
of the Funded L/C SPV with respect to any amounts drawn on letters of credit
issued for the benefit of the Borrower or any of its Subsidiaries under such
Cash Collateralized Letter of Credit Facility.
SECTION 6.10.    Designation of Restricted, Unrestricted and Excluded Project
Subsidiaries. (a)  The Borrower may designate, by a certificate executed by a
Responsible Officer of the Borrower, any Restricted Subsidiary (other than any
Subsidiary constituting or owning Core Collateral and other than the Funded L/C
SPV) to be an Unrestricted Subsidiary if that designation would not cause a
Default or Event of


107



--------------------------------------------------------------------------------





Default. If a Restricted Subsidiary is designated as an Unrestricted Subsidiary,
the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary designated as an
Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation and will reduce the amount available for Restricted Payments
under the provisions of Section 6.06 or under one or more clauses of the
definition of Permitted Investments, as determined by the Borrower; provided,
however, that to the extent an Excluded Subsidiary is designated as an
Unrestricted Subsidiary, the amount of the Investment deemed to have been made
in respect of such Unrestricted Subsidiary will be calculated without
duplication of the amount of the Investment made as a result of such Excluded
Subsidiary’s initial designation as such plus any subsequent Investments made in
such Excluded Subsidiary prior to such subsequent designation. That designation
will only be permitted if the Investment would be permitted at that time and if
the Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. A Responsible Officer of the Borrower may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default or Event of Default.
(b)    The Borrower may designate, by a certificate executed by a Responsible
Officer of the Borrower, any Restricted Subsidiary or Unrestricted Subsidiary to
be an Excluded Project Subsidiary if that designation would not cause a Default
or Event of Default. If a Restricted Subsidiary or Unrestricted Subsidiary that
is not an Excluded Project Subsidiary is designated as an Excluded Project
Subsidiary, the aggregate Fair Market Value of all outstanding Investments owned
by the Borrower and its Restricted Subsidiaries in the Subsidiary designated as
an Excluded Project Subsidiary will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under the provisions of Section 6.06 or under one or more clauses of
the definition of Permitted Investments, as determined by the Borrower;
provided, however, that to the extent an Excluded Subsidiary (other than an
Excluded Project Subsidiary) or an Unrestricted Subsidiary is designated as an
Excluded Project Subsidiary, the amount of the Investment deemed to have been
made in respect of such Excluded Project Subsidiary will be calculated without
duplication of the amount of the Investment made as a result of such Excluded
Subsidiary’s or Unrestricted Subsidiary’s initial designation as such plus any
subsequent Investments made in such Excluded Subsidiary or Unrestricted
Subsidiary prior to such subsequent designation. That designation will only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary or Unrestricted Subsidiary otherwise meets the definition
of an Excluded Project Subsidiary. A Responsible Officer of the Borrower may
redesignate any Excluded Project Subsidiary to be a Restricted Subsidiary that
is not an Excluded Project Subsidiary or an Unrestricted Subsidiary if that
redesignation would not cause a Default or Event of Default.
(c)    Any designation of a Subsidiary as an Unrestricted Subsidiary or Excluded
Project Subsidiary will be evidenced to the Administrative Agent by delivering
to the Administrative Agent a certified copy of a resolution of the Board of
Directors giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the preceding conditions and was
permitted by Section 6.06. If, at any time, any Unrestricted Subsidiary or
Excluded Project Subsidiary should fail to meet the preceding requirements as,
respectively, an Unrestricted Subsidiary or Excluded Project Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary or Excluded Project Subsidiary
for the purposes of this Agreement and any Indebtedness of such Subsidiary will
be deemed to be incurred by a Restricted Subsidiary or an Excluded Project
Subsidiary as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 6.01, the Borrower will be in default of
such covenant. The Board of Directors of the Borrower may at any time designate
any Unrestricted Subsidiary or Excluded Project Subsidiary to be a Restricted
Subsidiary; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary or Excluded Project Subsidiary, and such designation
will only be permitted if (i) such Indebtedness is permitted under Section
6.01(a), calculated on a pro forma basis as if such designation had occurred at
the beginning of the applicable four-quarter reference period and (ii) no
Default or Event of Default would be in existence following such designation.
SECTION 6.11.    Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as at the end of any fiscal quarter (commencing with the
first full fiscal quarter after the Closing Date) to be less than 1.75 to 1.00.


108



--------------------------------------------------------------------------------





SECTION 6.12.    Consolidated First Lien Leverage Ratio. Permit the Consolidated
First Lien Leverage Ratio as at the end of any fiscal quarter (commencing with
the first full fiscal quarter after the Closing Date) to be greater than 4.00 to
1.00.
SECTION 6.13.    Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.
SECTION 6.14.    Use of Proceeds. Directly or, to the knowledge of the Borrower,
indirectly use the proceeds of any Loan or Letter of Credit or otherwise make
available such proceeds to any Subsidiary or any other Person to fund, finance
or facilitate any activities or business of or with any Person that is, at the
time of such funding, a Sanctioned Person or in any country or territory that is
at the time of such funding a Sanctioned Country or in any other manner that
would result in a violation of Sanctions by any Person (including a Lender,
Arranger, Administrative Agent, Issuing Bank or otherwise).
ARTICLE VII.

Events of Default
In case of the happening of any of the following events (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document (other than those specified in clause (l) below) or the
Borrowings or issuances of Letters of Credit hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document by any Loan Party, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
L/C Disbursement or any Fee or any other amount (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05, 5.08 or 5.11 or in Article VI; provided that a default in
the due observance or performance by the Borrower or any Restricted Subsidiary
of any covenant, condition or agreement contained in Section 6.11 or 6.12 shall
not constitute an Event of Default with respect to the Term Loans, the New Term
Loans or the Refinancing Term Loans until the date on which the Administrative
Agent or the Majority Revolving Lenders shall declare the Revolving Loans
(including, for the avoidance of doubt, any New Revolving Loans and Refinancing
Revolving Loans) to be due and payable or shall terminate the Revolving
Commitments (including, for the avoidance of doubt, any New Revolving
Commitments and Refinancing Revolving Commitments);
(e)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) or (d) above
or clause (l) below) and such default shall continue unremedied for a period of
45 days after notice thereof from the Administrative Agent, the Collateral
Agent, the Collateral Trustee or any Lender to the Borrower;
(f)    (i) the Borrower or any Restricted Subsidiary shall (A) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness (other than Indebtedness hereunder), when and as the same shall
become due and payable, or (B) any other event or condition occurs that results
in any Material Indebtedness (other than Indebtedness hereunder) becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders


109



--------------------------------------------------------------------------------





of any Material Indebtedness (other than Indebtedness hereunder) or any trustee
or agent on its or their behalf to cause any Material Indebtedness (other than
Indebtedness hereunder) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
clause (B) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided, further, that clauses (A) and (B) shall not apply to
(1) Designated Non-Recourse Indebtedness and (2) any other Non-Recourse Debt of
the Borrower and the Restricted Subsidiaries (except to the extent that the
Borrower or any of the Restricted Subsidiaries that are not parties to such
Non-Recourse Debt (other than Exempt Subsidiaries) is then liable for any such
Non-Recourse Debt of a Significant Subsidiary that is Indebtedness for borrowed
money thereunder and such liability, individually or in the aggregate, exceeds
$150,000,000) or (ii) the Funded L/C SPV shall (A) fail to pay any principal,
reimbursement obligations, fees or interest due in respect of any Cash
Collateralized Letter of Credit Facility in an amount, individually or in the
aggregate, in excess of $15,000,000, when and as the same shall become due and
payable, or (B) any other event or condition occurs that results in any Cash
Collateralized Letter of Credit Facility becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the LC Issuer(s) thereunder or any trustee or agent on
its or their behalf to cause such Cash Collateralized Letter of Credit Facility
to become due, or to require the prepayment, repurchase, redemption, termination
or defeasance thereof, prior to its scheduled maturity and such event or
condition pursuant to this clause (B) shall continue unremedied for a period of
five Business Days;
(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Borrower or any of its
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary in an involuntary case; (ii) appoints a custodian of the Borrower or
any of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is
a Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Borrower or
any of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is
a Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; or (iii) orders the liquidation of the Borrower or any of its
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; and, in each of clauses (i), (ii) or (iii), the order or decree
remains unstayed and in effect for 60 consecutive days;
(h)    the Borrower or any of its Restricted Subsidiaries (other than the Exempt
Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary, pursuant to or within the meaning of
Bankruptcy Law (i) commences a voluntary case; (ii) consents to the entry of an
order for relief against it in an involuntary case; (iii) consents to the
appointment of a custodian of it or for all or substantially all of its
property; (iv) makes a general assignment for the benefit of its creditors; or
(v) generally is not paying its debts as they become due;
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 (excluding therefrom any amount covered by insurance)
shall be rendered against the Borrower or any Restricted Subsidiary (other than
an Exempt Subsidiary) or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
Restricted Subsidiaries to enforce any such judgment; provided that this clause
(i) shall not apply to (A) Designated Non-Recourse Indebtedness and (B) any
other Non-Recourse Debt of the Borrower and the Restricted Subsidiaries (except
to the extent that the Borrower or any of the Restricted Subsidiaries that are
not parties to such Non-Recourse Debt is then liable for any such Non-Recourse
Debt of a Significant Subsidiary that is Indebtedness for borrowed money
thereunder and such liability, individually or in the aggregate, exceeds
$150,000,000);
(j)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$150,000,000; provided, however, that the parties acknowledge and agree that


110



--------------------------------------------------------------------------------





that certain Irrevocable Standby Letter of Credit (or any renewal, extension or
replacement thereof that does not increase the face amount thereof) issued by
the Sumitomo Mitsui Banking Corporation in favor of the Benefits Committee of
the Texas Genco Retirement Plan, dated as of June 28, 2005, for an amount not
exceeding $54,900,000, shall not be deemed to be a liability for purposes of
determining whether the $150,000,000 threshold set in this clause (j) of Article
VII is exceeded (but that any other letter of credit or other security provided
pursuant to Section 401(a)(29) of the Tax Code that constitutes an ERISA Event
shall be deemed to be a liability for purposes of this Article VII);
(k)    except as permitted by this Agreement or as a result of the discharge of
such Subsidiary Guarantor in accordance with the terms of the Loan Documents,
any Guarantee by a Significant Subsidiary (or group of Subsidiaries that taken
as a whole would be deemed a Significant Subsidiary) under the Guarantee and
Collateral Agreement shall be held by a final decision issued in any judicial
proceeding to be unenforceable or invalid or shall cease for any reason to be in
full force and effect or any Subsidiary Guarantor (or any group of Subsidiary
Guarantors) that constitutes a Significant Subsidiary shall deny or disaffirm in
writing its or their obligations under its or their Guarantee(s) under the
Guarantee and Collateral Agreement;
(l)    material breach by the Borrower or any of the other Loan Parties of any
material representation or warranty or covenant, condition or agreement in the
Security Documents, the repudiation by the Borrower or any of the other Loan
Parties of any of its material obligations under any of the Security Documents
or the unenforceability of any of the Security Documents against the Borrower or
any of the other Loan Parties for any reason with respect to Collateral having
an aggregate Fair Market Value of $150,000,000 or more in the aggregate; or
(m)    there shall have occurred a Change of Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event either or both of the following actions may be taken:
(i) the Administrative Agent may with the consent of the Majority Revolving
Lenders, and at the request of the Majority Revolving Lenders shall, by notice
to the Borrower, terminate forthwith the Revolving Commitments (including, for
the avoidance of doubt, any New Revolving Commitments and Refinancing Revolving
Commitments) and the Swingline Commitment and (ii)(A) the Administrative Agent
may with the consent of the Majority Revolving Lenders, and at the request of
the Majority Revolving Lenders shall, by notice to the Borrower, declare the
Revolving Loans and/or (B) the Administrative Agent may with the consent of the
Majority Term Lenders, and at the request of the Majority Term Lenders shall, by
notice to the Borrower, declare the Term Loans, New Term Loans and Refinancing
Term Loans, in the case of each of clauses (A) and (B), then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of such
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and exercise any remedies available to a secured party under the
Security Documents or applicable law or in equity; and in any event with respect
to an event in respect of the Borrower described in paragraph (g) or (h) above,
the Revolving Commitments, and the Swingline Commitment shall automatically
terminate and the principal of such Loans so declared to be due and payable then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding, and the Administrative Agent and the
Collateral Agent shall have the right to take all or any actions and exercise
any remedies available to a secured party under the Security Documents or
applicable law or in equity; provided that, notwithstanding any provision to the
contrary in any Loan Document, during any period during which an Event of
Default under Section 6.11 and/or 6.12 exists solely with respect to the
Revolving Loans (including, for the avoidance of doubt, any New Revolving Loans
and Refinancing Revolving Loans), the Revolving Commitments (including, for the
avoidance of doubt, any New Revolving Commitments and Refinancing Revolving
Commitments), the Swingline Loans and/or the Letters of Credit, the
Administrative Agent may with the consent of the Majority Revolving Lenders, and
at the request of the


111



--------------------------------------------------------------------------------





Majority Revolving Lenders shall, by notice to the Borrower, take any of the
foregoing actions solely as they relate to the Revolving Loans (including, for
the avoidance of doubt, any New Revolving Loans and Refinancing Revolving
Loans), the Revolving Commitments (including, for the avoidance of doubt, any
New Revolving Commitments and Refinancing Revolving Commitments), the Swingline
Loans and the Letters of Credit.
Without limitation of, and after giving effect to, Section 6.7 of the Guarantee
and Collateral Agreement and Section 3.4 of the Collateral Trust Agreement, all
proceeds received by the Administrative Agent or the Collateral Agent, as the
case may be, either from the Collateral Trustee or any other Person in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral under any Security Document shall be held by the Administrative
Agent or the Collateral Agent as Collateral for, and applied in full or in part
by the Administrative Agent or the Collateral Agent against, the applicable
Guaranteed Obligations hereunder then due and owing in the following order of
priority: first, to the ratable payment of (a) all costs and expenses of such
sale, collection or other realization, including reasonable and documented fees,
costs and expenses of the Agents and their agents and counsel, and all other
expenses, liabilities and advances made or incurred by the Agents in connection
therewith, and all amounts in each case for which such Agents are entitled to
payment, reimbursement or indemnification under the Loan Documents (in their
capacity as such), and to the payment of all costs and expenses paid or incurred
by the Agents in connection with the exercise of any right or remedy under the
Loan Documents, all in accordance with the terms of the Loan Documents, (b) any
principal and interest owed to the Administrative Agent in respect of
outstanding Revolving Loans advanced on behalf of any Lender by the
Administrative Agent for which the Administrative Agent has not then been
reimbursed by such Lender or the Borrower, (c) any principal and interest owed
to the Swingline Lender in respect of outstanding Swingline Loans that have not
been repaid and (d) any amounts owed to the Issuing Bank under a Letter of
Credit issued by it for which it has not then been reimbursed by any Lender or
the Borrower; second, to the extent of any excess proceeds, to the payment of
all other Guaranteed Obligations hereunder for the ratable benefit of the
holders thereof; and third, to the extent of any excess proceeds, to the payment
to or upon the order of the applicable Loan Party or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Sections 6.11
or 6.12, until the expiration of the 10th day subsequent to the date the
certificate calculating such compliance is required to be delivered pursuant to
Section 5.04(c), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right compliance with the covenants set forth in Sections
6.11 and 6.12 shall be recalculated giving effect to the following pro forma
adjustments:
(i)    Consolidated Cash Flow shall be increased, solely for the purpose of
measuring compliance with Sections 6.11 and 6.12 and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and
(ii)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of Sections 6.11 and 6.12, the
Borrower shall be deemed to have satisfied the requirements of Sections 6.11 and
6.12 as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of Sections 6.11 and 6.12 that had occurred shall be deemed
cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (a) in each four-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised, (b) in each eight-fiscal-quarter period, there shall be a period of
at least four consecutive fiscal quarters during which the Cure Right is not
exercised and (c) the Cure Amount shall be no greater than the amount required
for purposes of complying with Sections 6.11 and 6.12 as of the relevant date of
determination.


112



--------------------------------------------------------------------------------





ARTICLE VIII.

The Agents, the Arrangers and the Lenders
Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent (the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) as its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized by the Lenders to execute any and all documents (including
releases and documents pursuant to the Collateral Trust Agreement and the other
Security Documents) with respect to the Collateral and the rights of the Secured
Parties with respect thereto. Each of the Lenders and the Issuing Banks hereby
irrevocably (a) acknowledges and agrees that the Collateral Trustee (as defined
in the Collateral Trust Agreement) has been appointed as the Secured Parties’
agent in respect of the Collateral Trust Agreement and the other Security
Documents, in each case as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents and (b) expressly authorizes and
directs the Collateral Trustee (as defined in the Collateral Trust Agreement) to
execute such documents or instruments as may be required or contemplated by the
Collateral Trust Agreement and the other Security Documents, in each case, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents. Each of the Lenders and the Issuing Banks hereby agrees to
be bound by the priority of the security interests and allocation of the
benefits of the Collateral and proceeds thereof set forth in the Security
Documents.
Each institution serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or any Affiliate thereof as if it were not an
Agent hereunder.
Notwithstanding anything herein to the contrary, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 9.08)
may, by notice to the Borrower and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by Applicable Law, be effective on the earlier of (a) the date
a replacement Administrative Agent is appointed and (b) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).
No Agent or Lender shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) none of any Agent, any Arranger, any Co-Manager or any Lender
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default or an Event of Default has occurred and is continuing and, in
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries, (b) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent or
the Collateral Agent is required to exercise as directed in writing by the
Required Lenders, the Majority Revolving Lenders, the Majority Term Lenders or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08, as applicable, provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose it to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law, and (c) except as expressly set forth in the
Loan Documents, no Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
the Subsidiaries that is communicated to or obtained by the bank serving as any
Agent or any of its Affiliates in any capacity. Neither the Administrative Agent
nor the Collateral Agent shall be liable for any action taken or not taken by it
under or in connection with any Loan Document except to the extent caused by its
own gross negligence or willful misconduct, as


113



--------------------------------------------------------------------------------





determined by a court of competent jurisdiction by final and nonappealable
judgment. No Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Any resignation pursuant to this paragraph by a Person
acting as the Administrative Agent shall, unless such Person shall notify the
Lenders, the Issuing Banks and the Borrower otherwise, also act to relieve such
Person and its affiliates of any obligation to advance, make or extend Swingline
Loans where such advance, making or extension is to occur on or after the
effective date of such resignation. Upon any such resignation of the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right to appoint a successor, subject to the Borrower’s approval (not to be
unreasonably withheld or delayed) so long as no Default or Event of Default
shall have occurred and be continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and, if
applicable, the Swingline Lender, and the retiring Agent shall be discharged
from its duties and obligations hereunder, including its duties and obligations
in its capacity as a Swingline Lender, and such successor, in its capacity as
the Swingline Lender, shall enter into an Assignment and Assumption and acquire
from the retiring Agent, in its capacity as a Swingline Lender, each outstanding
Swingline Loan of such retiring Agent for a purchase price equal to par plus
accrued interest. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
Each Co-Manager and each Arranger, in each case, in its capacity as such, shall
have no duties or responsibilities, and shall incur no liability, under this
Agreement or any other Loan Document.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent, the Co-Managers, the Arrangers,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the


114



--------------------------------------------------------------------------------





Administrative Agent, the Collateral Agent, the Arrangers, or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
ARTICLE IX.

Miscellaneous
SECTION 9.01.    Notices. (a)  Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by fax or by any other
telecommunication device capable of creating a written record (including
electronic mail), as follows:
(i)    if to the Borrower, to it at NRG Energy, Inc., 804 Carnegie Center,
Princeton, NJ 08540, Attention of Treasurer, Chief Financial Officer and General
Counsel  (Fax No. 609-524-4501); with a copy to Kirkland & Ellis LLP, 601
Lexington Avenue, New York, NY 10022, Attention of Andres Mena (Tel No.
212-446-4737; Fax No. 212-446-6460; Email: andres.mena@kirkland.com); with a
copy to Kirkland & Ellis LLP, 300 North LaSalle St., Chicago, IL 60654,
Attention of Gerald Nowak (Tel No. 312-862-2075; Fax No. 312-862-2200; Email:
gerald.nowak.@kirkland.com);
(ii)    if to the Administrative Agent, the Collateral Agent, the Swingline
Lender or to Citicorp North America, Inc., in its capacity as an Issuing Bank
hereunder, to Citicorp North America, Inc., 1615 Brett Road, OPS III, New
Castle, DE 19720, Attention of Citi Loan Operations (Tel No. 302-894-6010; Fax
No. 212-994-0961; Email: global.loans.support@citi.com); and
(iii)    if to an Issuing Bank (other than Citicorp North America, Inc., in its
capacity as an Issuing Bank hereunder) or a Lender, to it at its address (or fax
number) set forth on the Administrative Questionnaire delivered by such Issuing
Bank or such Lender to the Administrative Agent or the Assignment and Assumption
or the Joinder Agreement pursuant to which such Issuing Bank or such Lender
shall have become a party hereto.
(b)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given (i) on the date of receipt if delivered by hand or overnight courier
service or sent by fax, (ii) on the date five Business Days after dispatch by
certified or registered mail if mailed, (iii) on the date on which such notice
or other communication has been made generally available on an Approved
Electronic Platform, Internet website or similar telecommunication device to the
class of Person(s) being notified (regardless of whether any such Person must
accomplish, and whether or not any such Person shall have accomplished, any
action prior to obtaining access to such items, including registration,
disclosure of contact information, compliance with a standard user agreement or
undertaking a duty of confidentiality) and such Person has been notified in
respect of such posting that a communication has been posted to such Approved
Electronic Platform, Internet website or similar telecommunication device if
delivered by posting to such Approved Electronic Platform, Internet website or
similar telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, Internet website or similar


115



--------------------------------------------------------------------------------





telecommunication device or (iv) on the date on which transmitted to an
electronic mail address (or by another means of electronic delivery) if
delivered by electronic mail or any other telecommunications device, in the case
of each of clauses (i) – (iv), delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01;
provided, however, that notices and other communications to the Administrative
Agent pursuant to Article II or Article VIII shall not be effective until
received by the Administrative Agent.
(c)    Notwithstanding Sections 9.01(a) and 9.01(b) (unless the Administrative
Agent requests that the provisions of Sections 9.01(a) and 9.01(b) be followed)
and any other provision in this Agreement or any other Loan Document providing
for the delivery of any Approved Electronic Communication by any other means,
the Loan Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this Section 9.01(c) shall
prejudice the right of the Administrative Agent or any Lender to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.
(d)    Posting of Approved Electronic Communications. (i) Each Lender and each
Loan Party agree that the Administrative Agent may, but shall not be obligated
to, make the Approved Electronic Communications available to the Lenders by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(ii)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each Lender and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each Lender and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(iii)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(iv)    Each Lender and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Approved Electronic Platform
in accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.


116



--------------------------------------------------------------------------------





SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Banks or on their behalf, and shall continue in full force and effect (but such
representations and warranties shall be deemed made by the Borrower only at such
times and as of such dates as set forth in Section 4.01(b)) as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable (other than indemnification and other contingent obligations that
expressly survive pursuant to the terms of any Loan Document, in each case, not
then due and payable) under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20, 2.21 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank.
SECTION 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto. Upon
the satisfaction of the conditions precedent set forth in Section 4.02, this
Agreement shall become effective, binding upon and enforceable against the
Borrower and each of the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders.
SECTION 9.04.    Successors and Assigns. (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Banks or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
(b)    Each Lender may assign to one or more assignees (other than any natural
person, the Borrower or any of its Affiliates, except, for the avoidance of
doubt, any Purchasing Borrower Party pursuant to and in accordance with Section
2.12(e)) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, however, that (i) (x) except in the case of an
assignment of a Term Loan, a New Term Loan or a Refinancing Term Loan to a
Lender or an Affiliate or Related Fund of a Lender, the Administrative Agent
(and, in the case of any assignment of a Revolving Commitment, the Issuing
Banks, the Swingline Lender and the Borrower) must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed); provided that the consent of the Borrower shall not be required to any
such assignment (1) during the continuance of any Event of Default, (2) during
the initial syndication of the Loans and the Commitments or (3) to a Lender or
an Affiliate or Related Fund of a Lender, and the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof, and (y) except in the case of an assignment to a Lender
or an Affiliate or Related Fund of a Lender, the amount of the Commitment or
Loan of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than (A) $2,500,000 in
the case of any assignment of a Revolving Commitment or (B) $1,000,000 in the
case of any assignment of a Term Loan, a New Term Loan or a Refinancing Term
Loan (or, in each case, if less, the entire remaining amount of such Lender’s
Commitment or Loans, as the case may be, and Related Funds shall be aggregated
for this purpose), (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption (such
Assignment and Assumption to be (x) electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent, which shall initially be the settlement system of
ClearPar, LLC, or (y) manually executed and delivered), together with a
processing and recordation fee of $3,500 (which shall be payable by either the
assignor or the assignee, as they may agree), provided, however, that no such
processing and recordation fee shall be payable in connection with assignments
made by a Lender to an affiliate thereof, by or to an Arranger or an affiliate


117



--------------------------------------------------------------------------------





thereof or to a Lender or an affiliate or Related Fund of a Lender or a Person
under common management with a Lender and (iii) the assignee, if it shall not be
a Lender immediately prior to the assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire. No Lender is permitted to
assign all or any portion of its interests, rights or obligations under this
Agreement (including all or a portion of its Commitment and the Loans at any
time owing to it) except as specifically set forth in the immediately preceding
sentence and any purported assignment not in conformity therewith shall be null
and void. Upon acceptance and recording pursuant to Section 9.04(e), from and
after the effective date specified in each Assignment and Assumption, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and
obligations of Sections 2.14, 2.16, 2.20, 2.21 and 9.05, as well as to any Fees
accrued for its account and not yet paid). Notwithstanding the foregoing (but
subject to the consent rights set forth in the first sentence of this Section
9.04(b)), an assignment by a Lender to one of its Affiliates or Related Funds
will be effective, valid, legal and binding without regard to whether the
assignor has delivered an Assignment and Assumption or Administrative
Questionnaire to the Administrative Agent (and the acceptance and recordation
thereof under paragraph (e) of this Section shall not be required); provided
that the Administrative Agent and the Borrower shall be entitled to deal solely
with the assignor unless and until the date that an Assignment and Assumption
and Administrative Questionnaire have been delivered to the Administrative Agent
with respect to the applicable assignee.
(c)    By executing and delivering (to the Administrative Agent or the assigning
Lender in the case of an assignment by a Lender to one of its Affiliates or
Related Funds pursuant to the last sentence of paragraph (b) of this Section) an
Assignment and Assumption, the assigning Lender thereunder and the assignee
thereunder shall be deemed to confirm to and agree with each other and the other
parties hereto as follows:  (i) such assigning Lender represents and warrants
that it is the legal and beneficial owner of the interest being assigned thereby
and that its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Assumption; (ii) unless otherwise agreed
to by the assigning Lender and the assignee, the interest being assigned by such
assigning Lender is free and clear of any lien, encumbrance or other adverse
claim; (iii) such assigning Lender has full power and authority, and has taken
all action necessary, to execute and deliver the applicable Assignment and
Assumption and to consummate the transactions contemplated thereby; (iv) such
assigning Lender assumes no responsibility with respect to (A) any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or any Collateral
thereunder, (C) the financial condition of the Borrower, any Subsidiary, any
Affiliate of the Borrower or any other Person obligated in respect of any Loan
Document or (D) the performance or observance by the Borrower, any Subsidiary,
any Affiliate of the Borrower or any other Person obligated in respect of any
Loan Document of any of their respective obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (v) such assignee represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver the
applicable Assignment and Assumption and to consummate the transactions
contemplated thereby and to become a Lender under this Agreement, (B) it meets
all the requirements to be an assignee under Section 9.04(b) (subject to such
consents, if any, as may be required under Section 9.04(b)), (C) from and after
the effective date set forth in the applicable Assignment and Assumption, it
shall be bound by the provisions of this Agreement as a Lender hereunder and, to
the extent of the interest being assigned to it pursuant to the applicable
Assignment and Assumption, shall have the obligations of a Lender hereunder, (D)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the interest being assigned to it pursuant to the applicable
Assignment and Assumption and either it, or the Person exercising discretion in
making its decision to acquire such interest, is experienced in acquiring assets
of such type (it being understood and agreed that the representation and
warranty set forth in this Section 9.04(c)(v)(D) shall not apply to any assignee
that is a Purchasing Borrower Party in connection with any Discounted Voluntary
Purchase pursuant to and in accordance with Section 2.12(e)), (E) it has
received a copy of this Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and


118



--------------------------------------------------------------------------------





decision to enter into the applicable Assignment and Assumption and to purchase
the interest being assigned to it thereby and (F) it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Co-Managers, the Arrangers, such assigning Lender or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the applicable Assignment and
Assumption and to purchase the interest assigned thereby; (vi) such assignee
will independently and without reliance upon the Administrative Agent, the
Collateral Agent, the Co-Managers, the Arrangers, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vii) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (viii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(d)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to such assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (i) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon) and (ii)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
applicable percentage thereof. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(e)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Assumption delivered to it and one or more registers for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent, any Arranger and any Lender, at any
reasonable time and from time to time upon reasonable prior notice, and the
Administrative Agent hereby agrees to (i) furnish to MSSF, upon MSSF’s request,
a copy of the Register, (ii) cooperate with MSSF in granting access to the
Platform to any Lenders (or potential Lenders) identified by MSSF and (iii)
maintain MSSF’s access to the Platform. In the case of any assignment made in
accordance with the last sentence of paragraph (b) of this Section that is not
reflected in the Register, the assigning Lender shall maintain a comparable
register reflecting such assignment.
(f)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and, if required, the written consent of the Swingline Lender,
the Issuing Banks and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Lenders, the Issuing Bank, the Swingline Lender and
the Borrower. No assignment shall be effective unless it has been recorded in
the Register as provided in this Section 9.04(f). Notwithstanding the foregoing,
an assignment by a Lender to an Affiliate or Related Fund pursuant to the last
sentence of paragraph (b) of this Section shall not be required to be recorded
in the Register to be effective; provided that (i) such assignment is recorded
in a comparable register maintained by the assignor as provided in paragraph


119



--------------------------------------------------------------------------------





(b) of this Section and (ii) the Administrative Agent and the Borrower shall be
entitled to deal solely and directly with the assignor unless and until the date
that an Assignment and Assumption and Administrative Questionnaire have been
delivered to the Administrative Agent with respect to the applicable assignee.
(g)    Each Lender may, without the consent of the Borrower, the Swingline
Lender, the Issuing Banks or the Administrative Agent, sell participations to
one or more banks or other entities (other than, for the avoidance of doubt, any
natural person) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
cost protection provisions and related obligations contained in Sections 2.14,
2.16, 2.20 and 2.21 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant), and such participating banks or
other entities shall deliver any forms required to be delivered under such
Sections directly to such Lender, (iv) the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans, extending any scheduled principal payment date or date fixed for
the payment of interest on the Loans, increasing or extending the Commitments or
releasing any Subsidiary Guarantor or all or substantially all of the
Collateral) and (v) each Lender that sells a participation shall, acting solely
for this purpose as a nonfiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participating bank or other entity
and the principal amounts (and stated interest) of each such participating
bank’s or other entity’s interest in the Loans or other obligations under the
Loan Documents; provided, further, that no Lender shall have any obligation to
disclose all or any portion of any such register to any Person (including the
identity of any participating bank or other entity or any information relating
to interests in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations; provided, further, the entries in such register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in such register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
(h)    Any Lender or participant may, in connection with any assignment, pledge
or participation or proposed assignment, pledge or participation pursuant to
this Section 9.04, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that each such disclosure shall be
subject to an agreement by such assignee or participant or proposed assignee or
participant pursuant to and in accordance with Section 9.16(f).
(i)    Each Lender may, without the consent of the Borrower, the Swingline
Lender, the Issuing Banks or the Administrative Agent, at any time pledge or
assign all or any portion of its rights under this Agreement to secure
extensions of credit to such Lender or in support of obligations owed by such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and, in the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of the Borrower, the Swingline
Lender, the Issuing Banks or the Administrative Agent, collaterally pledge or
assign all or any portion of its rights under this Agreement, including the
Loans and promissory notes or any other instrument evidencing its rights as a
Lender hereunder, to any holder of, trustee for, or any other representative of
any holders of, obligations owed or securities issued by such fund as security
for such obligations or securities; provided that no such pledge or assignment
described in this clause (i) shall release such Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
(j)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the


120



--------------------------------------------------------------------------------





Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
(k)    The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, each
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
SECTION 9.05.    Expenses; Indemnity. (a)  The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Arrangers, the Issuing Banks and the Swingline
Lender, including the reasonable fees, charges and disbursements of Latham &
Watkins LLP, counsel for the Administrative Agent and the Collateral Agent, in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated); provided that the Borrower shall not be
responsible for the reasonable fees, charges and disbursements of more than one
separate law firm (in addition to one local counsel per relevant jurisdiction or
special counsel, including special workout or regulatory counsel) pursuant to
its obligations under this sentence only. The Borrower also agrees to pay all
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Banks or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including the fees, charges and
disbursements of Latham & Watkins LLP, counsel for the Administrative Agent and
the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel (including
special workout counsel) for the Administrative Agent, the Collateral Agent, the
Arrangers, the Issuing Banks or any Lender.
(b)    The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Co-Managers, the Arrangers, each Lender, the Issuing Banks and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder (including the undertaking of
each Indemnitee under Section 9.21) or the consummation of the Transactions and
the other transactions contemplated thereby, (ii) the use of the proceeds of the
Loans or issuance of Letters of Credit, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, or (iv) any actual or alleged presence or Release
of Hazardous Materials, or any non-compliance with Environmental Law, on any
property owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the


121



--------------------------------------------------------------------------------





extent that such losses, claims, damages, liabilities or related expenses (x)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or to the extent such judgment finds that any such loss, claim,
damage, liability or related expense has resulted from such Indemnitee’s
material breach of the Loan Documents, (y) arises out of any claim, litigation,
investigation or proceeding brought by such Indemnitee against another
Indemnitee (other than any claim, litigation, investigation or proceeding that
is brought by or against the Administrative Agent or any other Agent or
Arranger, acting in its capacity as such) that does not involve any act or
omission of the Borrower or any of its Subsidiaries or (z) apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by them to the Administrative Agent, the Collateral Agent, the Arrangers,
the Issuing Banks or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Banks or the Swingline Lender, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent, the
Arrangers, the Issuing Banks or the Swingline Lender in its capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the Aggregate Revolving Exposure (including, for the
avoidance of doubt any New Revolving Loans and Refinancing Revolving Loans),
outstanding Term Loans, New Term Loans, Refinancing Term Loans and unused
Commitments at the time.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, the Co-Managers, the
Arrangers, any Lender or the Issuing Banks. All amounts due under this
Section 9.05 shall be payable promptly upon written demand therefor.
SECTION 9.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured and shall notify the Administrative
Agent promptly of any such setoff. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM


122



--------------------------------------------------------------------------------





CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN
EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.08.    Waivers; Amendment; Replacement of Non-Consenting Lenders.
(a)  No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Banks in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
waiver, agreement or modification shall (i) decrease or forgive the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan or any date for reimbursement
of an L/C Disbursement, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan or L/C Disbursement, without the
prior written consent of each Lender directly affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any Fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.17, the provisions of Sections
2.02, 2.09 and 2.18 requiring ratable distribution or sharing or ratable
funding, the provisions of Section 9.04(k), the provisions of this Section or
the definition of the term “Required Lenders” or release any Subsidiary
Guarantor, except in connection with a release expressly permitted under the
Loan Documents, without the prior written consent of each Lender, (iv) amend or
modify the definition of the term “Majority Revolving Lenders” or “Pro Rata
Percentage” without the prior written consent of each Revolving Lender, (v)
amend or modify the definition of the term “Majority Term Lenders” without the
prior written consent of each Term Lender, (vi) except upon payment in full of
the Guaranteed Obligations hereunder (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable), release all or substantially
all of the Collateral, except in connection with a disposition expressly
permitted under the Loan Documents, without the prior written consent of each
Lender, (vii) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class or (viii) modify the protections afforded to an SPC pursuant to
the provisions of Section 9.04(j) without the written consent of such SPC;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender, as applicable (it
being understood and agreed that only the prior written consent of the Borrower
and the applicable Issuing Bank will be required to establish, increase or
decrease the maximum Revolving L/C Exposure in respect of Letters of Credit at
any time outstanding issued by such Issuing Bank pursuant to and in accordance
with Section 2.23(a)). Notwithstanding anything in this Agreement to the
contrary, any amendment, modification, termination, discharge or waiver of any
term or provision of Section 6.11 or 6.12 (including the underlying definitions
used therein solely insofar as they are used for purposes of the financial
covenants set forth therein and not for any other purpose under this Agreement)
or the proviso at the end of the first paragraph of Article VII or any provision
of the last two paragraphs of Article VII or any waiver of any Default or Event
of Default as a result of a failure to comply with Section 6.11 or 6.12, and/or
any waiver of any such Default of Event of Default, or with respect to any such
provision, for purposes of Section 4.01 or 4.02, and/or for purposes of any
other provision requiring the absence of a Default or Event


123



--------------------------------------------------------------------------------





of Default (including the availability of any baskets or other exceptions or
carve-outs to any covenant hereunder) to the extent such Default or Event of
Default relates to Section 6.11 or 6.12, shall, in each case, require, and be
effective pursuant to, an agreement or agreements in writing entered into by the
Borrower and the Majority Revolving Lenders only, and shall not require the
prior written consent of the Required Lenders.
(c)    Each Lender grants (i) to the Administrative Agent the right (with the
prior written consent of the Borrower) to purchase all, or all of any Class, of
such Lender’s Commitments and Loans owing to it and any related promissory notes
held by it and all its rights and obligations hereunder and under the other Loan
Documents and (ii) to the Borrower the right to cause an assignment of all, or
all of any Class, of such Lender’s Commitments and Loans owing to it and any
related promissory notes held by it and all its rights and obligations hereunder
and under the other Loan Documents to one or more eligible assignees pursuant to
Section 9.04, which right may be exercised by the Administrative Agent or the
Borrower, as the case may be, if such Lender (a “Non-Consenting Lender”) refuses
to execute any amendment, modification, termination, waiver or consent which
requires the written consent of Lenders other than the Required Lenders,
Majority Revolving Lenders or Majority Term Lenders, as applicable, and to which
the Required Lenders, Majority Revolving Lenders or Majority Term Lenders, as
applicable, and the Borrower have otherwise agreed; provided that such
Non-Consenting Lender shall receive in connection with such purchase or
assignment, payment equal to the aggregate amount of outstanding Loans owed to
such Lender, together with all accrued and unpaid interest, fees and other
amounts (other than indemnification and other contingent obligations that
expressly survive pursuant to the terms of any Loan Document, in each case, not
then due and payable) owed to such Lender under the Loan Documents at such time;
and provided, further, that any such assignee shall agree to such amendment,
modification, termination, waiver or consent. Each Lender agrees that, if the
Administrative Agent or the Borrower, as the case may be, exercises its option
under this Section 9.08(c), such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 9.04 (including an
Assignment and Assumption duly executed by such Lender with respect to such
assignment). In the event that a Lender does not comply with the requirements of
the immediately preceding sentence within one Business Day after receipt of such
notice, the Borrower shall be entitled (but not obligated), and such Lender
authorizes, directs and grants an irrevocable power of attorney (which power is
coupled with an interest) to the Borrower, to execute and deliver, on behalf of
such Lender as assignor, all documentation necessary to effectuate such
assignment in accordance with Section 9.04 (including an Assignment and
Assumption duly executed by such Lender with respect to such assignment) in the
circumstances contemplated by this Section 9.08(c) and any documentation so
executed and delivered by the Borrower shall be effective for all purposes of
documenting an assignment pursuant to and in accordance with Section 9.04.
(d)    Notwithstanding anything herein to the contrary, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by Applicable
Law, such Defaulting Lender shall not be entitled to vote in respect of waivers,
amendments or modifications to any Loan Document and the Commitment and the
outstanding Loans or other extensions of credit of such Defaulting Lender
hereunder shall not be taken into account in determining whether the Required
Lenders, Majority Revolving Lenders, Majority Term Lenders, all of the Lenders
or any other class of Lenders, as required by this Section 9.08 or otherwise,
have approved any such waiver, amendment or modification (and the definitions of
“Required Lenders,” “Majority Revolving Lenders” and “Majority Term Lenders”
will automatically be deemed modified accordingly for the duration of such
period); provided that any such waiver, amendment or modification that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, shall require the prior
written consent of such Defaulting Lender.
SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the


124



--------------------------------------------------------------------------------





Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
SECTION 9.10.    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Collateral Agent, the Arrangers, the Issuing Banks
and the Lenders) any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (including in .pdf or .tif format) shall be as effective
as delivery of a manually signed counterpart of this Agreement.
SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15.    Jurisdiction; Consent to Service of Process. (a)  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court located in New York City,
Borough of Manhattan, or Federal court of the United States of America sitting
in the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents (other than with respect to any action or proceeding by the
Administrative Agent, the Collateral Agent, the Borrower or any other Loan Party
in respect of rights under any Security Document governed by laws other than the
laws of the State of New York or with respect to any Collateral subject
thereto), or for recognition or enforcement of


125



--------------------------------------------------------------------------------





any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Arrangers, the Issuing Banks or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or its properties in
the courts of any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.16.    Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its respective Affiliates and to its and its Affiliates’ respective
partners, trustees, controlling persons, members, officers, directors,
employees, representatives and agents, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or any of
its affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or any bank regulatory authority), (c) to
the extent required by Applicable Laws or by any subpoena or similar legal or
administrative process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
(or any of the transactions contemplated hereby or thereby) or the enforcement
of its rights hereunder or thereunder, (f) subject to an agreement containing
provisions at least as restrictive as those of this Section 9.16 (including any
“click through” or similar agreement), to (i) any actual or prospective assignee
of or participant in any of its rights or obligations under this Agreement and
the other Loan Documents, (ii) any pledgee referred to in Section 9.04(h) or
(iii) any actual or prospective counterparty (or its advisors) to any interest
rate swap or other similar derivative transaction relating to this Agreement,
(g) to credit insurance providers, (h) with the consent of the Borrower, (i) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 9.16, (j) to ratings agencies or (k) to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders in connection with the administration and management of this
Agreement and the other Loan Documents. For the purposes of this Section,
“Information” shall mean all financial statements, certificates, reports,
agreements and other information received from the Borrower or its Subsidiaries
and related to the Borrower or its business, other than any such financial
statements, certificates, reports, agreements and other information that was
available to the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure by the Borrower or
is or was independently developed by the Administrative Agent, the Collateral
Agent, any Issuing Bank, any Lender or any of their respective affiliates;
provided that any Information received from the Borrower after the Closing Date
shall be clearly identified in writing at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.16 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information. Notwithstanding any other express or implied
agreement, arrangement or understanding to the contrary, each of the parties
hereto agrees that each other party hereto (and each of its employees,
representatives or agents) are permitted to disclose to any Persons, without
limitation, the tax treatment and tax structure of the Loans and the other
transactions contemplated by the Loan Documents and all materials of any kind
(including opinions and tax analyses) that are provided


126



--------------------------------------------------------------------------------





to the Loan Parties, the Lenders, the Arrangers or any Agent related to such tax
treatment and tax aspects. To the extent not inconsistent with the immediately
preceding sentence, this authorization does not extend to disclosure of any
other information or any other term or detail not related to the tax treatment
or tax aspects of the Loans or the transactions contemplated by the Loan
Documents.
SECTION 9.17.    Mortgage Modifications. As a condition precedent to the
Borrower’s incurrence of additional Indebtedness pursuant to Section 2.24 or
2.25 and to the extent applicable additional Indebtedness is required by its
terms to be secured by a first priority Lien pursuant to clause (a) of the
definition of “Permitted Liens,” the Borrower shall satisfy the following
requirements:
(a)    the Subsidiary Guarantors shall enter into, and deliver to the
Administrative Agent and the Collateral Trustee, at the direction and in the
sole discretion of the Administrative Agent and/or the Collateral Trustee (i) in
the case of additional Indebtedness incurred pursuant to Section 2.24 or 2.25, a
mortgage modification or new Mortgage, and (ii) in the case of additional
Indebtedness required by its terms to be secured by a first priority Lien
pursuant to clause (a) of the definition of “Permitted Liens,” a new Mortgage;
in each case in proper form for recording in the relevant jurisdiction and in a
form reasonably satisfactory to the Administrative Agent;
(b)    the Borrower shall deliver a local counsel opinion in form and substance
as set forth in Section 4.02(a)(ii) of this Agreement;
(c)    the Borrower shall have caused a title company approved by the
Administrative Agent to have delivered to the Administrative Agent and the
Collateral Trustee an endorsement to the title insurance policy delivered
pursuant to Section 9.19(c) of the Existing Credit Agreement or Section
5.09(b)(ii)(A), as applicable, date down(s) or other evidence reasonably
satisfactory to the Administrative Agent and/or the Collateral Trustee insuring
that (i) the priority of the liens evidenced by insuring the continuing priority
of the Lien of the Mortgage as security for such Indebtedness has not changed
and (ii) confirming and/or insuring that (a) since the immediately prior
incurrence of such additional Indebtedness, there has been no change in the
condition of title and (b) there are no intervening liens or encumbrances which
may then or thereafter take priority over the Lien of the Mortgage, other than
the Permitted Liens (without adding any additional exclusions or exceptions to
coverage);
(d)    with respect to each Mortgaged Property required to be insured pursuant
to the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act
of 1968, and the regulations promulgated thereunder, because it is located in an
area which has been identified by the Secretary of Housing and Urban Development
as a “special flood hazard area,” the Borrower or the applicable Subsidiary
Guarantor shall deliver to the Administrative Agent (i) a policy of flood
insurance that (A) covers such Mortgaged Property and (B) is written in an
amount reasonably satisfactory to the Administrative Agent, (ii) a “life of
loan” standard flood hazard determination with respect to such Collateral and
(iii) a confirmation that the Borrower or such Subsidiary Guarantor has received
the notice requested pursuant to Section 208(e)(3) of Regulation H of the Board;
and
(e)    the Borrower shall, upon the request of the Administrative Agent and/or
the Collateral Trustee, deliver to the approved title company, the Collateral
Trustee, the Administrative Agent and/or all other relevant third parties all
other items reasonably necessary to maintain the continuing priority of the Lien
of the Mortgage as security for such Indebtedness.
SECTION 9.18.    Effect of Amendment and Restatement. (a)  On the Closing Date,
the Existing Credit Agreement shall be refinanced in its entirety by this
Agreement, and the Existing Credit Agreement shall thereafter be of no further
force and effect and shall be deemed replaced and superseded in all respects by
this Agreement, except to evidence the incurrence by the Borrower of the
“Obligations” under and as defined in the Existing Credit Agreement (whether or
not such “Obligations” are contingent as of the Closing Date) and the Liens and
security interests as granted under the applicable Loan Documents securing
payment of such “Obligations” are in all respects continuing and in full force
and effect and are reaffirmed hereby.
(b)    The Lenders hereby authorize and direct the Collateral Trustee (as
defined in the Collateral Trust Agreement) to execute and deliver all Security
Documents and other documents or instruments necessary


127



--------------------------------------------------------------------------------





or advisable to effect this Agreement, including, for the avoidance of doubt,
any modifications to any Mortgages previously executed and delivered to the
Collateral Trustee (as defined in the Collateral Trust Agreement) by any Loan
Party.
SECTION 9.19.    Permitted Amendments. (a)  The Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers to all
Lenders of an applicable Class to make one or more Permitted Amendments pursuant
to procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which
responses from the applicable Lenders in respect of such Permitted Amendment are
required to be received (which shall not be less than three Business Days after
the date of such notice). Only those Lenders that consent to such Permitted
Amendment (the “Accepting Lenders”) will have the maturity of their applicable
Loans and Commitments extended and be entitled to receive any increase in the
Applicable Margin and any fees (including prepayment premiums or fees), in each
case, as provided therein.
(b)    The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Lenders (including any amendments necessary to treat the Loans
and Commitments of the Accepting Lenders in a manner consistent with the other
Loans and Commitments under this Agreement). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 9.19 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions and
Officers’ Certificates consistent with those delivered pursuant to Section 4.02.
SECTION 9.20.    Certain Undertakings with Respect to Securitization Vehicles.
(a) Each Secured Party, the Administrative Agent and the Collateral Agent
agrees, and shall instruct the Collateral Trustee, that, prior to the date that
is one year and one day after the payment in full of all the obligations of the
Securitization Vehicle in connection with and under the South Central
Securitization, (i) the Collateral Agent and the other Secured Parties shall not
be entitled, whether before or after the occurrence of any Event of Default, to
(A) institute against, or join any other Person in instituting against, any
Securitization Vehicle any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under the laws of the United States or any State
thereof, (B) transfer and register the capital stock of any Securitization
Vehicle or any other instrument evidencing any Sellers’ Retained Interest in the
name of the Collateral Agent or a Secured Party or any designee or nominee
thereof, (C) foreclose such security interest regardless of the bankruptcy or
insolvency of the Borrower or any Restricted Subsidiary, (D) exercise any voting
rights granted or appurtenant to such capital stock of any Securitization
Vehicle or any other instrument evidencing any Sellers’ Retained Interest or
(E) enforce any right that the holder of any such capital stock of any
Securitization Vehicle or any other instrument evidencing any Sellers’ Retained
Interest might otherwise have to liquidate, consolidate, combine, collapse or
disregard the entity status of such Securitization Vehicle and (ii) the
Collateral Agent and other Secured Parties hereby waive and release any right to
require (A) that any Securitization Vehicle be in any manner merged, combined,
collapsed or consolidated with or into the Borrower or any Restricted
Subsidiary, including by way of substantive consolidation in a bankruptcy case
or (B) that the status of any Securitization Vehicle as a separate entity be in
any respect disregarded. Each Secured Party, the Administrative Agent and the
Collateral Agent agree and acknowledge, and shall instruct the Collateral
Trustee, that the agent acting on behalf of the holders of securitization
indebtedness of the Securitization Vehicle is an express third party beneficiary
with respect to this Section 9.20 and such agent shall have the right to enforce
compliance by the Secured Parties, the Administrative Agent, the Collateral
Agent and the Collateral Trustee with this Section.
(b)    Upon the transfer or purported transfer by the Borrower or any Restricted
Subsidiary of South Central Securitization Assets to a Securitization Vehicle in
a South Central Securitization, any Liens with respect to such South Central
Securitization Assets arising under this Agreement or any Security Document
related to this Agreement shall automatically be released (and each of the
Administrative Agent and the


128



--------------------------------------------------------------------------------





Collateral Agent, as applicable, is hereby authorized, and shall instruct the
Collateral Trustee, to execute and enter into any such releases and other
documents as the Borrower may reasonably request in order to give effect
thereto).
SECTION 9.21.    Undertaking Regarding Bankruptcy or Similar Proceeding against
Funded L/C SPV. (a)  No party hereto shall institute (and the Borrower shall
cause each other Subsidiary not to institute) against the Funded L/C SPV any
voluntary or involuntary bankruptcy, reorganization, insolvency, liquidation or
similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding obligations of the Funded L/C SPV with
respect to any Cash Collateralized Letter of Credit Facility. The agreement in
the preceding sentence shall survive the termination of the Commitments and the
payment in full of the Loans, Fees and all other expenses or amounts payable
under any Loan Document.
(b)    Each Lender, the Administrative Agent and the Collateral Agent hereby
agree, and shall instruct the Collateral Trustee, that, prior to the date that
is one year and one day after the later of the payment in full of all the
obligations of the Funded L/C SPV in connection with and under Cash
Collateralized Letter of Credit Facilities or the latest expiration of the
letters of credit issued thereunder, (i) the Lenders, the Administrative Agent,
the Collateral Agent and the Collateral Trustee shall not be entitled, whether
before or after the occurrence of any Event of Default, to (A) institute, or
join any other Person in instituting, against the Funded L/C SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof or (B) for so long as the Class A
Membership Units of the Funded L/C SPV are owned by any Loan Party, enforce any
right that the holder of the Class A Membership Units of the Funded L/C SPV
might otherwise have to liquidate, consolidate, combine, collapse or disregard
the entity status of the Funded L/C SPV and (ii) each Lender, the Administrative
Agent and the Collateral Agent hereby waive and release any right to require
that (A) the Funded L/C SPV be in any manner merged, combined, collapsed or
consolidated with or into the Borrower, any Subsidiary or any affiliate of the
Borrower, including by way of substantive consolidation in a bankruptcy case or
(B) the status of the Funded L/C SPV as a separate entity be in any respect
disregarded.   Each Lender, the Administrative Agent and the Collateral Agent
agree and acknowledge, and shall instruct the Collateral Trustee, that each LC
Issuer under any Cash Collateralized Letter of Credit Facility is an express
third party beneficiary with respect to this Section 9.21(b) and such LC Issuer
shall have the right to enforce compliance by the Lenders, the Administrative
Agent, the Collateral Agent and the Collateral Trustee with this Section
9.21(b).
SECTION 9.22.    PATRIOT Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
other Loan Party that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify such Loan Party in accordance with the PATRIOT Act.
SECTION 9.23.    No Fiduciary Duty. Each Agent, each Arranger, each Co-Manager,
each Lender and their respective Affiliates (collectively, solely for purposes
of this Section 9.23, the “Lenders”), may have economic interests that conflict
with those of the Loan Parties, their equity holders and/or their Affiliates.
The Borrower hereby agrees that nothing in the Loan Documents will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower, its equity
holders or its Affiliates, on the other hand. The Borrower hereby acknowledges
and agrees that (a) the transactions contemplated by this Agreement and the
other Loan Documents are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Loan Parties, on the other hand, and (b) in
connection therewith and with the process leading thereto, (i) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
equity holders or its Affiliates with respect to the transactions contemplated
by this Agreement and the other Loan Documents (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its equity holders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (ii) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading


129



--------------------------------------------------------------------------------





thereto. Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary duty to
such Loan Party, in connection with such transaction or the process leading
thereto.
SECTION 9.24.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(a)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.





130



--------------------------------------------------------------------------------






Schedule 1.01(e)
Revolving Commitments
Banks
Tranche A Revolving Commitment
Tranche B Revolving Commitment
Citibank, N.A.
0
169,000,000
Morgan Stanley Senior Funding, Inc.
0
44,000,000
Morgan Stanley Bank, N.A.
0
125,000,000
Bank of America, N.A.
169,000,000
0
Barclays Bank PLC
0
169,000,000
Credit Agricole and Investment Bank
0
169,000,000
Credit Suisse AG, Cayman Islands Branch
0
169,000,000
Deutsche Bank AG New York Branch
0
169,000,000
Goldman Sachs Bank USA
0
169,000,000
JPMorgan Chase Bank, N.A.
0
150,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
0
134,000,000
Royal Bank of Canada
0
125,000,000
Sumitomo Mitsui Banking Corporation
0
125,000,000
BNP Paribas
0
100,000,000
DNB Capital, LLC
0
100,000,000
ING Capital LLC
0
100,000,000
Natixis, New York Branch
0
100,000,000
Commerzbank AG, New York Branch
0
75,000,000
KeyBank National Association
0
35,000,000
CIT Bank, N.A.
0
20,000,000
The Royal Bank of Scotland plc
104,500,000
0
Wells Fargo Bank, N.A.
15,500,000
0
TOTAL:
$289,000,000
$2,247,000,000







Schedule 1.01(e)-1



--------------------------------------------------------------------------------






Schedule 1.01(g)


Term Commitments


Lender
Term Commitment
Pro Rata Share
Citibank, N.A.
$1,900,000,000
100%
TOTAL:
$1,900,000,000
100%





Schedule 1.01(g)-1

